Exhibit 10.1

 

LOGO [g29724img1.jpg]

 

SCUDDER TRUST COMPANY

PROTOTYPE DEFINED CONTRIBUTION PLAN

 

FULL-FLEX PLAN DOCUMENT #03

 

Amended for the Uruguay Rounds Agreements Act (“GATT”), the Uniform Services
Employment and Reemployment Rights Act (“USERRA”), the Small Business Job
Protection Act of 1996 (“SBJPA”), the Taxpayer Relief Act of 1997 (“TRA '97”),
the Internal Revenue Service Restructuring and Reform Act of 1998 and the
Community Renewal Tax Relief Act of 2000 (collectively referred to as “GUST”).

 

     National Office Letter      Date:                                          
     Serial Number:                       

 

© 2001

        Full-Flex Plan Document #03



--------------------------------------------------------------------------------

SCUDDER TRUST COMPANY

PROTOTYPE DEFINED CONTRIBUTION PLAN

 

TABLE OF CONTENTS

 

Article I - General

   1

1.1

   Plan    1

1.2

   Effective Dates    1

1.3

   Funding Vehicles    1

1.4

   Construction and Controlling State Law    1

Article II - Definitions

   1

2.2

   Active Participant    1

2.3

   Adoption Agreement    1

2.4

   Annuity Funding Contract    1

2.5

   Basic Plan Document    1

2.6

   Beneficiary    1

2.7

   Benefit    1

2.8

   Break in Service    1

2.9

   Code    2

2.10

   Collective Bargaining Employee    2

2.11

   Component    2

2.12

   Contribution Account    2

2.13

   Controlled Group Member    2

2.14

   Covered Employment    2

2.15

   Custodial Account    3

2.16

   Custodial Agreement    3

2.17

   Custodian    3

2.18

   Disabled    3

2.19

   Early Retirement Age    3

2.20

   Earned Income    3

2.21

   Elective Deferral    3

2.22

   Employee    3

2.23

   Employee Contribution    3

2.24

   Employee Contribution Account    3

2.25

   Employer Contribution    3

2.26

   Employer Contribution Account    3

2.28

   ERISA    4

2.29

   Forfeiture    4

2.30

   Funding Agent    4

2.31

   Funding Agreement    4

2.32

   Funding Vehicle    4

2.33

   Hardship    4

2.34

   Highly Compensated Employee    4

2.35

   Highly Compensated Former Employee    4

2.36

   Hour of Service    4

2.37

   Inactive Participant    5

2.38

   Integration Level    5

2.39

   Investment Manager    5

2.40

   Lead Employer    5

2.41

   Leased Employee    5

2.42

   Match Eligible Contribution    5

2.43

   Matching Contribution Period    5

2.44

   Named Fiduciary    5

2.45

   Net Profits    5

2.46

   Non-Highly Compensated Employee    5

2.47

   Normal Retirement Age    5

2.48

   Owner-Employee    5

2.49

   Participant    5

2.50

   Participating Employer    5

2.51

   Pending Allocation Account    6

2.52

   Person    6

2.53

   Plan    6

2.54

   Plan Administrator    6

2.55

   Plan Asset    6

2.56

   Plan Compensation    6

2.57

   Plan Compensation for the Plan Year    7

2.58

   Plan Year    7

2.59

   Predecessor Employer    7

2.60

   Predecessor Employer Securities    7

2.61

   Qualifying Employer Securities    7

2.62

   Required Beginning Date    7

2.63

   Self-Employed Individual    7

2.64

   Service    7

2.65

   Service Commencement Date    9

2.66

   Sponsor of the Prototype    9

2.67

   Spouse    9

2.68

   Surviving Spouse    9

2.69

   Taxable Wage Base    9

2.70

   Termination of Service    9

2.71

   Trust Agreement    9

2.72

   Trust Fund    9

2.73

   Trustee    9

2.74

   Valuation Date    9

Article III - Plan Participation

   9

3.1

   Start of Participation    9

3.2

   Duration of Participation    10

3.3

   Break in Service Rules for Participation    10

3.4

   Special Rules for Certain Components    11

3.5

   Election Not to Participate    11

3.6

   Participation Errors    11

Article IV - Employee Contributions

   12

4.1

   Pre-Tax Contributions    12

4.2

   After-Tax Contributions    13

4.3

   Deductible Contributions    14

4.5

   Rollover Contributions    14

4.6

   Controlled Group Transfers    14

Article V - Employer Matching Contributions

   14

5.1

   Safe-Harbor Matching Contributions    14

5.2

   Regular Matching Contributions    14

5.3

   Qualified Matching Contributions    16

Article VI - Employer Profit Sharing Contributions

   17

6.1

   Safe-Harbor Profit Sharing Contributions    17

6.2

   Regular Profit Sharing Contributions    17

6.3

   Qualified Profit Sharing Contributions    19

6.4

   Prevailing Wage Contributions    19

Article VII - Employer Pension Contributions

   20

7.1

   Safe-Harbor Pension Contributions    20

7.2

   Regular Pension Contributions    20

7.3

   Prevailing Wage Contributions    20

Article VIII - Accounts and Investments

   20

8.1

   Contribution Accounts    20

8.2

   Contribution Subaccounts    21

8.3

   Pending Allocation Accounts (Forfeiture and Suspense Accounts)    21

8.4

   Investment of Accounts    21

8.5

   Mutual Funds and Pooled Investment Funds    22

8.6

   Segregated Investment Portfolios    22

8.8

   Valuation of Accounts    23

8.9

   Permissible Accounting Practices    24

8.10

   Timing of Contributions    25

8.11

   Participant Statements    25

Article IX - Incidental Insurance Benefits

   25

9.1

   Life Insurance Policies    25

9.2

   Method of Acquisition    25

9.3

   Application of the Incidental Benefit Limit to the Payment of Premiums    26

9.4

   Special Vesting Rules    26

 

© 2001

   i    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

9.5

   Designation of the Policy Beneficiary    26

9.6

   Disposition of Life Insurance Policies    26

9.7

   In-Kind Distribution of Life Insurance Policies    27

9.8

   Sale to Participant or Others    27

9.9

   Other Provisions Applicable to the Acquisition, Retention and Disposition of
Life Insurance Policies    27

9.10

   Accounting for Insurance Policies    28

Article X - Vesting

   28

10.1

   Contribution Accounts That Are Fully Vested    28

10.2

   Contribution Accounts Subject to Vesting Schedule    28

10.3

   Special Vesting Provisions Related to Life Insurance Policies    31

Article XI - Withdrawals and Loans

   31

11.1

   Withdrawals Prior to Termination of Service – Money Purchase Pension Plan   
31

11.2

   Withdrawals Prior to Termination of Service – Profit Sharing Plan    31

11.3

   Participant Loan Program    32

Article XII - Distributions After Termination of Service

   33

12.1

   Distributions to Participants    33

12.2

   Distributions to Beneficiaries    33

12.4

   Cash-Out of Small Benefits    34

12.5

   Consent Requirements    34

12.6

   Annuity Requirements    35

12.7

   Minimum Distributions    37

12.8

   Direct Rollovers    40

12.9

   Distributions From More Than One Contribution Account    41

12.10

   Accounting Following Termination of Service    41

12.11

   Reemployment    41

12.12

   Source of Benefits    41

12.13

   Minors and Incompetent Payees    41

12.14

   Benefits May Not Be Assigned or Alienated    41

12.15

   Conditions Precedent to Receipt of a Benefit    42

12.16

   Transfer to Other Qualified Plan    42

12.17

   Special Distribution Provisions    42

Article XIII - Designation of Beneficiary

   43

13.1

   Beneficiary Designation    43

13.2

   Special Requirements for Married Participants    43

13.3

   No Designation    43

13.4

   Successor Beneficiary    43

13.5

   Insurance Contract    43

Article XIV - Administration of Plan

   43

14.1

   Administration    43

14.2

   Fiduciary Provisions    44

14.3

   Compensation, Fees and Expenses    44

14.4

   Records    45

14.5

   Communications to Payees    45

14.6

   Evidence    45

14.7

   Correction of Errors    45

14.8

   Claims Procedure    45

14.9

   Bonding    45

14.10

   Waiver of Notice    45

14.11

   Agent for Legal Process    45

14.12

   Actions Against the Secretary of Labor    45

14.13

   Effect of Criminal Conviction    45

14.14

   Funding Policy    45

14.15

   Qualifying Employer Securities    45

14.16

   Predecessor Employer Securities    46

14.17

   Indemnification    47

14.18

   Exercise of Discretionary Authority    47

Article XV - Participating Employers

   47

15.1

   Participating Employers and Agreement to be Bound    47

15.2

   Action by Controlled Group Member    47

15.3

   Contributions by Participating Employers    47

15.4

   Administrative Expenses    47

15.5

   Lead Employer Acts on Behalf of Participating Employers    47

15.6

   Discontinuance of Joint Participation of a Participating Employer    47

15.7

   Reorganizations of Participating Employers    48

15.8

   Acquisition of a Controlled Group Member    48

Article XVI - Amendment, Termination and Merger

   48

16.1

   Amendment    48

16.2

   Effect of Amendment in Event of a Prior Termination of Service    49

16.3

   Nonconformity to Prototype Plan    49

16.4

   Permanent Discontinuance of Contributions or Termination of Plan    49

16.5

   Merger, Consolidation, or Transfer of Assets    50

Article XVII - Top-Heavy Rules

   50

17.1

   Minimum Contribution    50

17.2

   Vesting    52

17.3

   Code § 415 Adjustment for Limitation Years Beginning Before January 1, 2000
   52

17.4

   Defined Terms    52

Article XVIII - Limitations on Allocations

   54

18.1

   If Covered Only Under The Plan    54

18.2

   If Also Covered Under Another Defined Contribution Plan    55

18.3

   If Also Covered Under Defined Benefit Plan    56

18.4

   Defined Terms    56

Article XIX – Limit on Elective Deferrals, ADP/ACP Tests

   58

19.1

   Return of Excess Deferrals    58

19.2

   Adjustment of Contributions Required by Code § 401(k)    58

19.3

   Adjustment of Contributions Required by Code § 401(m)    61

19.4

   No Multiple Use of Alternative Limitations    63

19.5

   Exception to Notice and Consent Requirements    63

19.6

   Defined Terms    63

Article XX - Miscellaneous Provisions

   66

20.1

   Offset For Leased Employee Benefits    66

20.2

   Coverage Failures    66

20.3

   Qualified Military Service    66

20.4

   No Diversion    66

20.6

   Use of Employer’s Checking Account for Withholding    67

20.7

   Insurance Company Not Responsible for Validity of Plan    67

20.8

   Adjustment of Dollar Limits    67

20.9

   No Guarantee of Employment    67

20.10

   Headings    67

20.11

   Capitalized Definitions    67

20.12

   Gender    67

20.13

   Use of Compounds of Word Here    67

20.14

   Plan Construed as a Whole    67

20.15

   Benefiting    67

 

© 2001

   ii    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

Index of Defined Terms

 

414(s) Compensation for the Plan Year: 19.6, 66 415 Compensation: 18.4, 56 415
Compensation for the Limitation Year: 18.4, 57 Account: 2.1, 1 Active
Participant: 2.2, 1 Active Participant: 2.2, 1 Actual Contribution Percentage:
19.6, 63 Actual Deferral Percentage: 19.6, 64 Adoption Agreement:2.3, 1
Amendment Effective Date: 1.2, 1 Annual Additions: 18.4, 56 Annuity Funding
Contract: 2.4, 1 Basic Plan Document: 2.5, 1 Beneficiary: 2.6, 1 Benefit: 2.7, 1
Benefit Starting Date: 12.6, 36 Benefiting: 20.15, 67 Break in Service: 2.8, 1
Code: 2.9, 2 Collective Bargaining Employee: 2.10, 2 Component: 2.11, 2
Contribution Account: 2.12, 2 Contribution Percentage: 19.6, 64 Contribution
Percentage Amounts: 19.6, 64 Controlled Group Member: 2.13, 2 Covered
Employment: 2.14, 2 Custodial Account: 2.15, 3 Custodial Agreement: 2.16, 3
Custodian: 2.17, 3 Deferral Percentage: 19.6, 65 Deferral Percentage Amounts:
19.6, 65 Defined Benefit Fraction: 18.4, 57 Defined Contribution Fraction: 18.4,
57 Determination Date: 17.4, 52 Disabled: 2.18, 3 Early Retirement Age: 2.19, 3
Earned Income: 2.20, 3 Elective Deferral: 2.21, 3 Eligible Employee: 19.6, 65
Eligible Retirement Plan: 12.8, 41 Eligible Rollover Distributee: 12.8, 41
Eligible Rollover Distrution: 12.8, 41 Employee: 2.22, 3 Employee Contribution:
2.23, 3 Employee Contribution Account: 2.24, 3 Employer Contribution: 2.25, 3
Employer Contribution Account: 2.26, 3 Entry Date: 2.27, 3 ERISA: 2.28, 4 Excess
Amount: 18.4, 57 Excess Deferrals: 19.6, 66 Forfeiture: 2.29, 4 Funding Agent:
2.30, 4 Funding Agreement: 2.31, 4 Funding Vehicle: 2.32, 4 GAAP: 2.45, 5
Hardship: 2.33, 4 Highest Average Compensation: 18.4, 57 Highly Compensated
Employee: 2.34, 4 Highly Compensated Former Employee: 2.35, 4 Hour of Service:
2.36, 4 Inactive Participant: 2.37, 5 Integration Level: 2.38, 5 Investment
Manager: 2.39, 5 Key Employee: 17.4, 53 Lead Employer: 2.40, 5 Leased Employee:
2.41, 5 Life Annuity: 12.6, 36 Limitation Year: 18.4, 57 Master or Prototype
Plan: 18.4, 57 Match Eligible Contribution: 2.42, 5 Matching Contribution
Period: 2.43, 5 Maximum Permissible Amount: 18.4, 57 Mutual Fund: 8.5, 22 Named
Fiduciary: 2.44, 5 Net Profits: 2.45, 5 Non-Highly Compensated Employee: 2.46, 5
Non-Key Employee: 17.4, 53 Non-Resident Alien: 2.14, 3 Normal Retirement Age:
2.47, 5 Original Effective Date: 1.2, 1 Owner-Employee: 2.48, 5 Participant:
2.49, 5 Participating Employer: 2.50, 5 Pending Allocation Account: 2.51, 6
Permissive Aggregation Group: 17.4, 53 Person: 2.52, 6 Plan: 2.53, 6 Plan
Administrator: 2.54, 6 Plan Asset: 2.55, 6 Plan Compensation: 2.56, 6 Plan
Compensation for the Plan Year: 2.57, 7 Plan Year: 2.58, 7 Pooled Investment
Fund: 8.5, 22 Predecessor Employer: 2.59, 7 Predecessor Employer Securities:
2.60, 7 Present Value: 17.4, 53 Projected Annual Benefit: 18.4, 58 Qualified
Election: 12.6, 36 Qualified Joint and Survivor Annuity: 12.6, 37 Qualified
Preretirement Survivor Annuity: 12.6, 37 Qualifying Employer Securities: 2.61, 7
Required Aggregation Group: 17.4, 53 Required Beginning Date: 2.62, 7 Segregated
Investment Portfolio: 8.6, 22 Self-Employed Individual: 2.63, 7 Service: 2.64, 7
Service Commencement Date: 2.65, 9 Special Effective Dates: 1.2, 1 Sponsor of
the Prototype: 2.66, 9 Spouse: 2.67, 9 Surviving Spouse: 2.68, 9 Taxable Wage
Base: 2.69, 9 Tender Agent: 14.15, 46 Termination of Service: 2.70, 9 Top-Heavy:
17.4, 53 Top-Heavy Compensation: 17.4, 53 Top-Heavy Compensation for the Plan
Year: 17.4, 53 Top-Heavy Determination Period: 17.4, 53 Top-Heavy Eligible
Participant: 17.4, 53 Top-Heavy Ratio: 17.4, 53 Trust Agreement: 2.71, 9 Trust
Fund: 2.72, 9 Trustee: 2.73, 9 Valuation Date: 2.74, 9 Voting Agent: 14.15, 46

 

© 2001

   iii    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

SCUDDER TRUST COMPANY

PROTOTYPE DEFINED CONTRIBUTION PLAN

 

FULL-FLEX PLAN DOCUMENT #03

   LOGO [g29724img1.jpg]

 

ARTICLE I – GENERAL

 

1.1 Plan. The Plan will be referred to by the name specified in the Adoption
Agreement.

 

1.2 Effective Dates.

 

(a) Original Effective Date. The Plan was initially adopted as of the Original
Effective Date specified in the Adoption Agreement.

 

(b) Amendment Effective Date. The Plan, as amended by execution of a new
Adoption Agreement or an amendment to an existing Adoption Agreement, is
effective as of the Amendment Effective Date specified in the new Adoption
Agreement or amendment to the existing Adoption Agreement.

 

(c) Special Effective Dates. A Special Effective Date may apply to any given
provision of the Plan if specified in the Adoption Agreement or in this Basic
Plan Document, which Special Effective Date will override the Original Effective
Date or Amendment Effective Date. Further, any provision necessary to comply
with any change in law resulting from federal legislation or the issuance of
regulations or other guidance by federal agencies, or to conform to any changes
in administration consistent with any such change in law will be effective as of
the date required by the law, regulation or other guidance, even if earlier than
the Amendment Effective Date.

 

1.3 Funding Vehicles. The Plan will be funded by any combination of Funding
Vehicles as specified in the Adoption Agreement.

 

1.4 Construction and Controlling State Law. The Plan is intended to meet the
requirements for qualification under Code § 401 and to comply with ERISA (unless
exempt under the provisions thereof), and will be administered and construed
consistent with this intent. The Plan will also be construed and administered
according to the laws of the State or Commonwealth specified in the Adoption
Agreement (without regard to its conflict of law principles) to the extent that
such laws are not preempted by the laws of the United States of America or
except as may otherwise be provided in any Funding Agreement.

 

ARTICLE II – DEFINITIONS

 

2.1 Account – means a Contribution Account or a Pending Allocation Account
(including any subaccount established thereunder).

 

2.2 Active Participant – means an Employee who has become an Active Participant
in any Component pursuant to the terms of the Plan and who remains in Covered
Employment with respect to such Component.

 

2.3 Adoption Agreement – means the agreement appropriately adopted by the
Participating Employer(s) and the Funding Agent(s) that establishes the Plan and
creates the Funding Vehicle(s).

 

2.4 Annuity Funding Contract – means a group annuity contract issued as a
Funding Vehicle for the Plan.

 

2.5 Basic Plan Document – means this document.

 

2.6 Beneficiary – means the Person or Persons designated as such pursuant to the
terms of the Plan.

 

2.7 Benefit – means the value of the vested portion of the Participant’s
Contribution Accounts, whether vested before or upon death, including the cash
value, or death benefit proceeds, of any life insurance contracts that are
reflected in any such Contribution Account.

 

2.8 Break in Service – means a period which satisfies subsection (a) or (b),
depending on which method of calculating Service is specified in the Adoption
Agreement.

 

(a) Hour Count Method. If the hour count method is specified in the Adoption
Agreement, a Break in Service is the following:

 

(1) For purposes of determining eligibility to participate, a Break in Service
is an eligibility computation period beginning on or after the Employee’s
Service Commencement Date during which his/her Hours of Service do not exceed
the number specified in the Adoption Agreement for determining a Break in
Service for vesting purposes or, if no minimum number is specified in the
Adoption Agreement for vesting purposes, then 500.

 

(2) For purposes of determining vesting, a Break in Service is a vesting
computation period beginning on or after the Employee’s Service Commencement
Date during which his/her Hours of Service do not exceed the number specified in
the Adoption Agreement for determining a Break in Service.

 

For purposes of determining whether a Break in Service has occurred, an Employee
who has an absence from active employment for maternity or paternity reasons,
but who has not had a Termination of Service, will receive credit for the Hours
of Service which would otherwise have been credited to him/her but for such
absence, or in any case in which such hours cannot be determined, eight Hours of
Service per day of such absence. However, no more than 501 Hours of Service will
be credited under this paragraph to an Employee on account of any one period of
absence. The Hours of Service credited under this paragraph will be credited in
the computation period in which the absence begins if the crediting is necessary
to prevent a Break in Service in that period or, in all other cases, in the
following computation period.

 

(b) Elapsed Time Method. If the elapsed time method is specified in the Adoption
Agreement, a Break in Service is a period of at least twelve-consecutive-months

 

© 2001

   1    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

duration that starts on the earlier of the day after Termination of Service or
the first anniversary of the date on which an Employee is first absent from
active employment for any other reason, and ends (if ever) on the day on which
the Employee again is credited with an Hour of Service. Notwithstanding the
above, if an Employee is absent from active employment for maternity or
paternity reasons, a Break in Service starts on the earlier of the day after
Termination of Service or the second anniversary of the date on which an
Employee is first absent from employment for maternity or paternity reasons.

 

An absence from active employment “for maternity or paternity reasons” for this
purpose means an absence that began on or after the first day of the first Plan
Year beginning in 1985 by reason of the pregnancy of the Employee, by reason of
a birth of a child of the Employee, by reason of the placement of a child with
the Employee in connection with the adoption of such child by such Employee, or
for purposes of caring for such child for a period beginning immediately
following such birth or placement.

 

Notwithstanding the above, an Employee who is reemployed under Chapter 43 of
Title 38 of the United States Code will be treated as not having a Break in
Service by reason of his/her qualified military service (as defined in Code §
414(u)).

 

2.9 Code – means the Internal Revenue Code of 1986, as from time to time
amended.

 

2.10 Collective Bargaining Employee – means an Employee who is in a unit covered
by a collective bargaining agreement if retirement benefits were the subject of
good faith bargaining between a Participating Employer and the collective
bargaining representative for such unit, and if no more than 2% of the Employees
who are covered by the agreement are professionals (as defined in regulations
under Code § 410(b)). A “collective bargaining representative” for this purpose
does not include any organization more than one-half of whose members are
owners, officers or executives of a Participating Employer.

 

2.11 Component – means the portion of the Plan reflecting contributions of a
given type (e.g., Employee Pre-Tax Contributions, Employer Regular Profit
Sharing Contributions, Employer Regular Pension Contributions – each reflect a
different Component).

 

2.12 Contribution Account – means an account established for a Participant under
the Plan to reflect contributions of a given type that are made by or on behalf
of the Participant, including an Employee Contribution Account or Employer
Contribution Account.

 

2.13 Controlled Group Member – means any of the following:

 

(a) The Lead Employer;

 

(b) Any corporation that is a member of a controlled group of corporations (as
defined in Code § 414(b)) that includes the Lead Employer;

 

(c) Any trade or business (whether or not incorporated) that is under common
control (as defined in Code § 414(c)) with the Lead Employer (in the case of a
non-profit, non-stock organization, control will be determined using the
standard set forth in Treas. Reg. § 1.512(b)–1(L)(4)(i)(b), or such other
standard as may be established for this purpose by the Internal Revenue
Service);

 

(d) Any member of an “affiliated service group” (as defined in Code § 414(m))
that includes the Lead Employer; and

 

(e) Any entity required to be aggregated with the Lead Employer pursuant to Code
§ 414(o).

 

For purposes of applying the contribution and allocation limits of Code § 415 as
implemented under the Plan, the Plan Administrator will determine the Controlled
Group Members under subsections (b) and (c) in the manner described in Code §
415(h) – that is, by substituting a “more than 50%” ownership standard for the
“at least 80%” ownership standard otherwise applicable under Code § 414(b) and
(c).

 

2.14 Covered Employment – means, with respect to any Component, any employment
with any Participating Employer (while it is a Participating Employer), subject
to the following:

 

(a) Specified Exclusions. Covered Employment does not include employment in any
excluded employment category specified in the Adoption Agreement.

 

(b) Collective Bargaining Employees. Covered Employment does not include
employment as a Collective Bargaining Employee unless the applicable collective
bargaining agreement provides for participation in the Plan (it being the
express intent that the eligibility of Collective Bargaining Employees to
participate in the Plan is subject to negotiations with the collective
bargaining representative).

 

A collective bargaining agreement will, for this purpose only, be deemed to
continue after its formal expiration during collective bargaining negotiations
pending the execution of a new agreement.

 

(c) Independent Contractors. Covered Employment does not include service during
any period for which an individual (other than a Leased Employee or
Self-Employed Individual) is classified by his/her employer as an independent
contractor or as having any status other than a common-law employee, regardless
of the correct legal status of the individual. This applies to all periods of
such service of an individual who is subsequently reclassified as a common-law
employee, whether the reclassification is retroactive or prospective.

 

(d) Leaves of Absence. Covered Employment includes any period of absence from
active employment during which the employer-employee relationship continues,
provided the Employee was in Covered Employment immediately prior to the start
of such period of absence, and until Termination of Service or the happening of
any other event or circumstance that would have resulted in loss of Covered
Employment status if the individual had not been absent (e.g., the individual
dies, or an amendment is made to exclude his/her employment category from
Covered Employment).

 

A leave of absence under the Family and Medical Leave Act (“FMLA”) will be
treated in the same manner as any other leave of absence under the Plan.

 

(e) Special Rules for Certain Components. Covered Employment with respect to the
Employer Safe-Harbor Matching, Qualified Matching, Safe-Harbor Profit Sharing or
Qualified Profit Sharing Component will be the same as for the Employee Pre-Tax
Component.

 

© 2001

   2    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

Covered Employment with respect to the Employer Safe-Harbor Pension Component
will be the same as for the Employee Pre-Tax Component under the Profit Sharing
Plan specified in the Adoption Agreement.

 

Covered Employment with respect to the Employer Prevailing Wage Component will
include employment in a job category on any prevailing wage project specified in
the Adoption Agreement. However, unless otherwise specified in the Adoption
Agreement, it will not include employment as a Highly Compensated Employee.

 

When used in the Adoption Agreement and Basic Plan Document, the term
“employment” includes service as a Self-Employed Individual, Leased Employee or
individual required to be treated as an employee under Code § 414(o) with
respect to a Participating Employer (but does not include service as an
independent contractor). When used in the Adoption Agreement and Basic Plan
Document, the term “non-resident alien” means a non-resident alien within the
meaning of Code § 7701(b)(1)(B).

 

2.15 Custodial Account – means a fund created pursuant a Custodial Agreement.

 

2.16 Custodial Agreement – means a custodial agreement that creates a Funding
Vehicle for the Plan.

 

2.17 Custodian – means a custodian specified as such in the Adoption Agreement.

 

2.18 Disabled – means that an individual is disabled under the standard
specified in the Adoption Agreement.

 

2.19 Early Retirement Age – means the age (if any) specified as such in the
Adoption Agreement, or the date on which the Employee has satisfied the age and
service requirements (if any) specified in the Adoption Agreement.

 

2.20 Earned Income – means net earnings from self-employment (as defined in Code
§ 1402(a)) which are derived from the trade or business of a Participating
Employer with respect to which the personal services of the individual are a
material income producing factor, and adjusted as provided in Code § 401(c)(2).
Net earnings will be determined without regard to items not included in gross
income and the deductions allocable to such items. Net earnings will be reduced
by the amount of contributions to the Plan or any other employee benefit plan
with respect to such earnings which are deductible by the Employee under Code §
404. Net earnings will be determined with regard to the deduction allowed by
Code § 164(f).

 

2.21 Elective Deferral – means any contribution made by the employer at the
election of the individual, to the extent not included in gross income, under a
qualified cash or deferred arrangement described in Code § 401(k), salary
reduction simplified employee pension described in Code § 408(k)(6), SIMPLE IRA
Plan described in Code § 408(p), eligible deferred compensation plan described
in Code § 457 or a plan described in Code § 501(c)(18), and any contribution
made by the employer on behalf of the individual under a salary reduction
agreement to purchase an annuity contract or mutual fund under Code § 403(b).

 

2.22 Employee – means:

 

(a) Any common-law employee of any Controlled Group Member;

 

(b) Any Self-Employed Individual with respect to any Controlled Group Member;

 

(c) Any Leased Employee with respect to any Controlled Group Member; and

 

(d) Any individual required to be treated as an employee of any Controlled Group
Member under Code § 414(o).

 

Notwithstanding the above, a Leased Employee will not be considered an Employee
if Leased Employees do not constitute more than 20% of the recipient’s
non-highly compensated workforce, and the Leased Employee is covered by a money
purchase pension plan providing a nonintegrated employer contribution rate of at
least 10% of compensation (as defined in Code § 415(c)(3), but including amounts
contributed pursuant to a salary reduction agreement which are excludable from
the employee’s gross income under Code § 132(f)(4), Code § 402(e)(3), Code §
402(h)(1)(B) or Code § 403(b)), immediate participation, and full and immediate
vesting.

 

2.23 Employee Contribution – means any of the following types of contributions
made to the Plan:

 

Employee Pre-Tax Contributions

Employee After-Tax Contributions

Employee Rollover Contributions

Employee Deductible Contributions

Employee Forfeiture Restoration Contributions

 

2.24 Employee Contribution Account – means a Contribution Account established to
reflect amounts attributable to Employee Contributions.

 

2.25 Employer Contribution – means any of the following types of contributions
made to the Plan:

 

Employer Safe-Harbor Matching Contributions

Employer Regular Matching Contributions

Employer Qualified Matching Contributions

Employer Safe-Harbor Profit Sharing Contributions

Employer Regular Profit Sharing Contributions

Employer Qualified Profit Sharing Contributions

Employer Safe-Harbor Pension Contributions

Employer Regular Pension Contributions

Employer Prevailing Wage Contributions

 

2.26 Employer Contribution Account – means a Contribution Account established to
reflect amounts attributable to Employer Contributions.

 

2.27 Entry Date – means each date specified as such in the Adoption Agreement,
subject to the special rules set forth in Secs. 3.1(d) and (f). The Entry Date
with respect to a Component will not be more than six months after the date on
which the Participant satisfies the maximum age and service requirement
permitted under Code § 410(a)(1) with respect to such Component.

 

If an age and service requirement is imposed on participation in an Employer
Safe-Harbor Matching and/or Safe-Harbor Profit Sharing Component, or on
participation in an Employer Safe-Harbor Pension Component, and no age and
service requirement (or a lesser age and service requirement) is imposed on
participation in the Employee Pre-Tax Component, the Entry Dates for the
Employer Safe-Harbor Matching or Safe-Harbor Profit Sharing Component, or the
Employer Safe-Harbor Pension Component, will be the first day of each Plan Year
and the first day of the seventh month of each Plan Year.

 

© 2001

   3    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

The Entry Date for a Prevailing Wage Component will be the date on which the
Employee begins service on the project and in the job category for which
contributions are made under such Component.

 

2.28 ERISA – means the Employee Retirement Income Security Act of 1974, as from
time to time amended.

 

2.29 Forfeiture – means the non-vested portion of an Employer Contribution
Account that is forfeited by the Participant as a result of a period of five or
more consecutive one-year Breaks in Service or a distribution of his/her
Benefit, or any other amount treated as a Forfeiture under the terms of the
Plan.

 

2.30 Funding Agent – means a Trustee or Custodian, or the issuer of an Annuity
Funding Contract.

 

2.31 Funding Agreement – means a Trust Agreement or Custodial Agreement, or the
policy or contract that reflects an Annuity Funding Contract.

 

2.32 Funding Vehicle – means a Trust Fund, Custodial Account, or Annuity Funding
Contract.

 

2.33 Hardship – means that an individual faces an immediate financial hardship
for one of the reasons specified in the Adoption Agreement.

 

2.34 Highly Compensated Employee – means an Employee described as such in Code §
414(q)(1)(B); generally, any Employee who performs services for any Controlled
Group Member during the Plan Year and who satisfies one of the following
conditions:

 

(a) More Than Five Percent Owners. The Employee was a more than five percent
owner (as defined in Code § 414(q)(2)) at any time during the Plan Year or the
twelve-consecutive-month period preceding the Plan Year, or was the spouse,
child, parent or grandparent of such an owner to whom the owner’s stock is
attributed pursuant to Code § 318 (regardless of the compensation of the owner
or family member); or

 

(b) Highly-Paid Employees. The Employee had compensation for the look-back
period in excess of $80,000 (as adjusted under Code § 414(q)) for the look-back
period and, if so specified in the Adoption Agreement, was in the top-paid group
for the look-back period.

 

The “compensation” of an Employee for this purpose means his/her Plan
Compensation but determined without regard to any exclusions specified in the
Adoption Agreement and without regard to the limit imposed on Plan Compensation
under Code § 401(a)(17).

 

The “look-back period” for this purpose is the twelve-consecutive-month period
preceding the Plan Year or, if so specified in the Adoption Agreement, the
calendar year ending within the Plan Year (this election is available only if
the Plan Year is other than the calendar year).

 

The “top-paid group” for this purpose is the top 20% of Employees who performed
services for any Controlled Group Member during the look-back period, when
ranked on the basis of compensation for the look-back period. In determining the
number of Employees who performed services for any Controlled Group Member, the
following Employees will be disregarded: (i) Employees who have completed less
than six months of service by the end of the look-back period (including service
completed prior to the look-back period), (ii) Employees who normally work less
than 17½ hours per week, (iii) Employees who normally work less than six months
during any year, (iv) Employees who have not attained age 21 by the end of the
look-back period, (v) Employees who are non-resident aliens and who receive no
earned income (within the meaning of section 911(d)(2)) from any Controlled
Group Member that constitutes income from sources within the United States
(within the meaning of Code § 861(a)(3)), and (vi) Collective Bargaining
Employees if 90% or more of Employees are Collective Bargaining Employees and
the Plan covers only Employees who are not Collective Bargaining Employees. The
Plan Administrator may elect to modify the exclusions set forth above by
substituting a shorter period of service in (i), (ii) or (iii), or a lower age
in (iv), and/or may elect not to apply the exclusion in (vi), for purposes of
determining the top-paid group provided that such election is applied on a
uniform and consistent basis.

 

This definition of Highly Compensated Employee will apply with respect to any
Plan Year beginning on or after January 1, 1997. However, in determining whether
an Employee is a Highly Compensated Employee for the first Plan Year beginning
on or after January 1, 1997, this definition will be deemed to have been in
effect for prior Plan Years.

 

2.35 Highly Compensated Former Employee – means a former Employee who is defined
as such in accordance with Temp. Treas. Reg. § 1.414(q)-1T (A-4), Notice 97-45
and subsequent guidance issued by the Internal Revenue Service.

 

2.36 Hour of Service – means:

 

(a) Hours for Work Periods. Each hour for which the Employee is paid, or
entitled to payment, for the performance of services for any Controlled Group
Member.

 

(b) Hours for Non-Work Periods. Each hour for which the Employee is paid, or
entitled to payment, by any Controlled Group Member on account of a period of
time during which no services are performed (irrespective of whether the
employment relationship has terminated) due to vacation, holiday, illness,
incapacity (including disability), layoff, jury duty, military duty, or leave of
absence, including the hours for which pay is provided in lieu of notice of
termination. However, no more than 501 Hours of Service will be credited on
account of any single continuous period during which the Employee performs no
services, whether or not such period occurs in a single computation period.
Hours of Service will not be credited under this subsection with respect to
payments made under a plan maintained solely for the purpose of complying with
applicable worker’s compensation, unemployment compensation, or disability
insurance laws or made solely to reimburse the Employee for medical or medically
related expenses incurred by the Employee.

 

(c) Back Pay Awards. Each hour for which back pay, irrespective of mitigation of
damages, is either awarded or agreed to by any Controlled Group Member. Such
hours will be credited to the computation period or periods to which the award
or agreement pertains rather than the computation period in which the award,
agreement or payment is made. However, no more than 501 Hours of Service will be
credited for payments of back pay, to the extent that such back pay is agreed to
or awarded for a period of time during which the Employee did not or would not
have performed services for any Controlled Group Member.

 

© 2001

   4    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

(d) Leased Employees. Each hour that must be recognized under Code § 414(n) for
services prior to becoming a Leased Employee or services that must be recognized
under Code § 414(o).

 

In lieu of counting the actual number of Hours of Service with respect to a
computation period, Hours of Service will be determined using any equivalencies
specified in the Adoption Agreement.

 

Hours for which credit is received under this subsection will be counted and
credited pursuant to DOL Reg. § 2530.200b-2. The Plan Administrator may round up
the number of Hours of Service at the end of each computation period (or more
frequently) to the next highest 10 or 100 as long as a uniform practice is
followed with respect to all Employees.

 

2.37 Inactive Participant – means an Employee or former Employee who is not an
Active Participant but who has a Benefit remaining under the Plan.

 

2.38 Integration Level – means the amount specified as such in the Adoption
Agreement (if an integrated formula is specified in the Adoption Agreement).

 

In the case of an Employer Regular Profit Sharing Contribution, or an Employer
Regular Pension Contribution, made for a short Plan Year, the Integration Level
used for purposes of determining or allocating such contribution will equal the
otherwise applicable Integration Level multiplied by a fraction, the numerator
of which is the number of months (full or partial) in the Plan Year and the
denominator of which is 12.

 

2.39 Investment Manager – means any Person defined as such under ERISA § 3(38);
generally, any fiduciary (other than a Funding Agent ):

 

(a) Who has the power to manage, acquire, or dispose of any Plan Asset;

 

(b) Who (i) is registered as an investment adviser under the Investment Advisers
Act of 1940; (ii) is not registered as an investment adviser by reason of
paragraph (1) of section 203A(a) of such Act, is registered as an investment
adviser under the laws of the State in which it maintains its principal office
and place of business, and, at the time the fiduciary last filed the
registration form with such State in order to maintain the fiduciary’s
registration under the laws of such State, also filed a copy of such form with
the Secretary of Labor; (iii) is a bank, as defined in that Act; or (iv) is an
insurance company qualified to perform services described in paragraph (1) under
the laws of more than one State; and

 

(c) Who has acknowledged being a Named Fiduciary with respect to the Plan.

 

2.40 Lead Employer – means the entity specified as such in the Adoption
Agreement.

 

2.41 Leased Employee – means an individual identified as such in Code § 414(n);
generally, any individual who is not otherwise an Employee and who pursuant to
an agreement between the recipient and a leasing organization (which may be the
individual acting on his/her own behalf) has performed services for the
recipient (or for the recipient and related persons determined in accordance
with Code § 414(n)(6)) on a substantially full-time basis for a period of at
least one year and such services are performed under the primary direction or
control of the recipient.

 

This definition of Leased Employee will apply with respect to any Plan Year
beginning on or after January 1, 1997.

 

2.42 Match Eligible Contribution – means an Employee Pre-Tax and/or After-Tax
Contribution, as specified in the Adoption Agreement as being eligible for
Employer Safe-Harbor Matching or Regular Matching Contributions.

 

2.43 Matching Contribution Period – means the period specified as such in the
Adoption Agreement. However, if the Plan provides for variable Employer Regular
Matching Contributions (to be determined on a discretionary basis or by
reference to Net Profits), or if the Plan provides for fixed Employer Regular
Matching Contributions based on years of credited service or fixed Employer
Matching Contributions contingent on Net Profits, then the Matching Contribution
Period for any such Employer Regular Matching Contribution is the Plan Year.

 

2.44 Named Fiduciary – means:

 

(a) The Lead Employer;

 

(b) Any Investment Manager;

 

(c) Any Participant or Beneficiary to the extent he/she has the power over
voting or buy/sell decisions with respect to Qualifying Employer Securities
and/or Predecessor Employer Securities, or to the extent he/she has investment
control with respect to his/her Contribution Accounts and he/she is not relieved
of fiduciary status under ERISA § 404(c) (and the regulations thereunder); and

 

(d) Any Person designated as such by the Lead Employer.

 

A Named Fiduciary is such only with respect to, and to the extent of, the
discretionary authority delegated to the Named Fiduciary.

 

2.45 Net Profits – means the earnings and profits of the Participating Employers
determined according to generally accepted accounting principles (“GAAP”) or
such other method as may be specified in the Adoption Agreement, but before any
contributions to the Plan (or any other qualified plan) and, in the case of a
corporation, before any deduction for income taxes (Federal or State). If a
Participating Employer is a nonprofit or not-for-profit organization, “Net
Profits” means excess revenues (excess of receipts over expenditures).

 

2.46 Non-Highly Compensated Employee – means an Employee who is not a Highly
Compensated Employee.

 

2.47 Normal Retirement Age – means the age specified as such in the Adoption
Agreement, or the date on which the Employee has satisfied the age and
participation requirements specified in the Adoption Agreement. However, if any
Participating Employer enforces a mandatory retirement age, the Normal
Retirement Age will not be later than the mandatory retirement age of any
Participating Employer.

 

2.48 Owner-Employee – means a sole proprietor or any partner who owns more than
10% of either the capital interest or the profits interest in a Controlled Group
Member.

 

2.49 Participant – means an Active Participant or an Inactive Participant.

 

2.50 Participating Employer – means any Controlled Group Member (including the
Lead Employer)

 

© 2001

   5    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

specified as such in the Adoption Agreement, and which has adopted the Adoption
Agreement.

 

2.51 Pending Allocation Account – means an account established under the Plan,
but not attributable to any Participant.

 

2.52 Person – means an individual, committee of individuals, partnership,
limited liability partnership, joint venture, corporation, limited liability
corporation, mutual company, joint-stock company, non-profit or not-for-profit
organization, trust, estate, unincorporated organization, association or
employee organization, or other legally recognized entity.

 

2.53 Plan – means the defined contribution plan set forth herein (including the
Adoption Agreement and Funding Agreements) as adopted by the Participating
Employers and as amended from time to time.

 

2.54 Plan Administrator – means the Person specified as such in the Adoption
Agreement.

 

2.55 Plan Asset – means any asset held under any Funding Vehicle. “Plan Assets”
means the sum total of all assets held under all Funding Vehicles.

 

2.56 Plan Compensation – means the following:

 

(a) Common-Law Employees. In the case of a common-law employee, compensation
determined under whichever of the following definitions is specified in the
Adoption Agreement:

 

(1) 415(c)(3) Compensation – means earned income, wages, salaries, fees for
professional services and other amounts received (without regard to whether an
amount is paid in cash) for personal services actually rendered in the course of
employment with the Participating Employers to the extent that the amounts are
includible in gross income (including, but not limited to, overtime pay,
commission paid sales persons, compensation for services on the basis of a
percentage of profits, commissions on insurance premiums, tips, bonuses, fringe
benefits, and reimbursements or other expense allowances under a nonaccountable
plan as described in Treas. Reg. § 1.62-2(c)), and excludes the following:

 

(A) Any employer contributions to a non-qualified plan of deferred compensation
which are not includible in gross income for the taxable year in which
contributed, employer contributions under a simplified employee pension plan to
the extent such contributions are deductible by the Participant, or any
contributions to or distributions from a plan of deferred compensation. Amounts
received by a Participant pursuant to an unfunded plan of deferred compensation
will not be included in Plan Compensation.

 

(B) Amounts realized from the exercise of a non-qualified stock option, or when
restricted stock (or property) held by the Participant either becomes freely
transferable or is no longer subject to a substantial risk of forfeiture.

 

(C) Amounts realized from the sale, exchange or other disposition of stock
acquired under a qualified stock option.

 

(D) Any other amounts which receive special tax benefits, or contributions made
by a Participating Employer (other than contributions under a salary reduction
agreement) towards the purchase of an annuity contract described in Code §
403(b) (whether or not the contributions are actually excludable from the gross
income of the Participant).

 

(2) Withholding Wages – means wages within the meaning of Code § 3401(a) for the
purposes of income tax withholding at the source, but determined without regard
to any rules that limit the remuneration included in wages based on the nature
or location of the employment or the services performed (such as the exception
for agricultural labor in Code § 3401(a)(2)).

 

(3) Form W-2 Wages – means wages within the meaning of Code § 3401(a) and all
other payments of compensation to a Participant by a Participating Employer in
the course of the trade or business of the Participating Employer for which the
Participating Employer is required to furnish the Participant a written
statement under Code §§ 6041(d) and 6051(a)(3). This compensation must be
determined without regard to any rules under Code § 3401(a) that limit the
remuneration included in wages based on the nature or location of the employment
or the services performed (such as the exception for agricultural labor in Code
§ 3401(a)(2)).

 

Plan Compensation under each of the above definitions includes Elective
Deferrals, elective contributions under a cafeteria plan described in Code §
125, and employee contributions (under a governmental plan) described in Code §
414(h)(2) that are picked up by the employing unit and thus treated as employer
contributions and effective for Plan Years beginning on or after January 1,
2000, amounts that are excluded from income as a qualified transportation fringe
under Code § 132(f)(4).

 

(b) Self-Employed Individuals. In the case of a Self-Employed Individual, Earned
Income.

 

(c) Leased Employee. In the case of a Leased Employee, an amount equal to the
amount paid by the leasing organization for services rendered by the Leased
Employee to the Participating Employers.

 

(d) Specific Exclusions and Inclusions. Plan Compensation does not include any
amounts that are specifically excluded under the Adoption Agreement, even if
such amounts would otherwise be included under subsections (a), (b) or (c).

 

(e) Imputed Pay During Periods of Disability. If so specified in the Adoption
Agreement, Plan Compensation will be imputed to a Participant during periods of
total disability (as defined in Code § 22(e)(3)) for the purposes of determining
or allocating Employer Regular Profit Sharing Contributions or Employer Regular
Pension Contributions. The rate at which Plan Compensation will be imputed is
the rate of base pay of the Participant immediately prior to the total
disability. To the extent that Plan Compensation is imputed to Highly
Compensated Employees under this

 

© 2001

   6    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

subsection, the contributions must be imputed for a fixed and determinable
period as required under Code § 415(c)(3)(C).

 

(f) 401(a)(17) Limit. Plan Compensation does not include any amounts in excess
of the annual compensation limit in effect under Code § 401(a)(17); except that,
this limit does not apply to Plan Compensation against which a pay reduction or
withholding agreement applies for purposes of determining Employee Pre-Tax or
After-Tax Contributions. The annual compensation limit that will apply with
respect to a determination period is the annual compensation limit in effect for
the calendar year in which such determination period begins. If a determination
period consists of fewer than 12 months, the annual compensation limit that
would otherwise apply will be multiplied by a fraction, the numerator of which
is the number of months (full or partial) in the determination period and the
denominator of which is 12.

 

For Plan Years beginning on or after January 1, 1997, or such later date as may
be specified in the Adoption Agreement, the annual compensation limit will be
applied without regard to the family aggregation rules that previously applied
under Code § 401(a)(17) whereby certain family members (i.e., a spouse and
lineal descendents who have not attained age 19) were aggregated with certain
Highly Compensated Employees and treated as one individual for purposes of
applying the annual compensation limit for the Plan Year.

 

2.57 Plan Compensation for the Plan Year – means the following:

 

(a) Employer Regular Matching, Regular Profit Sharing or Pension Component. For
purposes of the Employer Regular Matching and/or Regular Profit Sharing
Component, or the Employer Regular Pension Component, the Plan Compensation
actually paid during, and the Earned Income for, either the determination period
with respect to the Plan Year or that portion of the determination period on and
after the Participant’s initial Entry Date for the Component, as specified in
the Adoption Agreement.

 

The “determination period” for this purposes is the period specified as such in
the Adoption Agreement.

 

(b) Other Components. For purposes of any other Component, the Plan Compensation
actually paid during, and the Earned Income for, that portion of the Plan Year
on and after the Participant’s initial Entry Date for the Component.

 

2.58 Plan Year – means the period specified as such in the Adoption Agreement.

 

2.59 Predecessor Employer – means any entity for which prior service is required
to be recognized under Code § 414(a), or any other entity (including a sole
proprietorship) from which an individual became an Employee in connection with
an asset or stock acquisition by a Controlled Group Member, or otherwise.

 

2.60 Predecessor Employer Securities – means any stock that is issued by a
Predecessor Employer, that met the requirements of Code § 409(l) and ERISA §
407(d)(5) with respect to the Predecessor Employer and that has been transferred
to the Plan from a qualified plan maintained by the Predecessor Employer in
connection with a merger or account transfer involving the Plan (e.g., if a
location was purchased and account balances of affected employees were spun-off
from a plan of the Predecessor Employer and accepted into the Plan).

 

2.61 Qualifying Employer Securities – means any stock that is issued by any
Controlled Group Member and that meets the requirements of Code § 409(l) and
ERISA § 407(d)(5).

 

2.62 Required Beginning Date – means one of the following as specified in the
Adoption Agreement:

 

(a) The April 1 of the calendar year after the calendar year in which the
Participant attains age 70½; or

 

(b) The April 1 of the calendar year after the later of:

 

(1) The calendar year in which the Participant attains age 70½, or

 

(2) The calendar year in which the Participant has a Termination of Service.

 

However, paragraph (2) does not apply to any Participant who is more than a
five-percent owner (as defined in Code § 416) with respect to the Plan Year
ending in the calendar year in which he/she attains age 70½.

 

The definition of Required Beginning Date specified in the Adoption Agreement
will apply effective January 1, 1997, or such later date as may be specified in
the Adoption Agreement. However, notwithstanding the definition of Required
Beginning Date specified in the Adoption Agreement, or the effective date of
such definition, for purposes of determining whether a distribution is an
Eligible Rollover Distribution (and for such other purposes as may be specified
by the Internal Revenue Service), the Required Beginning Date will be the date
specified in paragraph (1) or (2) of subsection (b), as applicable (taking into
account that paragraph (2) does not apply to more than five-percent owners),
effective January 1, 1997.

 

2.63 Self-Employed Individual – means a sole proprietor or any partner who has
Earned Income with respect to any Controlled Group Member; also, a sole
proprietor or any partner who would have had Earned Income but for the fact that
the trade or business had no Net Profits for the taxable year.

 

2.64 Service – means eligibility and/or vesting service as determined according
to subsection (a) or (b) as specified in the Adoption Agreement:

 

(a) Hour Count Method. If the hour count method is specified in the Adoption
Agreement, an Employee will be credited with a year of Service for each
computation period in which he/she completes the number of Hours of Service (not
exceeding 1,000) specified in the Adoption Agreement.

 

(1) For purposes of determining eligibility to participate, the first
eligibility computation period is the twelve-consecutive-month period starting
on the Employee’s Service Commencement Date. Subsequent eligibility computation
periods are each twelve-consecutive-month period specified as such in the
Adoption Agreement starting after the Employee’s Service Commencement Date. The
service credit will occur on either the last day of each computation period, or
the date during the computation period on which the required number of Hours of
Service have been completed, as specified in the Adoption Agreement.

 

© 2001

   7    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

If it is specified in the Adoption Agreement that the eligibility computation
period is the Plan Year, the eligibility computation periods are each
twelve-consecutive-month period that ends on the date specified in the Adoption
Agreement as being the last day of the Plan Year—that is, the eligibility
computation period will be determined without regard to any short Plan Year. If
the Plan Year is amended, the eligibility computation periods before the
amendment will be each twelve-consecutive-month period that ends on the last day
of the pre-amendment Plan Year, the twelve-consecutive month period that ends on
the last day of the short Plan Year resulting from the amendment will be a
special eligibility computation period, and the eligibility computation periods
after the amendment will be each twelve-consecutive-month period that ends on
the last day of the post-amendment Plan Year.

 

(2) For purposes of determining vesting, the vesting computation periods are
each twelve-consecutive-month period specified as such in the Adoption
Agreement. If it is specified in the Adoption Agreement that the vesting
computation period is the Plan Year, the vesting computation periods are each
twelve-consecutive-month period that ends on the date specified in the Adoption
Agreement as being the last day of the Plan Year – that is, the vesting
computation period will be determined without regard to any short Plan Year. If
the Plan Year is amended, the vesting computation periods before the amendment
will be each twelve-consecutive-month period that ends on the last day of the
pre-amendment Plan Year, the twelve-consecutive month period that ends on the
last day of the short Plan Year resulting from the amendment will be a special
vesting computation period, and the vesting computation periods after the
amendment will be each twelve-consecutive-month period that ends on the last day
of the post-amendment Plan Year.

 

In determining Service for vesting purposes, an Employee’s non-successive
periods of Service and less than whole-year periods of Service (whether or not
consecutive) must be aggregated on the basis that 12 months of Service or 365
days of Service equals a whole year of Service.

 

(b) Elapsed Time Method. If the elapsed time method is specified in the Adoption
Agreement, an Employee’s Service is equal to the aggregate time elapsed between
his/her Service Commencement Date and his/her most recent Termination of Service
(or any other date as of which a determination is made), reduced by the period
of any Break in Service, further reduced by any period that would have been
included in a Break in Service but for the special rule that applies to
maternity or paternity absences in Sec. 2.8, and further reduced by any period
that would have been included in a Break in Service but for the special rule
that applies to qualified military service in Sec. 2.8, except to the extent
that service credit is required for such qualified military service under
subsection (d). Service under the elapsed time method will be measured in days.
To convert days into years:

 

(1) For purposes of determining eligibility to participate, 30 completed days
equals one month, 91 completed days equals three months, 182 completed days
equals six months, and 365 completed days equals one year.

 

(2) For purposes of determining vesting, either 365 completed days equals one
year, or 12 completed months equals one year, as specified in the Adoption
Agreement.

 

(c) Service with Predecessor Employer. Employment with a Predecessor Employer
that maintained the Plan (or a predecessor plan) will be treated as Service to
the extent so required by Code 414(a). Employment with a Predecessor Employer
that did not maintain the Plan (or a predecessor plan) will be treated as
Service as specified in the Adoption Agreement (provided that all affected
Employees will be treated uniformly and the use of employment with the
Predecessor Employer may not discriminate in favor of Highly Compensated
Employees). If an hour count method is used under the Plan and if actual hours
with the Predecessor Employer are not available for an Employee, the equivalency
method specified in the Adoption Agreement will be used, or if an equivalency is
not specified in the Adoption Agreement, the Employee will be credited with 190
Hours of Service for each month in which he/she was paid for at least one hour
of service with the Predecessor Employer. The service will be calculated from
the most recent date of hire with the Predecessor Employer, or from such other
date as may be specified in the Adoption Agreement.

 

(d) Military Service. Service credit with respect to qualified military service
will be provided in accordance with Code § 414(u).

 

This service credit provision will apply beginning on December 12, 1994.

 

(e) Transition From Hour Count to Elapsed Time Method. If an Employee transfers
his/her employment category from one in which the hour count method is used to
one in which the elapsed time method is used to determine Service, or if the
method of determining Service is changed from an hour count method to an elapsed
time method by an amendment to the Plan, Service as of the last day of the
computation period of the transfer or amendment will be the sum of:

 

(1) The Service credited to the Employee under the hour count method as of the
last day of the computation period prior to the computation period of the
transfer or amendment; plus

 

(2) The greater of (i) the Service credited to the Employee under the elapsed
time method during the computation period of the transfer or amendment, or (ii)
the Service credited to the Employee under the hour count method for the
computation period through the date of the transfer or amendment.

 

The date of an amendment for this purpose is the later of the effective date or
adoption date of the amendment.

 

A change from the hour count method to the elapsed time method of measuring
Service for purposes of vesting will be subject to Sec. 10.2(k).

 

(f) Transition from Elapsed Time to Hour Count Method. If an Employee transfers
his/her employment category from one in which the elapsed time method is used to
one in which the hour count method is used, or if the

 

© 2001

   8    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

method of determining Service is changed from an elapsed time method to an hour
count method by an amendment to the Plan, Service as of the last day of the
computation period of the transfer or amendment will be the sum of:

 

(1) The Service credited to the Employee under the elapsed time method as of the
date of the transfer or amendment (disregarding any fractional year of Service);
plus

 

(2) The Service credited to the Employee under the hour count method for the
computation period of the transfer or amendment. For this purpose, Hours of
Service for the period from the first day of the computation period through the
date of the transfer or amendment will be determined using the equivalency
method specified in the Adoption Agreement (even if such equivalency method does
not otherwise apply to such Employee), or if an equivalency is not specified in
the Adoption Agreement, using an equivalency of 190 Hours of Service for each
month in which he/she has one Hour of Service.

 

The date of an amendment for this purpose is the later of the effective date or
adoption date of the amendment.

 

A change from the elapsed time method to the hour count method of measuring
Service for purposes of vesting will be subject to Sec. 10.2(k).

 

2.65 Service Commencement Date – means the date on which an individual is first
credited with an Hour of Service as an Employee or, if earlier, the date on
which an Hour of Service is first recognized under Code § 414(n) for service
prior to becoming a Leased Employee, or first required to be recognized under
Code § 414(o).

 

If Sec. 3.3 provides that an individual is treated as a new hire following a
Break in Service, his/her new Service Commencement Date is the date on which
he/she is first credited with an Hour of Service after the Break in Service.

 

2.66 Sponsor of the Prototype – means the organization identified as such in the
Adoption Agreement.

 

2.67 Spouse – means the legal spouse of the Participant, except that a former
spouse will be treated as the Spouse to the extent provided under a qualified
domestic relations order (as defined in Code § 414(p)).

 

2.68 Surviving Spouse – means a Spouse who survives after the death of the
Participant.

 

2.69 Taxable Wage Base – means the maximum amount of earnings which may be
considered wages under Section 230 of the Social Security Act in effect on the
first day of the Plan Year (or other determination period under Sec. 2.57(a)).

 

2.70 Termination of Service – means the following:

 

(a) In the case of a common-law employee, resignation, discharge, retirement,
death, failure to return to work at the end of an authorized leave of absence,
or the happening of any other event or circumstance which, under the policy of
the employer as in effect from time to time, results in the termination of the
employer-employee relationship with respect to all Controlled Group Members,
provided that the individual’s status as an Employee does not otherwise continue
under Sec. 2.22.

 

(b) In the case of a Self-Employed Individual, Leased Employee or individual
required to be treated as an employee under Code § 414(o), the end of such
status with respect to all Controlled Group Members, provided that the
individual’s status as an Employee does not otherwise continue under Sec. 2.22.

 

Notwithstanding the above, if the Plan is a profit sharing plan that includes
(or previously included) an Employee Pre-Tax Component, then solely for purposes
of determining whether a Participant who has a balance in an Employee Pre-Tax
Contribution Account is entitled to a distribution of his/her Benefit, a
Termination of Service will not have occurred unless he/she has had a
“separation from service” (within the meaning of Code § 401(k)(2)(B)) as
determined by the Plan Administrator, except as provided in Sec. 12.17.

 

2.71 Trust Agreement – means a trust agreement that creates a Funding Vehicle
for the Plan.

 

2.72 Trust Fund – means a fund created pursuant a Trust Agreement.

 

2.73 Trustee – means a trustee specified as such in the Adoption Agreement
either as a:

 

(a) Discretionary Trustee – that is, a trustee that has discretion with respect
to the management or investment of Plan Assets.

 

(b) Directed Trustee – that is, a trustee that is directed as to the management
and investment of Plan Assets by a Named Fiduciary or Investment Manager.

 

2.74 Valuation Date – means each date on which any Plan Asset (including any
Mutual Fund, Pooled Investment Fund or Segregated Investment Portfolio) is
valued for purposes of the Plan.

 

ARTICLE III – PLAN PARTICIPATION

 

3.1 Start of Participation.

 

(a) Age and Service Requirements and Entry Dates. An Employee will be eligible
to become an Active Participant in a Component if:

 

(1) The Employee is in Covered Employment with respect to such Component;

 

(2) The Employee has completed the Service specified in the Adoption Agreement
for such Component; and

 

(3) The Employee has attained the age specified in the Adoption Agreement for
such Component.

 

An Employee will actually become an Active Participant in a Component on the
Entry Date specified in the Adoption Agreement once he/she has satisfied the age
and service requirements for the Component, provided that he/she is in Covered
Employment on such Entry Date and, if the Entry Date is retroactive to a date
prior to the date on which he/she satisfies the age and service requirements for
the Component, further provided that he/she is in Covered Employment on the date
he/she satisfies the age and service requirements for the Component.

 

(b) Change in Employment Status. If an Employee who is not in Covered Employment
enters Covered

 

© 2001

   9    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

Employment with respect to a Component (by reason of a change in employment
classification, an amendment to the definition of Covered Employment, or
otherwise), he/she will become an Active Participant in such Component on the
date he/she enters Covered Employment provided he/she satisfies the age and/or
service requirements for such Component on the immediately preceding Entry Date.
Otherwise, on the Entry Date under subsection (a).

 

(c) Reemployment. If an Employee has a Termination of Service and subsequently
is reemployed in Covered Employment with respect to a Component:

 

(1) If he/she was an Active Participant in such Component prior to the earlier
Termination of Service, he/she will again become an Active Participant in such
Component on the date he/she is reemployed in Covered Employment, provided
he/she satisfies the age and service requirements on such date after taking into
account the Break in Service rules under Sec. 3.3.

 

(2) If he/she was not an Active Participant in such Component prior to the
earlier Termination of Service, he/she will become an Active Participant in such
Component on the date he/she is reemployed in Covered Employment, provided
he/she satisfies the age and service requirements both on such date and on the
immediately preceding Entry Date after taking into account the Break in Service
rules under Sec. 3.3.

 

(3) If he/she does not become an Active Participant on the date he/she is
reemployed in Covered Employment under paragraph (1) or (2), he/she will become
an Active Participant in accordance with subsection (a).

 

For purposes of determining whether an Employee satisfies the service
requirement on and after reemployment, his/her Service, and his/her Service
Commencement Date, will be determined after taking into account the Break in
Service rules under Sec. 3.3.

 

(d) Transfer from Predecessor Employer. The Lead Employer may establish a
special Entry Date for purposes of determining participation in one or more
Components by Employees who are employed with a Controlled Group Member when it
becomes a Participating Employer or by those individuals who become Employees of
a Participating Employer from a Predecessor Employer.

 

(e) Amendment or Restatement. If the Plan is amended and the age and/or service
requirements are changed, an Active Participant in a Component immediately prior
to the date of the amendment will be deemed to have satisfied the age and
service requirements in effect after the amendment for such Component — that is,
a change in the age and/or service requirements will not result in loss of
status as an Active Participant.

 

If the Plan is amended and the Entry Date is changed (including any change in
the Entry Date resulting from a change in the Plan Year), an Active Participant
in a Component immediately prior to the date of the amendment will be deemed to
have reached the Entry Date for such Component — that is, a change in the Entry
Date will not result in loss of status as an Active Participant. Further, if a
change in the Entry Date would otherwise result in the delay of the initial
entry of any Employee to a date beyond the latest entry permitted under Code §
410(a)(1), the change in the Entry Date will not apply to such Employee.

 

The date of an amendment for this purpose is the later of the effective date or
adoption date of the amendment.

 

(f) Waiver of Age or Service Requirements and Special Entry Dates for New or
Amended Plans. If so specified in the Adoption Agreement, an Employee who is in
Covered Employment with respect to a Component on the Original Effective Date,
or on the Special Effective Date for such Component, or on such other date as is
specified in the Adoption Agreement, will become an Active Participant in such
Component as of such date even if he/she has not satisfied the age and/or
service requirements as of such date, as specified in the Adoption Agreement.
Such date will be an Entry Date with respect to such Component.

 

If the first Plan Year is a short Plan Year, then the Original Effective Date
will be an Entry Date with respect to each Component. Further, if it is
specified in the Adoption Agreement that the Entry Dates for any Component are
determined by reference to the Plan Year (e.g., the first day, and the first day
of the seventh month, of the Plan Year), then the subsequent Entry Dates for the
first Plan Year will be the dates that would have been Entry Dates had the first
Plan Year not been a short Plan Year, but instead had been the
twelve-consecutive-month period ending on the last day of the short Plan Year.

 

3.2 Duration of Participation. An Active Participant in a Component will
continue as such for so long as he/she remains in Covered Employment with
respect to such Component. When a Participant ceases to be an Active Participant
in all Components, he/she will become an Inactive Participant, and will continue
as such until he/she dies, receives full payment of his/her Benefit or again
becomes an Active Participant in any Component.

 

3.3 Break in Service Rules for Participation. The following rules will apply for
purposes of determining the Service of an Employee following a Break in Service:

 

(a) Service Requirement Greater Than One Year. If more than one year (or twelve
months) of Service is required to become an Active Participant in the Employer
Regular Matching or Regular Profit Sharing Component, or in the Employer Regular
Pension Component, an Employee who incurs a Break in Service before he/she has
completed the Service required to become an Active Participant in such Component
will be treated as a new hire (with a new Service Commencement Date) on the date
he/she again performs an Hour of Service after the Break in Service. In such
case, Service prior to the Break in Service will be disregarded for purposes of
determining eligibility to participate in such Component.

 

(b) Breaks in Service of Five or More Years – Non-Vested Participants. If so
specified in the Adoption Agreement, in the case of a Participant who had no
vested interest in his/her Account prior to a period of five or more consecutive
one-year Breaks in Service (other than a vested interest in an Employee
After-Tax, Deductible, Forfeiture Restoration or Rollover Contribution Account),
Service prior to such a period of Breaks in Service will be disregarded for
eligibility and vesting purposes after a subsequent return to active employment
with any Controlled Group Member. If Service prior to the period of Breaks in
Service is disregarded, the Employee will be treated as a new hire (with a new
Service Commencement Date) on the date he/she

 

© 2001

   10    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

again performs an Hour of Service after the period of Breaks in Service.

 

(c) Suspension of Service Credit. If so specified in the Adoption Agreement, all
years of Service prior to a Break in Service will be disregarded for purposes of
determining whether an Employee is eligible to participate in the Employer
Regular Matching or Regular Profit Sharing Component, or in the Employer Regular
Pension Component, until the Participant completes one year of Service following
such Break in Service. Except as provided in subsection (b), once an Employee
has completed a year of Service following a Break in Service, Service prior to
the Break in Service will be retroactively restored to the Employee for purposes
of determining eligibility to participate in such Component.

 

3.4 Special Rules for Certain Components.

 

(a) Employee After-Tax Component. If the Plan is a profit sharing plan, an
Employee will become an Active Participant in an Employee After-Tax Component on
the date he/she becomes an Active Participant in either the Employee Pre-Tax
Component, or the Employer Regular Matching or Regular Profit Sharing Component,
as specified in the Adoption Agreement. However, if the Entry Date for such
Component is retroactive to a date prior to the date on which the age and
service requirements are satisfied, an Employee will become an Active
Participant in the Employee After-Tax Component on the date he/she satisfies the
age and service requirements.

 

If the Plan is a money purchase pension plan, an Employee will become an Active
Participant in an Employee After-Tax Component on the date he/she becomes an
Active Participant in the Employer Regular Pension Component, or in the Employer
Safe-Harbor Pension Component if the Plan does not include an Employer Regular
Pension Component. However, if the Entry Date for an Employer Regular Pension
Component is retroactive to a date prior to the date on which the age and
service requirements are satisfied, an Employee will become an Active
Participant in the Employee After-Tax Component on the date he/she satisfies the
age and service requirements.

 

(b) Employer Safe-Harbor Matching and Safe-Harbor Profit Sharing Component, or
Employer Safe-Harbor Pension Component. An Employee will become an Active
Participant in an Employer Safe-Harbor Matching and/or Safe-Harbor Profit
Sharing Component, or an Employer Safe-Harbor Pension Component, on the date
he/she becomes an Active Participant in the Employee Pre-Tax Component. However,
if so specified in the Adoption Agreement, an age and service requirement may be
imposed on participation in the Employer Safe-Harbor Matching and/or Safe-Harbor
Profit Sharing Component, or the Employer Safe-Harbor Pension Component, and no
age or service requirement (or a lesser age or service requirement) may be
imposed on participation in the Employee Pre-Tax Component. In such case, an
Employee will become an Active Participant in the Employer Safe-Harbor Matching
and/or Safe-Harbor Profit Sharing Component, or the Employer Safe-Harbor Pension
Component, on the Entry Date after he/she has satisfied the age and service
requirements for such Component.

 

(c) Employer Qualified Matching and Qualified Profit Sharing Components. An
Employee will become an Active Participant in an Employer Qualified Matching
and/or Qualified Profit Sharing Component on the date he/she becomes an Active
Participant in either the Employee Pre-Tax Component or Employer Regular
Matching Component.

 

(d) Employer Prevailing Wage Component. An Employee in Covered Employment with
respect to the Prevailing Wage Component will be an Active Participant in such
Component — that is, there are no age and service requirements imposed on
participation in the Employer Prevailing Wage Component.

 

3.5 Election Not to Participate. If so specified in the Adoption Agreement, an
Employee may elect not to participate in the Plan, subject to such rules as may
be specified in the Adoption Agreement. If an Employee is a Self-Employed
Individual, his/her election (except as permitted by Treasury regulations
without creating a Code § 401(k) arrangement with respect to that Self-Employed
Individual) must be effective no later than the date he/she first would become
an Active Participant in the Plan and the election is irrevocable.

 

An election not to participate does not entitle a Participant to a distribution
from the Plan.

 

If the Plan is amended to remove an option previously provided whereby a
Participant could elect not to participate in the Plan, any election made prior
to the removal of such option will continue in effect in accordance with its
terms — that is, if such an election was irrevocable, it will remain irrevocable
after the amendment, or if the election could be revoked after a stated period,
it may be revoked after such period. However, once revoked, an election not to
participate cannot be reinstated.

 

3.6 Participation Errors. Errors may occur whereby an Employee is erroneously
allowed to participate in a Component or is erroneously excluded from
participation in a Component.

 

If an Employee is erroneously allowed to participate in a Component, any
contributions made by or on behalf of such Employee will be deemed to have been
made under a mistake of fact as provided in Sec. 20.4. If such error is
discovered and corrected more than one year after the contribution is made (or
if discovered and corrected within one year, but a refund is not directed by the
Lead Employer), such contributions (and gains thereon) will not be returned to
the Participating Employers, but will be treated as a Forfeiture under the Plan
and will be applied in the manner directed by the Plan Administrator.

 

If an Employee is erroneously excluded from participation in a Component, the
Lead Employer may correct for such error using any of the correction methods
authorized under the Employee Plans Compliance Resolution System (EPCRS), or
successor procedures issued by the Internal Revenue Service, as appropriate for
the applicable Component. Compliance with the EPCRS will satisfy all rights of
the affected Employee under the Plan.

 

© 2001

   11    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

ARTICLE IV – EMPLOYEE CONTRIBUTIONS

 

SEC. 4.1 APPLIES ONLY IF THE PLAN IS A PROFIT SHARING PLAN.

 

4.1 Pre-Tax Contributions. If so specified in the Adoption Agreement, Employee
Pre-Tax Contributions will be allowed as follows:

 

(a) Pay Reduction Contributions. An Active Participant in the Employee Pre-Tax
Component may elect to have his/her Plan Compensation reduced by such amount as
he/she may designate, subject to such minimum and maximum as may be specified in
the Adoption Agreement, with such amount to be contributed to the Plan as an
Employee Pre-Tax Contribution.

 

An election hereunder is subject to the following:

 

(1) An election (or amendment of an election) may only be made pursuant to a pay
reduction agreement. The agreement will be made in such manner and in accordance
with such rules as will be prescribed for this purpose by the Plan Administrator
(including by means of voice response or other electronic media under
circumstances authorized by the Plan Administrator).

 

(2) An election (or amendment of an election) may not be made retroactively; it
will apply only to Plan Compensation which becomes payable after the election
(or amendment) is made by the Participant.

 

(3) An election may be effective as soon as administratively practicable after
the date on which an Employee becomes or again becomes an Active Participant in
the Employee Pre-Tax Component or as soon as administratively practicable after
any subsequent date specified in the Adoption Agreement. An election must be
made by such deadline in advance of the effective date as will be prescribed by
the Plan Administrator. Regardless of the elections in the Adoption Agreement,
the Plan Administrator in its sole discretion may designate a period following
the date on which an Employee becomes or again becomes an Active Participant in
the Employee Pre-Tax Component during which the Participant may make an election
to be effective as soon as administratively practicable following the date on
which it is made.

 

(4) An election will remain in effect until the Participant files a subsequent
election modifying or discontinuing his/her pay reductions, subject to the
exception for withdrawals for Hardship under Sec. 11.2(b). An election may be
amended to increase or decrease the pay reduction rate or to discontinue pay
reductions effective as soon as administratively practicable after any date
specified in the Adoption Agreement.

 

In the event of a withdrawal for Hardship under Sec. 11.2(b), the rules set
forth in that section will apply to determine the timing of election
reinstatements.

 

(5) With respect to a Self-Employed Individual, an election may be applied to a
distribution of Earned Income, or to a draw against Earned Income, or to any
other amount or in any other manner that the Plan Administrator deems to be
appropriate and consistent with the Code.

 

(6) With respect to a Leased Employee, an election may be applied against any
payment made by a Participating Employer to the leasing organization, or to any
other amount or in any other manner that the Plan Administrator deems to be
appropriate and consistent with the Code.

 

Any minimums or maximums imposed on pay reductions will generally be applied to
Plan Compensation payable for each payroll period within the Plan Year. However,
if so specified in the Adoption Agreement, and subject to the limits specified
therein, an Active Participant will be permitted to amend an election, to be
effective as soon as administratively practicable after the election is made, to
increase the pay reduction rate above the maximum otherwise imposed for a
payroll period to account for pay reductions at less than the maximum for prior
payroll periods during the Plan Year. In such case, pay reductions for the Plan
Year will not exceed the maximum otherwise specified in the Adoption Agreement
when applied to Plan Compensation for the Plan Year. An election hereunder may
be limited to the final month or quarter of the Plan Year, if so specified in
the Adoption Agreement.

 

(b) Automatic Enrollment. If so specified in the Adoption Agreement, a
Participant will be deemed to have made an election under subsection (a) upon
his/her initial entry into the Employee Pre-Tax Component provided that the Plan
Administrator has given the Participant a notice that explains the automatic
enrollment and his/her right to have a different rate of pay reduction (or no
pay reduction), including an explanation of the procedure for exercising that
right and the timing for implementation of any such election, and further
provided that the Participant is given a reasonable period thereafter to elect
to have a different rate of pay reduction (or no pay reduction). If so specified
in the Adoption Agreement, each Active Participant in the Employee Pre-Tax
Component as of the date specified in the Adoption Agreement will similarly be
deemed to have made an election hereunder as of the date so specified, subject
to the notice and election provisions above, and such limitations as may be
imposed in the Adoption Agreement.

 

(c) Cash or Deferred Contributions. If so specified in the Adoption Agreement,
an Active Participant in the Employee Pre-Tax Component may elect to have all or
a portion of a designated payment either paid to him/her in cash or contributed
as an Employee Pre-Tax Contribution, subject to such maximum as may be specified
in the Adoption Agreement.

 

A “designated payment” for this purpose is any cash amount which is specified in
the Adoption Agreement as being subject to this cash or deferred option.

 

An election hereunder is subject to the following rules:

 

(1) An election may only be made pursuant to a cash or deferred agreement. The
agreement will be made in such manner and in accordance with such rules as will
be prescribed for this purpose by the Plan Administrator (including by means of
voice response or other electronic media under circumstances authorized by the
Plan Administrator). An election must be made by such deadline in advance of the
payment date for the designated payment as will be prescribed by the Plan
Administrator, and will be irrevocable after such filing deadline. If the
designated payments are recurring, the Plan Administrator may, by written action
filed with the records of the Plan, provide that an election will continue to
apply to all future designated payments until modified or revoked by the
Participant.

 

© 2001

   12    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

(2) A pay reduction agreement under subsection (a), will not apply to a
designated payment which is subject to a cash or deferred option (whether or not
the Participant elects to defer any portion of the designated payment into the
Plan).

 

(3) The Employee Pre-Tax Contributions resulting from designated payments being
deferred into the Plan will be eligible for any Employer Safe-Harbor Matching
Contribution, but will be included as Match Eligible Contributions for purposes
of any Employer Regular Matching Contribution only if so specified in the
Adoption Agreement.

 

(d) Discontinuance Upon Hardship or Loss of Active Participant Status. Employee
Pre-Tax Contributions being made on behalf of a Participant will cease (and
his/her pay reduction agreement or cash or deferred agreement will be deemed to
have been revoked) on or as soon as administratively practicable after a
withdrawal for Hardship under Sec. 11.2(b) or the loss of status as an Active
Participant in the Employee Pre-Tax Component.

 

(e) Tax Law Limit. Employee Pre-Tax Contributions made on behalf of a
Participant for any taxable year of the Participant, together with his/her
Elective Deferrals under all other plans maintained by any Controlled Group
Member, may not exceed the limit in effect at the beginning of such taxable year
under Code § 402(g), and the Plan Administrator will cause the Employee Pre-Tax
Contribution to cease at the point that limit is reached during such taxable
year.

 

(f) Deposit of Contributions. Employee Pre-Tax Contributions made on behalf of a
Participant will be paid into a Funding Vehicle by the earlier of:

 

(1) The earliest date such contributions can reasonably be segregated from the
employer’s general assets; or

 

(2) The 15th business day of the month following the month such amounts would
have been paid in cash to the Participant.

 

(g) Integration Not Permitted. Employee Pre-Tax Contributions may not be
integrated with Social Security.

 

(h) Special Effective Date. A Special Effective Date will apply to the Employee
Pre-Tax Component if the Adoption Agreement that adds the Employee Pre-Tax
Component is adopted after the Original Effective Date or Amendment Effective
Date of such Adoption Agreement. Such Special Effective Date will be the later
of:

 

(1) The date on which the Adoption Agreement is adopted; or

 

(2) The Special Effective Date (if any) specified for this purpose in the
Adoption Agreement.

 

An election under subsection (a) or (b), and any limits applicable to such an
election, will apply solely to Plan Compensation or designated payments payable
after such Special Effective Date.

 

Regardless of the elections made in the Adoption Agreement, the Plan
Administrator in its sole discretion may limit the amount of Employee Pre-Tax
Contributions that any Active Participant may make during a Plan Year if the
Plan Administrator determines that the making of Employee Pre-Tax Contributions
has reduced (or may possibly reduce) the amount of other types of contributions
that can be allocated to the Participant for such Plan Year as a result of the
limits imposed under Code § 415, or as a result of the Actual Deferral
Percentage Test under Code § 401(k), or that such contributions themselves would
exceed such limits.

 

A Participant will at all times have a fully vested and nonforfeitable interest
in his/her Employee Pre-Tax Contribution Account.

 

4.2 After-Tax Contributions. If so specified in the Adoption Agreement, Employee
After-Tax Contributions will be either allowed or required as follows:

 

(a) Voluntary Payroll Withholding. If so specified in the Adoption Agreement, an
Active Participant in the Employee After-Tax Component may elect to have amounts
withheld from his/her Plan Compensation and contributed to the Plan as an
Employee After-Tax Contribution, subject to such minimum and maximum as may be
specified in the Adoption Agreement.

 

An election must be made in such manner and in accordance with such rules as
will be prescribed for this purpose by the Plan Administrator (including by
means of voice response or other electronic media under circumstances authorized
by the Plan Administrator). If Employee Pre-Tax Contributions are allowed by pay
reduction, an election to make Employee After-Tax Contributions by means of
payroll withholding will be subject to the same procedural rules as apply to pay
reduction agreements under Sec. 4.1(a).

 

(b) Mandatory Payroll Withholding – Thrift Plan Option. If so specified in the
Adoption Agreement, an Active Participant in the Employee After-Tax Component
will be required to have amounts withheld from his/her Plan Compensation and
contributed to the Plan as an Employee After-Tax Contribution.

 

(c) Voluntary Direct Contributions. If so specified in the Adoption Agreement,
an Active Participant in the Employee After-Tax Component may make Employee
After-Tax Contributions by means other than payroll withholding in such other
manner as may be permitted by the Lead Employer (including by means of personal
check or electronic funds transfer under circumstances authorized by the Lead
Employer), subject to such maximum as may be specified in the Adoption
Agreement.

 

(d) Discontinuance Upon Hardship or Loss of Active Participant Status. Employee
After-Tax Contributions being made by a Participant will cease as soon as
administratively practicable after a withdrawal for Hardship under Sec. 11.2(b)
or the loss of status as an Active Participant in the Employee After-Tax
Component.

 

(e) Deposit of Contributions. Employee After-Tax Contributions being made by a
Participant and collected by a Participating Employer will be paid into a
Funding Vehicle by the earlier of:

 

(1) The earliest date such contributions can reasonably be segregated from the
employer’s general assets; or

 

(2) The 15th business day of the month following the month such amounts would
have been paid in cash to the Participant (if contributions are collected by pay
withholding) or after such amounts

 

© 2001

   13    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

are received from the Participant by the Participating Employer (if
contributions are collected by check or other payment from the Participant).

 

Regardless of the elections made in the Adoption Agreement, the Plan
Administrator in its sole discretion may limit the amount of Employee After-Tax
Contributions that any Active Participant may make during a Plan Year if the
Plan Administrator determines that the making of Employee After-Tax
Contributions has reduced (or may possibly reduce) the amount of other types of
contributions that can be allocated to the Participant for such Plan Year as a
result of the limits imposed under Code § 415, or as a result of the Actual
Contribution Percentage Test under Code § 401(m), or that such contributions
themselves would exceed such limits.

 

A Participant will at all times have a fully vested and nonforfeitable interest
in his/her Employee After-Tax Contribution Account.

 

4.3 Deductible Contributions. Employee Deductible Contributions may not be made
after April 15, 1986.

 

A Participant will at all times have a fully vested and nonforfeitable interest
in his/her Employee Deductible Contribution Account. Such Account will share in
gains and losses pursuant to the terms of Article VIII.

 

4.4 Forfeiture Restoration Contributions. If it is specified in the Adoption
Agreement that repayment of a prior distribution is required as a condition to
the reinstatement of the nonvested portion of a Contribution Account that became
a Forfeiture upon or after a prior Termination of Service, then a Participant
will be allowed to make such Employee Forfeiture Restoration Contribution upon
his/her subsequent return to employment in accordance with Sec. 10.2(h). Any
such repayment made from a “conduit” individual retirement account that reflects
the amount of the prior distribution will be on a “pre-tax” basis, will be
credited to the reinstated Contribution Account and will be allowed regardless
of whether the Plan otherwise includes an Employee Rollover Component.
Otherwise, any such repayment will be on an “after-tax” basis, will be credited
to an Employee Forfeiture Restoration Contribution Account, and will be allowed
regardless of whether the Plan otherwise includes an Employee After-Tax
Component.

 

A Participant will at all times have a fully vested and non-forfeitable interest
in his/her Employee Forfeiture Restoration Contribution Account.

 

4.5 Rollover Contributions. If so specified in the Adoption Agreement, an
Employee will be permitted to make an Employee Rollover Contribution. Employee
Rollover Contributions will be allowed only in such form as is specified in the
Adoption Agreement, and must be made in such manner and in accordance with such
rules as will be prescribed for this purpose by the Plan Administrator
(including by means of check or electronic funds transfer under circumstances
authorized by the Plan Administrator). An Employee will not become an Active
Participant in any Component merely as a result of an Employee Rollover
Contribution.

 

An “Employee Rollover Contribution” means a rollover contribution or rollover
amount from another qualified plan or “conduit” individual retirement account
described in Code § 401(a)(31), 402(c), 403(a)(4) or 408(d)(3), or an elective
transfer described in Treas. Reg. § 1.411(d)-4(Q&A-3), or any other amount
described in any other provision added to the Code which authorizes rollover
contributions to the Plan.

 

An Employee will at all times have a fully vested and nonforfeitable interest in
his/her Employee Rollover Contribution Account.

 

4.6 Controlled Group Transfers. An Active Participant will be permitted to make
a Controlled Group Transfer if such transfers are permitted on a uniform and
nondiscriminatory basis by the Lead Employer. Further, the Lead Employer in its
sole discretion may direct a Controlled Group Transfer on behalf of any Employee
who is in Covered Employment with respect to any Component. Controlled Group
Transfers will be allowed only in such form, in such manner and in accordance
with such rules as will be prescribed for this purpose by the Plan Administrator
(including by means of check or electronic funds transfer under circumstances
authorized by the Plan Administrator). An Employee will not become an Active
Participant in any Component merely as a result of a Controlled Group Transfer.

 

A “Controlled Group Transfer” means a transfer of account balances and assets
from another qualified plan maintained by a Controlled Group Member to the Plan,
that is not an Employee Rollover Contribution.

 

A Participant will at all times have a fully vested and nonforfeitable interest
in his/her Transfer Accounts.

 

ARTICLE V – EMPLOYER MATCHING CONTRIBUTIONS

 

ARTICLE V APPLIES ONLY IF THE PLAN IS A PROFIT SHARING PLAN. SEC. 5.1 APPLIES
ONLY IF THE PLAN IS DESIGNATED AS A SAFE-HARBOR PLAN IN THE ADOPTION AGREEMENT.

 

5.1 Safe-Harbor Matching Contributions. If so specified in the Adoption
Agreement, Employer Safe-Harbor Matching Contributions will be made on behalf of
each Active Participant in the Employer Safe-Harbor Matching Component during
the Plan Year in accordance with the schedule specified in the Adoption
Agreement. However, Employer Safe-Harbor Matching Contributions will not be made
with respect to refunded contributions described in Sec. 5.2(e) (and the
provisions of Sec. 5.2(e) will apply to Employer Safe Harbor Matching
Contributions in the same manner as such provisions apply or would apply to
Employer Regular Matching Contributions).

 

A Participant will at all times have a fully vested and nonforfeitable interest
in his/her Employer Safe-Harbor Matching Contribution Account.

 

The Plan Administrator will provide the notice specified in Sec. 19.2(a)(3).

 

5.2 Regular Matching Contributions. If so specified in the Adoption Agreement,
Employer Regular Matching Contributions will be made as follows:

 

(a) Variable Contribution Formula. If a variable contribution formula is
specified in the Adoption Agreement (to be determined on a discretionary basis
or by reference to Net Profits), an Employer Regular Matching Contribution made
to the Plan for a Plan Year will be allocated among the Active Participants in
the Employer Regular Matching Component who have satisfied the requirements
specified in the Adoption Agreement. If it is specified in the Adoption
Agreement that a given number of Hours of Service must be completed in order to
receive an Employer Regular Matching Contribution for a Plan Year, then in the
event of a short Plan Year, the Hours of Service requirement shall be

 

© 2001

   14    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

applied to the twelve consecutive months immediately preceding the last day of
the short Plan Year.

 

The Employer Regular Matching Contribution will be allocated in the following
manner:

 

(1) If the Employer Regular Matching Contribution is a discretionary amount
determined by written action taken prior to the start of the Plan Year, the
Employer Regular Matching Contribution for such Plan Year will be allocated in
such manner as is prescribed by the Lead Employer in the written action
authorizing the contribution. The Lead Employer will determine in its sole
discretion whether an Employer Regular Matching Contribution will be made for
each Plan Year and, if made, the written action authorizing the contribution
will specify:

 

(A) The manner in which the Employer Regular Matching Contribution is to be
calculated from among the options allowed for fixed contributions under the
Adoption Agreement.

 

(B) The limits that apply on the amount of the Employer Regular Matching
Contributions that will be made on behalf of each Participant.

 

(C) The periods for determining the Plan Compensation and the amount of the
Match Eligible Contributions on which the Employer Regular Matching
Contributions will be based, and, if based on periods shorter than the Plan
Year, whether true-up contributions will be made in the manner described in
subsection (c).

 

(D) The length of the commitment period to continue such contributions under the
terms specified (and in the absence of a specific duration, the commitment
period will extend for the Plan Year, but not beyond).

 

The Lead Employer may discontinue or modify its obligation by written action
taken during the Plan Year; provided that, the discontinuance or modification
may apply prospectively only, and may not apply to shorten the commitment period
specified in a prior written action or otherwise applicable under subparagraph
(D).

 

(2) If the Employer Regular Matching Contribution is a discretionary amount
determined by written action taken after the start of the Plan Year, or by means
other than written action, the Employer Regular Matching Contribution for such
Plan Year will be allocated among the eligible Participants in the manner
specified in the Adoption Agreement. The Lead Employer will determine in its
sole discretion whether an Employer Regular Matching Contribution will be made
for each Plan Year and, if so, the amount to be contributed for such Plan Year
for allocation as an Employer Regular Matching Contribution. Match Eligible
Contributions made by a Participant in excess of the maximum specified in the
Adoption Agreement, and Match Eligible Contributions described in subsection (e)
will be disregarded for purposes of allocating discretionary Employer Regular
Matching Contributions.

 

(b) Fixed Contribution Formula. If a fixed contribution formula is specified in
the Adoption Agreement, an Employer Regular Matching Contribution will be made
on behalf of each Active Participant in the Employer Regular Matching Component
who has satisfied the requirements specified in the Adoption Agreement. If it is
specified in the Adoption Agreement that a given number of Hours of Service must
be completed in order to receive an Employer Regular Matching Contribution for a
Plan Year, then in the event of a short Plan Year, the Hours of Service
requirement shall be applied to the twelve consecutive months immediately
preceding the last day of the short Plan Year.

 

The amount of the Employer Regular Matching Contribution will be determined
according to the schedule specified in the Adoption Agreement. If so specified
in the Adoption Agreement, the Lead Employer may also elect to make an
additional Employer Regular Matching Contribution for a Plan Year, to be
allocated in the manner specified in the Adoption Agreement.

 

If Employer Regular Matching Contributions are contingent on Net Profits, and if
Net Profits for a Plan Year are not sufficient to allow for the Employer Regular
Matching Contributions called for under the schedule specified in the Adoption
Agreement, the Employer Regular Matching Contribution made on behalf of each
eligible Participant for the Plan Year will equal the total Employer Regular
Matching Contributions actually made to the Plan (if any) multiplied by a
fraction, the numerator of which is the Employer Regular Matching Contribution
that otherwise would have been made on behalf of the eligible Participant under
the schedule specified in the Adoption Agreement, and the denominator of which
is the total Employer Regular Matching Contributions that would have been made
on behalf of all eligible Participants under the schedule specified in the
Adoption Agreement.

 

If Employer Regular Matching Contributions under a fixed contribution formula
are made prior to all events having occurred which entitle the Participants to
such contribution, such contribution will be held in a Pending Allocation
Account until all events have occurred that entitle the Participants to such
contribution. The amount then allocated to each eligible Participant will equal
the balance of the Pending Allocation Account multiplied by a fraction, the
numerator of which is the Employer Regular Matching Contribution called for
under the fixed contribution formula on behalf of such Participant, and the
denominator of which is the total Employer Regular Matching Contributions called
for under the fixed contribution formula on behalf of all eligible Participants.
If the Pending Allocation Account has suffered a investment loss, additional
Employer Regular Matching Contributions will be made as necessary to insure that
no eligible Participant receives less than the amount called for under the fixed
contribution formula.

 

(c) Matching Contribution Periods other than Plan Year and True-Up
Contributions. If the Matching Contribution Period is shorter than a Plan Year
and if so specified in the Adoption Agreement, Employer Regular Matching
Contributions will be recalculated by reference to the Match Eligible
Contributions and Plan Compensation for the Plan Year and additional Employer
Regular Matching Contributions will be made on this basis with respect to
eligible Participants specified in the Adoption Agreement. Such additional
“true-up” contributions may be made on a

 

© 2001

   15    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

payroll period, monthly, quarterly, semi-annual or annual basis as deemed
appropriate by the Lead Employer.

 

(d) Minimum/Maximum Contributions. Employer Regular Matching Contributions for
each Participant for each Plan Year will not be less than the minimum amount (if
any) or more than the maximum amount (if any) specified in the Adoption
Agreement.

 

(e) Disregard of Certain Employee Pre-Tax and After-Tax Contributions. Employer
Regular Matching Contributions will not be made or allocated based on:

 

(1) Employee Pre-Tax Contributions refunded as Excess Deferrals to comply with
Code § 402(g);

 

(2) Employee Pre-Tax Contributions refunded or recharacterized to comply with
the Actual Deferral Percentage Test of Code § 401(k) (or the multiple use test);

 

(3) Employee After-Tax Contributions refunded to comply with the Actual
Contribution Percentage Test of Code § 401(m) (or the multiple use test); or

 

(4) Employee Pre-Tax or After-Tax Contributions refunded to comply with the
Annual Addition limit of Code § 415.

 

For purposes of determining the Employer Regular Matching Contribution, the
Employee Pre-Tax or After-Tax Contributions refunded will be deemed to consist
first of those contributions for the Plan Year that were not Match Eligible
Contributions. Thereafter, the ordering in which any contributions are refunded
will be determined at the direction of the Plan Administrator either on a
“last-in, first-out” basis, on a “first-in, first-out” basis, on an averaging
basis or on any other basis that is deemed appropriate by the Plan
Administrator.

 

If Employee Pre-Tax Contributions are recharacterized as Employee After-Tax
Contributions to comply with the Actual Deferral Percentage Test of Code §
401(k), the Employee Pre-Tax Contributions so recharacterized will be deemed to
consist first of those contributions for the Plan Year that were not Match
Eligible Contributions. Thereafter, the ordering in which contributions are
recharacterized will be determined at the direction of the Plan Administrator
either on a “last-in, first-recharacterized” basis, on a “first-in,
first-recharacterized” basis, on an averaging basis or on any other basis that
is deemed appropriate by the Plan Administrator. The Employer Regular Matching
Contribution (if any) with respect to such recharacterized amounts then will be
determined based upon the matching schedule for Employee After-Tax
Contributions.

 

Employer Regular Matching Contributions that are made before the amount of the
above refund or recharacterization is determined will be treated as a Forfeiture
in the Plan Year in which the refund or recharacterization is made and will be
applied in the same manner as Forfeitures that occur with respect to Employer
Regular Matching Contribution Accounts. However, if Employer Regular Matching
Contribution Accounts are fully vested at all times and Forfeitures therefore do
not otherwise occur with respect to such Accounts, then any Forfeiture hereunder
will be applied in the manner directed by the Plan Administrator. In the absence
of direction from the Plan Administrator, such amounts will be applied in the
first manner of the following that applies: applied in the same manner as
Forfeitures that occur with respect to Employer Regular Profit Sharing
Contribution Accounts in the Plan Year of the Forfeiture; applied as a credit
against any fixed Employer Contribution made after the Forfeiture; allocated as
part of (or in the same manner as) any variable Employer Contribution for the
Plan Year of the Forfeiture (first as a variable Employer Regular Matching
Contribution, then as a variable Employer Regular Profit Sharing Contribution).

 

(f) Status as Employer Qualified Matching Contributions. If so specified in the
Adoption Agreement, Employer Regular Matching Contributions may be treated as
Employer Qualified Matching Contributions for purposes of applying the Actual
Deferral Percentage Test of Code § 401(k) for a Plan Year if Employer Regular
Matching Contribution Accounts are fully vested and nonforfeitable at all times
and distributions (including distributions for Hardship) are not available from
such Contribution Accounts prior to attainment of age 59½, Termination of
Service or such other circumstances as may be permitted under Code § 401(k).

 

(g) Treatment of Forfeitures. A Pending Allocation Account that reflects
Forfeitures (if any) from Employer Regular Matching Contribution Accounts may be
applied to pay administrative expenses of the Plan if so specified in the
Adoption Agreement, and may be applied to restore prior Forfeitures of
reemployed Participants pursuant to Sec. 10.2(h). Any amounts remaining after
such use will be applied in the manner specified in the Adoption Agreement. If
such Pending Allocation Account is to be credited against a fixed contribution
of a particular type (e.g., fixed Employer Safe-Harbor or Regular Matching
Contributions, or fixed Employer Safe-Harbor or Regular Profit Sharing
Contributions), such Account will be applied to reduce the fixed contribution of
that type that would otherwise have been made and will be treated as part of
such contribution for purposes of the Plan. If the amount available for credit
against a fixed contribution of a particular type exceeds the amount of the
fixed contribution of that type, the excess will be carried over and credited
against future fixed contributions of that type due in subsequent Plan Years.

 

5.3 Qualified Matching Contributions. If so specified in the Adoption Agreement,
Employer Qualified Matching Contributions may be made to the Plan to be
allocated among the eligible Participants specified in the Adoption Agreement in
accordance with the method specified in the Adoption Agreement. However,
Employer Qualified Matching Contributions will not be made with respect to
refunded contributions described in Sec. 5.2(e) (and the provisions of Sec.
5.2(e) will apply to Employer Qualified Matching Contributions in the same
manner as such provisions apply or would apply to Employer Regular Matching
Contributions).

 

The Lead Employer will designate at the time of contribution whether an Employer
Qualified Matching Contribution is for the current Plan Year or prior Plan Year.
However, an Employer Qualified Matching Contribution made for a Plan Year must
be actually paid into the Funding Vehicle within twelve months following the
close of the applicable Plan Year.

 

A Participant will at all times have a fully vested and nonforfeitable interest
in his/her Employer Qualified Matching Contribution Account.

 

© 2001

   16    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

ARTICLE VI – EMPLOYER PROFIT SHARING CONTRIBUTIONS

 

ARTICLE VI APPLIES ONLY IF THE PLAN IS A PROFIT SHARING PLAN. SEC. 6.1 APPLIES
ONLY IF THE PLAN IS DESIGNATED AS A SAFE-HARBOR PLAN IN THE ADOPTION AGREEMENT.

 

6.1 Safe-Harbor Profit Sharing Contributions. If so specified in the Adoption
Agreement, an Employer Safe-Harbor Profit Sharing Contribution will be made to
the Plan on behalf of each Active Participant in the Employer Safe-Harbor Profit
Sharing Component during the Plan Year in such percentage (not less than 3%) of
Plan Compensation for the Plan Year as is specified in the Adoption Agreement.

 

A Participant will at all times have a fully vested and nonforfeitable interest
in his/her Employer Safe-Harbor Profit Sharing Contribution Account.

 

The Plan Administrator will provide the notice specified in Sec. 19.2(a)(3).

 

6.2 Regular Profit Sharing Contributions. If so specified in the Adoption
Agreement, Employer Regular Profit Sharing Contributions will be made as
follows:

 

(a) Variable or Uniform Points Contribution Formula. If a variable contribution
formula is specified in the Adoption Agreement (to be determined on a
discretionary basis or by reference to Net Profits), or if a uniform points
contribution formula is specified in the Adoption Agreement, an Employer Regular
Profit Sharing Contribution made for a Plan Year will be allocated among the
Active Participants in the Employer Regular Profit Sharing Component at any time
during the Plan Year who have satisfied the requirements specified in the
Adoption Agreement. If it is specified in the Adoption Agreement that a given
number of Hours of Service must be completed in order to receive an Employer
Regular Profit Sharing Contribution for a Plan Year, then in the event of a
short Plan Year, the Hours of Service requirement shall be applied to the twelve
consecutive months immediately preceding the last day of the short Plan Year.

 

The Employer Regular Profit Sharing Contribution will be allocated in the
following manner:

 

(1) Nonintegrated Allocation Formula. If a non-integrated allocation formula is
specified in the Adoption Agreement, the allocation will be made among the
eligible Participants either as an equal dollar amount to all eligible
Participants (subject to the limits under Code § 415 as implemented under the
Plan) or in the proportion that the Plan Compensation for the Plan Year of each
eligible Participant bears to the total Plan Compensation for the Plan Year of
all eligible Participants, as specified in the Adoption Agreement.

 

(2) Integrated Allocation Formula. If an integrated allocation formula is
specified in the Adoption Agreement, the allocation will be made among the
eligible Participants using either the two-step, three step, or four-step
allocation formula as specified in the Adoption Agreement as follows:

 

(A) Two-Step Allocation Formula:

 

(i) Step One: Allocations will first be made to the eligible Participants in the
proportion that the Plan Compensation for the Plan Year plus Plan Compensation
for the Plan Year in excess of the Integration Level of each eligible
Participant bears to the total of such amounts for all eligible Participants.
However, allocations under this step one will cease when the total amount
allocated to each eligible Participant equals the sum of (A) the maximum
percentage (specified in the table below) multiplied by his/her Plan
Compensation for the Plan Year, plus (B) the maximum percentage multiplied by
his/her Plan Compensation for the Plan Year in excess of the Integration Level.

 

(ii) Step Two: Any amount remaining to be allocated will then be allocated among
all eligible Participants in the proportion that the Plan Compensation for the
Plan Year of each eligible Participant bears to the total Plan Compensation for
the Plan Year of all eligible Participants.

 

(B) Three-Step Allocation Formula:

 

(i) Step One: Allocations will first be made to the eligible Participants in the
proportion that the Plan Compensation for the Plan Year of each eligible
Participant bears to the total Plan Compensation for the Plan Year of all
eligible Participants. However, allocations under this step one will cease when
the total amount allocated to each eligible Participant equals the maximum
percentage (specified in the table below) multiplied by his/her Plan
Compensation for the Plan Year.

 

(ii) Step Two: Allocations will then be made to the eligible Participants in the
proportion that the Plan Compensation for the Plan Year in excess of the
Integration Level of each eligible Participant bears to the total of such amount
for all eligible Participants. However, allocations under this step two will
cease when the total amount allocated to each eligible Participant equals the
maximum percentage (specified in the table below) multiplied by his/her Plan
Compensation for the Plan Year in excess of the Integration Level.

 

(iii) Step Three: Any amount remaining to be allocated will then be allocated to
all eligible Participants in the proportion that the Plan Compensation for the
Plan Year of each eligible Participant bears to the total Plan Compensation for
the Plan Year of all eligible Participants.

 

© 2001

   17    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

(C) Four-Step Allocation Formula:

 

(i) Step One: Allocations will first be made to the eligible Participants in the
proportion that the Plan Compensation for the Plan Year of each eligible
Participant bears to the total Plan Compensation for the Plan Year of all
eligible Participants. However, the allocations under this step one will cease
when the total amount allocated to each eligible Participant equals 3%
multiplied by his/her Plan Compensation for the Plan Year.

 

(ii) Step Two: Allocations will then be made to the eligible Participants in the
proportion that the Plan Compensation for the Plan Year in excess of the
Integration Level of each eligible Participant bears to the total of such
amounts for all eligible Participants. However, the allocations under this step
two will cease when the total amount allocated to each eligible Participant
equals 3% multiplied by his/her Plan Compensation for the Plan Year in excess of
the Integration Level.

 

(iii) Step Three: Allocations will then be made to the eligible Participants in
the proportion that the Plan Compensation for the Plan Year plus Plan
Compensation for the Plan Year in excess of the Integration Level of each
eligible Participant bears to the total of such amounts for all eligible
Participants. However, allocations under this step three will cease when the
total amount allocated to each eligible Participant equals the sum of (A) the
maximum percentage (specified in the table below) minus 3% multiplied by his/her
Plan Compensation for the Plan Year, plus (B) the maximum percentage minus 3%
multiplied by his/her Plan Compensation for the Plan Year in excess of the
Integration Level.

 

(iv) Step Four: Any amount remaining to be allocated will then be allocated to
all eligible Participants in the proportion that the Plan Compensation for the
Plan Year of each eligible Participant bears to the total Plan Compensation for
the Plan Year of all eligible Participants.

 

The maximum percentage is:

 

If the

Integration Level is:

--------------------------------------------------------------------------------

   The maximum
percentage is:


--------------------------------------------------------------------------------

The Taxable Wage Base for the current year (“TWB”)

   5.7%

More than 80% of the TWB but less than 100% of the TWB

   5.4%

More than the greater of 20% of the TWB or $10,000 but not more than 80% of the
TWB

   4.3%

Less than or equal to the greater of $10,000 or 20% of the TWB

   5.7%

 

(3) Uniform Points Contribution Formula. If a uniform points contribution
formula is specified in the Adoption Agreement, the allocation will be among the
eligible Participants in the proportion that the points of each eligible
Participant bears to the total points of all eligible Participants. The amount
of the Employer Regular Profit Sharing Contribution will be a discretionary
amount determined by the Lead Employer (not contingent on Net Profits).

 

If the Employer Regular Profit Sharing Contribution is determined on a
discretionary basis, the Lead Employer will determine whether a contribution is
to be made for each Plan Year. If it is determined that such a contribution is
to be made, the Lead Employer will also determine the amount of the contribution
(or the formula by which the amount of the contribution will be calculated). It
is intended that recurring contributions will be made over the Plan Years; but,
regardless of the elections made in the Adoption Agreement, the Lead Employer
may in its sole discretion determine that an Employer Regular Profit Sharing
Contribution will not be made for a particular Plan Year.

 

(b) Fixed Contribution Formula. If a fixed contribution formula is specified in
the Adoption Agreement, an Employer Regular Profit Sharing Contribution will be
made for each Plan Year on behalf of each Active Participant in the Employer
Regular Profit Sharing Component at any time during the Plan Year who satisfies
the requirements specified in the Adoption Agreement. If it is specified in the
Adoption Agreement that a given number of Hours of Service must be completed in
order to receive an Employer Regular Profit Sharing Contribution for a Plan
Year, then in the event of a short Plan Year, the Hours of Service requirement
shall be applied to the twelve consecutive months immediately preceding the last
day of the short Plan Year.

 

The amount of the Employer Regular Profit Sharing Contributions will be
determined according to the formula specified in the Adoption Agreement.

 

If Employer Regular Profit Sharing Contributions are contingent on Net Profits,
and Net Profits for a Plan Year are not sufficient to allow for the
contributions called for under the formula specified in the Adoption Agreement,
the contributions made on behalf of each eligible Participant for the Plan Year
will be reduced as follows:

 

(1) Nonintegrated Fixed Contribution Formula. If a nonintegrated fixed formula
is specified in the Adoption Agreement, the Employer Regular Profit Sharing
Contribution made on behalf of each eligible Participant will equal the total
Employer Regular Profit Sharing Contribution actually made to the Plan (if any)
multiplied by a fraction, the numerator of which is the Employer Regular Profit
Sharing Contribution that otherwise would have been made on behalf of the
eligible Participant under the formula specified in the Adoption Agreement, and
the denominator of which is the total Employer Regular Profit Sharing
Contributions that would have been

 

© 2001

   18    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

made on behalf of all eligible Participants under the formula specified in the
Adoption Agreement.

 

(2) Integrated Fixed Contribution Formula. If an integrated fixed formula is
specified in the Adoption Agreement, the total Employer Regular Profit Sharing
Contribution actually made to the Plan will be allocated among the eligible
Participants in accordance with the two-step allocation formula described in
(a)(2)(A) (or in accordance with the four-step allocation formula described in
(a)(2)(C) under the circumstances described in Sec. 17.1(b).

 

If so specified in the Adoption Agreement, the Lead Employer may at its
discretion make an additional Employer Regular Profit Sharing Contribution for a
Plan Year, to be allocated in the manner and among the eligible Participants
specified in the Adoption Agreement.

 

If Employer Regular Profit Sharing Contributions under a fixed contribution
formula are made prior to all events having occurred which entitle the
Participants to such contribution, such contribution will be held in a Pending
Allocation Account until all events have occurred that entitle the Participants
to such contribution. The amount then allocated to each eligible Participant
will equal the balance of the Pending Allocation Account multiplied by a
fraction, the numerator of which is the Employer Regular Profit Sharing
Contribution called for under the fixed contribution formula on behalf of such
Participant, and the denominator of which is the total Employer Regular Profit
Sharing Contributions called for under the fixed contribution formula on behalf
of all eligible Participants. If the Pending Allocation Account has suffered a
investment loss, additional Employer Regular Profit Sharing Contributions will
be made as necessary to insure that no eligible Participant receives less than
the amount called for under the fixed contribution formula.

 

(c) Status as Employer Qualified Nonelective Contributions. If so specified in
the Adoption Agreement, Employer Regular Profit Sharing Contributions may be
treated as Employer Qualified Profit Sharing Contributions for purposes of
applying the Actual Deferral Percentage Test of Code § 401(k), or the Actual
Contribution Percentage Test of Code § 401(m), for a Plan Year if Employer
Regular Profit Sharing Contribution Accounts are fully vested and nonforfeitable
at all times and distributions (including distributions for Hardship) are not
available from such Contribution Accounts prior to attainment of age 59½,
Termination of Service or such other circumstances as may be permitted under
Code § 401(k).

 

(d) Treatment of Forfeitures. A Pending Allocation Account that reflects
Forfeitures (if any) from Employer Regular Profit Sharing Contribution Accounts
may be applied to pay administrative expenses of the Plan if so specified in the
Adoption Agreement, and may be applied to restore prior Forfeitures of
reemployed Participants pursuant to Sec. 10.2(h). Any amounts remaining after
such use will be applied in the manner specified in the Adoption Agreement. If
such Pending Allocation Account is to be credited against a fixed contribution
of a particular type (e.g., fixed Employer Safe-Harbor or Regular Profit Sharing
Contributions, or fixed Employer Safe-Harbor or Regular Matching Contributions),
such Account will be applied to reduce the fixed contribution of that type that
would otherwise have been made and will treated as part of such contribution for
purposes of the Plan. If the amount available for credit against a fixed
contribution of a particular type exceeds the amount of the fixed contribution
of that type, the excess will be carried over and credited against future fixed
contributions of that type due in subsequent Plan Years.

 

(e) Special Rules for Integrated Formulas. An integrated allocation formula may
not be specified in the Adoption Agreement if any Controlled Group Member
maintains any other plan that uses permitted disparity under Code § 401(l) (or
that imputes disparity pursuant to the regulations issued under Code §
401(a)(4)) and that benefits any of the same Participants. Further, if the Plan
is a paired plan, only one of the paired plans may provide for permitted
disparity under Code § 401(l).

 

If an integrated allocation formula is specified in the Adoption Agreement, Plan
Compensation will be determined without regard to any exclusions that would
otherwise apply under Sec. 2.56(d) with respect to the Employer Regular Profit
Sharing Component. Plan Compensation for the Plan Year will be determined by
reference to the determination period in effect under Sec. 2.57(a) with respect
to the Employer Regular Profit Sharing Component and, if so specified in the
Adoption Agreement, will include only Plan Compensation for that portion of the
determination period after the Entry Date for the Employer Regular Profit
Sharing Component.

 

6.3 Qualified Profit Sharing Contributions. If so specified in the Adoption
Agreement, Employer Qualified Profit Sharing Contributions may be made to the
Plan, to be allocated among the eligible Participants specified in the Adoption
Agreement in accordance with the method specified in the Adoption Agreement.

 

The Lead Employer will designate at the time of contribution whether an Employer
Qualified Profit Sharing Contribution is for the current Plan Year or the prior
Plan Year. However, an Employer Qualified Profit Sharing Contribution made for a
Plan Year must be actually paid into the Funding Vehicle within twelve months
following the close of the applicable Plan Year.

 

A Participant will at all times have a fully vested and nonforfeitable interest
in his/her Employer Qualified Profit Sharing Contribution Account.

 

6.4 Prevailing Wage Contributions. If so specified in the Adoption Agreement,
Employer Prevailing Wage Contributions will be made on behalf of each Active
Participant in the Employer Prevailing Wage Component. The amount of such
contributions will be determined in accordance with the schedule set forth in
the Adoption Agreement.

 

If so specified in the Adoption Agreement, the Employer Regular Profit Sharing
Contribution made on behalf of an Active Participant for a Plan Year will be
offset by the Employer Prevailing Wage Contributions made on behalf of such
Participant for such Plan Year.

 

A Participant will at all times have a fully vested and nonforfeitable interest
in his/her Employer Prevailing Wage Contribution Account.

 

© 2001

   19    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

ARTICLE VII – EMPLOYER PENSION CONTRIBUTIONS

 

ARTICLE VII APPLIES ONLY IF THE PLAN IS A MONEY PURCHASE PENSION PLAN. SEC. 7.1
APPLIES ONLY IF THE LEAD EMPLOYER MAINTAINS A SAFE-HARBOR 401(K) PLAN THAT
DESIGNATES THE PLAN TO RECEIVE SAFE-HARBOR CONTRIBUTIONS.

 

7.1 Safe-Harbor Pension Contributions. If so specified in the Adoption
Agreement, an Employer Safe-Harbor Pension Contribution will be made to the Plan
on behalf of each Active Participant in the Employee Safe-Harbor Pension
Component during the Plan Year in such percentage (not less than 3%) of Plan
Compensation for the Plan Year as is specified in the Adoption Agreement.

 

A Participant will at all times have a fully vested and nonforfeitable interest
in his/her Employer Safe-Harbor Pension Contribution Account.

 

The Plan Administrator will provide the notice specified in Sec. 19.2(a)(3).

 

7.2 Regular Pension Contributions. If so specified in the Adoption Agreement, An
Employer Regular Pension Contribution will be made for each Plan Year on behalf
of each Active Participant in the Employer Regular Pension Component at any time
during the Plan Year who satisfies the requirements specified in the Adoption
Agreement. If it is specified in the Adoption Agreement that a given number of
Hours of Service must be completed in order to receive an Employer Regular
Pension Contribution for a Plan Year, then in the event of a short Plan Year,
the Hours of Service requirement shall be applied to the twelve consecutive
months immediately preceding the last day of the short Plan Year.

 

The amount of the Employer Regular Pension Contribution will be determined
according to the formula specified in the Adoption Agreement.

 

A Pending Allocation Account that reflects Forfeitures (if any) from Employer
Regular Pension Contribution Accounts may be applied to pay administrative
expenses of the Plan if so specified in the Adoption Agreement, and may be
applied to restore prior Forfeitures of reemployed Participants pursuant to Sec.
10.2(h). Any amounts remaining after such use will be applied in the manner
specified in the Adoption Agreement. If such Pending Allocation Account is to be
credited against the Employer Regular Pension Contribution for a Plan Year, it
will be applied to reduce the Employer Regular Pension Contribution that would
otherwise have been made for the Plan Year and will be allocated as part of the
such contribution for such Plan Year.

 

If the Plan is a paired plan, only one of the paired plans may provide for
contributions using permitted disparity under Code § 401(l).

 

7.3 Prevailing Wage Contributions. If so specified in the Adoption Agreement,
Employer Prevailing Wage Contributions will be made on behalf of each Active
Participant in the Employer Prevailing Wage Component. The amount of such
contributions will be determined in accordance with the schedule set forth in
the Adoption Agreement.

 

If so specified in the Adoption Agreement, the Employer Regular Pension
Contribution made on behalf of an Active Participant for a Plan Year will be
offset by the Employer Prevailing Wage Contributions made on behalf of such
Participant for such Plan Year.

 

A Participant will at all times have a fully vested and nonforfeitable interest
in his/her Employer Prevailing Wage Contribution Account.

 

ARTICLE VIII – ACCOUNTS AND INVESTMENTS

 

8.1 Contribution Accounts. The Plan Administrator may direct that one or more of
the following Contribution Accounts be established for each Participant to
reflect each type of contribution made to the Plan by or for the Participant:

 

(a) Employee Contribution Accounts:

 

(1) An Employee Pre-Tax Contribution Account to reflect amounts attributable to
Employee Pre-Tax Contributions.

 

(2) An Employee After-Tax Contribution Account to reflect amounts attributable
to Employee After-Tax Contributions.

 

(3) An Employee Deductible Contribution Account to reflect amounts attributable
to Employee Deductible Contributions made before April 15, 1986.

 

(4) An Employee Rollover Contribution Account to reflect amounts attributable to
Employee Rollover Contributions.

 

(5) An Employee Forfeiture Restoration Contribution Account to reflect amounts
attributable to Employee Forfeiture Restoration Contributions that were made on
an after-tax basis pursuant to Sec. 4.4.

 

(b) Employer Contribution Accounts:

 

(1) An Employer Safe-Harbor Matching Contribution Account to reflect amounts
attributable to Employer Safe-Harbor Matching Contributions.

 

(2) An Employer Regular Matching Contribution Account to reflect amounts
attributable to Employer Regular Matching Contributions.

 

(3) An Employer Qualified Matching Contribution Account to reflect amounts
attributable to Employer Qualified Matching Contributions (or, alternatively,
such amounts may be credited to an Employee Pre-Tax Contribution Account).

 

(4) An Employer Safe-Harbor Profit Sharing Contribution Account to reflect
amounts attributable to Employer Safe-Harbor Profit Sharing Contributions.

 

(5) An Employer Regular Profit Sharing Contribution Account to reflect amounts
attributable to Employer Regular Profit Sharing Contributions.

 

(6) An Employer Qualified Profit Sharing Contribution Account to reflect amounts
attributable to Employer Qualified Profit Sharing Contributions (or,
alternatively, such amounts may be credited to an Employee Pre-Tax Contribution
Account).

 

(7) An Employer Safe-Harbor Pension Contribution Account to reflect amounts
attributable to Employer Safe-Harbor Pension Contributions.

 

(8) An Employer Regular Pension Contribution Account to reflect amounts
attributable to Employer Regular Pension Contributions.

 

© 2001

   20    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

(9) An Employer Prevailing Wage Contribution Account to reflect amounts
attributable to Employer Prevailing Wage Contributions.

 

(c) Transfer Accounts. A Transfer Account to reflect amounts attributable to
each type of contribution described in subsection (a) or (b) made under the
transferor plan of the Controlled Group Member (with each Transfer Account to
retain the character of the corresponding account under the transferor plan).

 

8.2 Contribution Subaccounts. Subaccounts may be established with respect to any
Contribution Account whenever the Plan Administrator considers the establishment
of subaccounts to be necessary or convenient in the administration of the Plan
including, but not limited to, the following:

 

(a) Subaccounts to Reflect Non-Discrimination Testing Methods.

 

(1) Subaccounts may be established to reflect amounts attributable to that
portion of an Employee Pre-Tax Contribution that is treated as a Contribution
Percentage Amount and included in the Actual Contribution Percentage Test of
Code § 401(m) and that portion that is not so treated.

 

(2) Subaccounts may be established to reflect amounts attributable to that
portion of an Employer Qualified Matching Contribution (or Employer Regular
Matching Contribution to the extent it satisfies the requirements to be an
Employer Qualified Matching Contribution) that is treated as a Deferral
Percentage Amount and included in the Actual Deferral Percentage Test of Code §
401(k) and that portion that is not so treated.

 

(3) Subaccounts may be established to reflect that portion of an Employer
Safe-Harbor or Qualified Profit Sharing Contribution (or Employer Regular Profit
Sharing Contribution to the extent it satisfies the requirements to be an
Employer Qualified Profit Sharing Contribution) that is treated as a Deferral
Percentage Amount and included in the Actual Deferral Percentage Test of Code §
401(k), that portion that is treated as a Contribution Percentage Amount and
included in the Actual Contribution Percentage Test of Code § 401(m) and that
portion that is not so treated.

 

(b) Subaccounts to Reflect Pre-1987 Employee After-Tax Contributions. If
Employee After-Tax Contributions were allowed both before and after January 1,
1987, separate subaccounts may be established to reflect amounts attributable to
Employee After-Tax Contributions made before January 1, 1987, and Employee
After-Tax Contributions made on or after January 1, 1987.

 

(c) Subaccounts to Reflect Differences in Investments. If a portion of a
Contribution Account is to be invested differently than the remaining portion of
the Contribution Account, either at the direction of a Participant or
Beneficiary, or other Named Fiduciary, separate subaccounts may be established
to administer the investment of such portions of the Contribution Account.

 

(d) Subaccounts to Reflect Differences in Withdrawal or Distribution Rights. If
withdrawal rights or distribution rights differ with respect to contributions of
a similar type made at different times, separate subaccounts may be established
to administer such differences in rights.

 

(e) Subaccounts to Reflect Differences in Vesting. If the vesting schedules or
rules differ with respect to contributions of a similar type made at different
times, separate subaccounts may be established to administer such vesting
schedules or rules. Further, if a special vesting election has been made
pursuant to Sec. 10.3 with respect to life insurance policies, separate
subaccounts may be established to administer such vesting provisions.

 

(f) Subaccounts to Reflect Transfers or Mergers. If account balances and assets
are transferred to the Plan from another plan maintained by a Controlled Group
Member or a Predecessor Employer, or if another plan maintained by Controlled
Group Member or a Predecessor Employer is merged into the Plan, and the
withdrawal or distribution options, vesting rules or other rights and features
with respect to such balances are different than the rights and features that
apply to a Contribution Account of a similar type under the Plan, separate
subaccounts may be established under such Contribution Account to administer the
separate rights and features.

 

8.3 Pending Allocation Accounts (Forfeiture and Suspense Accounts). The Plan
Administrator may direct that one or more of the following Pending Allocation
Accounts be established for the Plan to reflect Plan Assets that are not
allocable to Participant Contribution Accounts as of a Valuation Date,
including, but not limited to, the following:

 

(a) Pending Allocation Account for 415 Excess Amounts (415 Suspense Account). A
Pending Allocation Account may be established to administer the provisions of
Code § 415 as implemented under the Plan.

 

(b) Forfeitures (Forfeiture Account). A Pending Allocation Account may be
established to reflect the amount of any Forfeitures that have not been applied
as of the Valuation Date to pay administrative expenses, to restore prior
Forfeitures of reemployed Participants and/or allocated to Participant
Contribution Accounts.

 

(c) Pending Allocations of Contributions. A Pending Allocation Account may be
established to reflect the amount of any contribution which is made prior to the
time that the conditions have been satisfied that entitle the Participant to an
allocation, or that is made prior to the time it is administratively practicable
for any other reason to allocate it to Participant Contribution Accounts.

 

(d) Pending Allocation Account to Reflect Gains on Returned Contributions. A
Pending Allocation Account may be established to reflect any investment gains on
any contribution that is returned to the Participating Employers pursuant to
Sec. 20.4.

 

One or more subaccounts of any type of a Pending Allocation Account may be
established whenever the Plan Administrator considers the establishment of
subaccounts to be necessary or convenient in the administration of the Plan.

 

8.4 Investment of Accounts.

 

(a) Investment of Contribution Accounts. The Lead Employer may direct that
Participants and Beneficiaries be entitled to direct the investment of all or
specific portions of their Contribution Accounts among one or more Mutual Funds,
one or more Pooled Investment Funds, or as a

 

© 2001

   21    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

Segregated Investment Portfolio. A Contribution Account (or portion thereof)
with respect to which a Participant or Beneficiary is not entitled to direct the
investment will be invested at the direction of the Lead Employer, or a Named
Fiduciary designated by the Lead Employer if so permitted under the Funding
Agreement and otherwise agreed to by the Funding Agent.

 

All investment directions of a Participant or Beneficiary will be made in such
manner and in accordance with such rules as are established for this purpose by
the Lead Employer (including by means of voice response or other electronic
media under circumstances so authorized by the Lead Employer) subject to, but
not limited to, the following:

 

(1) No Participating Employer, no fiduciary or no service provider will have any
obligation whatsoever to evaluate the suitability of an investment direction;
the sole duty of a Participating Employer, fiduciary, or service provider is to
follow all proper directions of the Participant which are made in accordance
with the Plan and in accordance with the practices and procedures established
for such investment direction, which are not contrary to ERISA.

 

(2) If a Participant or Beneficiary fails to provide directions as to the
investment of any cash held for a Contribution Account over which the
Participant has a right to direct investment, that cash will be invested as
directed by the Lead Employer or a Named Fiduciary designated by the Lead
Employer.

 

(b) Investment of Pending Allocation Accounts. If so required or permitted under
the Funding Agreement, the Lead Employer or a Named Fiduciary designated by the
Lead Employer, will direct the investment of a Pending Allocation Account.
Otherwise, the Funding Agent will direct the investment of a Pending Allocation
Account pursuant to the terms of the applicable Funding Agreement.

 

(c) Use of Investment Gain on Pending Allocation Account. The Plan Administrator
may direct that any gains on a Pending Allocation Account be applied in any
nondiscriminatory manner deemed appropriate by the Plan Administrator, including
(but not limited to):

 

(1) Applied to pay administrative expenses of the Plan;

 

(2) Applied to reduce an Employer Contribution otherwise due under the Plan, or
allocated in the same manner as an Employer Regular Profit Sharing Contribution,
or Employer Regular Pension Contribution, under the Plan;

 

(3) Allocated among all Contribution Accounts in proportion to the respective
values of each Contribution Account.

 

In the absence of any direction by the Plan Administrator, the investment gains
on a Pending Allocation Account will be applied in the same manner as, and as
part of, the principal balance of the Account as otherwise specified in the
Plan.

 

8.5 Mutual Funds and Pooled Investment Funds. If so permitted under the Funding
Agreement, the Lead Employer, or a Named Fiduciary designated by the Lead
Employer, may direct that one or more Mutual Funds and/or one or more Pooled
Investment Funds be made available as permissible investment options under the
Plan for a Participant or Beneficiary.

 

A “Mutual Fund” is a registered investment company under the Investment Company
Act of 1940. The value of an Account (or portion thereof) invested in a Mutual
Fund as of any Valuation Date is the value of a share or unit in such Mutual
Fund determined using the methodology set forth in the prospectus for such
Mutual Fund, and as of a date established by the Plan Administrator for purposes
of the Plan, multiplied by the number of shares or units credited to the
Account.

 

A “Pooled Investment Fund” is a fund invested on a commingled basis solely for
Accounts under the Plan (and other qualified plans as permitted under the Code
and ERISA) and under which the Accounts so invested have a proportionate
interest in each asset held in the Pooled Investment Fund, including any common
trust fund or collective investment fund maintained by any Funding Agent, any
custodian of Plan Assets, any Named Fiduciary, the Plan Administrator or any
affiliate of any such Person. The method used to adjust the Accounts (or
portions thereof) invested in a Pooled Investment Fund will reflect a pro rata
sharing of the investment experience and expenses charged to the Pooled
Investment Fund based on the balances of the Accounts (or portions thereof)
invested in such Pooled Investment Funds, as directed by the Plan Administrator.

 

8.6 Segregated Investment Portfolios. If so permitted under the Funding
Agreement, the Lead Employer, or a Named Fiduciary designated by the Lead
Employer, may direct that one or more types of Segregated Investment Portfolios
be established for the Plan.

 

A “Segregated Investment Portfolio” is an asset or an aggregation of assets held
solely for one or more of the Contribution Accounts of a particular Participant
or Beneficiary or solely for one or more Pending Allocation Accounts, and
includes a brokerage account. A “Segregated Investment Portfolio” does not
include Mutual Funds and Pooled Investment Funds, except to the extent that such
funds are held in a brokerage account.

 

Segregated Investment Portfolios are subject to all of the following:

 

(a) Collectibles. No investments may be directed in any “collectible” as defined
in Code § 408(m).

 

(b) Custody of Plan Assets. A Trustee or Custodian will at all times retain
custody of Plan Assets held in a Segregated Investment Portfolio subject to the
following:

 

(1) If so permitted by the Funding Agent, a Segregated Investment Portfolio may
be established as a brokerage account with a broker-dealer in the name of the
Trustee or Custodian for the benefit of the Contribution Account of the
Participant or Beneficiary or for the benefit of the Pending Allocation Account.
The securities purchased through the brokerage account may be held in the street
name of the broker-dealer. If such a brokerage account has been established with
a broker-dealer for the investment of a Contribution Account (or a portion
thereof), the Participant may be permitted to give investment directions
directly to such broker-dealer; subject to such rules as may be established for
administrative purposes by the Plan Administrator.

 

(2) The Plan Administrator may authorize the purchase of non-certificated shares
of a registered

 

© 2001

   22    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

investment company provided such shares are held in an account established at
the transfer agent for such registered investment company in the name of the
Trustee or Custodian for the benefit of the Contribution Account of the
Participant or Beneficiary or for the benefit of the Pending Allocation Account.
If such an account has been established with a transfer agent for the investment
of a Contribution Account (or a portion thereof), the Participant may be
permitted to give investment directions to the transfer agent to invest in
various segments of the investment company or in shares of other investment
companies for which the transfer agent also acts as transfer agent; subject to
such rules as may be established for administrative purposes.

 

(c) Gains and Losses. All gains and losses on the investments held in a
Segregated Investment Portfolio will be credited directly to the Account(s)
invested in that portfolio, and such Account(s) will be charged with all
expenses attributable to such investments.

 

(d) Valuation Date. The portion of each Account invested in a Segregated
Investment Portfolio will be valued at fair market value as of each Valuation
Date that has been established for the Segregated Investment Portfolio and at
such other times as may be necessary for the proper administration of the Plan.

 

8.7 Processing Transactions.

 

(a) Processing Investment Transactions. The following will apply with respect to
the processing of investment transactions involving Plan Assets:

 

(1) Administrative Practices. Any transaction that is to be processed at the
direction of a Participant or Beneficiary, or at the direction of the Lead
Employer, or a Named Fiduciary designated by the Lead Employer, will be
processed as soon as administratively practicable after the direction is
provided or the scheduled date of processing has arrived. However, the
processing of any investment transaction may be delayed for any legitimate
business reason (including, but not limited to, failure of systems or computer
programs, failure of the means of the transmission of data, force majeure, the
failure of a service provider to timely receive values or prices, to correct for
its errors or omissions or the errors or omissions of any service provider).
With respect to any investment transaction, the processing date of the
transaction will be considered to be the Valuation Date for the Plan Assets and
Accounts involved in the transaction and will be binding for all purposes of the
Plan.

 

(2) Duty With Respect to Processing Transactions. The Plan Administrator, and
all fiduciaries and/or service providers involved in processing any investment
transaction with respect to the Plan will have a duty to use reasonable efforts
to process the transaction on any scheduled processing date in accordance with
practices or procedures established for the Plan by the Plan Administrator. The
preceding duty will not override any specific duty undertaken by a fiduciary or
service provider to the Plan in an agreement with the Lead Employer or with a
Trustee, Custodian or issuer of an Annuity Funding Contract. Neither the Plan
Administrator nor any fiduciary or service provider is a guarantor of timely
processing with respect to the Plan or any Participant or Beneficiary.

 

(b) Processing Withdrawals and Distributions. The Plan Administrator, on a
uniform and nondiscriminatory basis, may defer the date as of which any
withdrawal or the distribution would normally be made for up to 90 days and may
further delay a distribution for any business reason specified in subsection
(a).

 

8.8 Valuation of Accounts. As of each Valuation Date established for a Plan
Asset, the value of each Account (or portion thereof) invested in such Plan
Asset will be adjusted to reflect investment gains or losses with respect to the
Plan Asset, and the contributions and all other transactions involving such Plan
Asset with respect to such Account (or portion thereof) since the preceding
Valuation Date. With respect to a Pooled Investment Fund, the result of the
valuation procedures will be such that the adjusted value of all Accounts (or
portions thereof) invested in the Pooled Investment Fund on the Valuation Date
will equal the fair market value of the assets held for the Pooled Investment
Fund as of the Valuation Date.

 

The following will apply with respect to valuations under the Plan:

 

(a) Daily/Balance Forward Accounting. To the extent daily accounting is used
under the Plan, the balance or value of any Account will equal the balance or
value determined as of such date based upon the fair market value of each Plan
Asset as of such date.

 

To the extent balance forward accounting is used under the Plan, the balance or
value of an Account attributable to any Plan Asset as of any date will be
determined as follows:

 

(1) If the date is not a Valuation Date for such Plan Asset, the balance or
value of the Account attributable to such Plan Asset will be determined based
upon the fair market value of such Plan Asset as of the next preceding Valuation
Date for such Plan Asset, reduced to reflect any distribution that has been made
since the next preceding Valuation Date from such Account and drawn from such
Plan Asset.

 

(2) If the date of determination is a Valuation Date for such Plan Asset, the
balance or value of the Account attributable to such Plan Asset will be
determined based upon the fair market value of such Plan Asset as of such
Valuation Date, and will be adjusted as described below.

 

Positive Adjustments: The balance or value of the Account will be increased to
reflect any of the following:

 

(A) Any contribution made since the next preceding Valuation Date and invested
in such Plan Asset. For purposes of allocating investment gain or loss, such
contribution will be reflected in accordance with Sec. 8.9(a).

 

(B) Any investment transfer into such Plan Asset from another Plan Asset
(including any repayment of a participant loan).

 

© 2001

   23    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

(C) Any other transaction, as appropriate, with respect to such Plan Asset and
involving such Account.

 

Negative Adjustments: The balance or value of the Account will be decreased to
reflect any of the following:

 

(A) Any distribution that has been made since the next preceding Valuation Date
from such Account and drawn from such Plan Asset.

 

(B) Any investment transfer out of such Plan Asset and into another Plan Asset
(including any participant loan, or payment of a life-insurance premium), or any
other investment transactions with respect to such Plan Asset and involving such
Account.

 

(C) Any Forfeiture from such Account.

 

(D) Any expenses charged against such Account.

 

(E) Any other transaction, as appropriate, with respect to such Plan Asset and
involving such Account.

 

(b) Plan Asset Valuation Dates. There will be at least one Valuation Date each
Plan Year with respect to each Plan Asset.

 

(c) Determining Fair Market Value. The fair market value of assets held in a
Pooled Investment Fund or a Segregated Investment Portfolio will be determined
by the Funding Agent in accordance with the Funding Agreement. If fair market
value of an asset is not readily available to the Funding Agent, it will be
deemed to be fair value as determined in good faith by the Plan Administrator or
other Named Fiduciary assigned such function, or if such asset is held in Trust
with a Discretionary Trustee and the Trust Agreement so provides, as determined
in good faith by the Trustee. Notwithstanding anything else to the contrary in
this subsection, the fair market value of a “receivable” will be determined in
good faith by the Plan Administrator.

 

(d) Expenses. An Account will be charged with the expenses that have been
assigned to any Pooled Investment Fund or Segregated Investment Portfolio. An
Account will also be charged with such portion of the general expenses of the
Plan as is determined to be reasonable by the Plan Administrator.

 

(e) Treatment of Recoveries. Notwithstanding anything herein to the contrary, if
the Plan receives a recovery on an investment (including, but not limited to, a
recovery from the Federal Deposit Insurance Corporation, a state insurance
guaranty association or the Securities Industry Protection Corporation, or a
recovery under federal or state securities laws) and the recovery is
identifiable as attributable to one or more specific Participants or
Beneficiaries, the amount recovered will be allocated only to the Contribution
Account(s) of such Participants or Beneficiaries. If the recovery is not
identifiable as attributable to a specific Participant or Beneficiary, the
amount recovered will be applied as provided in (f).

 

(f) Gain Generated but Not Attributable to Specific Accounts. Any investment
gain or loss of the Plan that is not directly attributable to the investment of
an Account (including, for example, any “float” earned on a disbursement account
established for the Plan and not treated as part of the compensation of the
Funding Agent or paying agent, any fees paid to the Plan, or any other type of
payment received by the Plan or by the Lead Employer for the Plan) will, at the
direction of the Plan Administrator, be applied to pay administrative expenses
of the Plan, or will be allocated among the Accounts or Contribution Accounts in
such manner as is directed by the Plan Administrator.

 

(g) Selection of the Valuation Dates. The Plan Administrator will determine the
Valuation Dates with respect to each Plan Asset, and may at any time change the
Valuation Dates, subject to such limits as may be imposed under the Funding
Agreement. If the Plan Administrator establishes periodic Valuation Dates (e.g.,
monthly, quarterly) for any Plan Asset, the Plan Administrator may nonetheless
direct that a special Valuation Date be established at any time to determine the
fair market value of such Plan Asset and update Accounts accordingly if the Plan
Administrator deems it appropriate to equitably reflect any change in the fair
market value of the Plan Asset among the Accounts (e.g., to accommodate
contributions and/or distributions).

 

8.9 Permissible Accounting Practices. The Plan Administrator may from
time-to-time establish accounting practices for recording items to an Account
including, but not limited to, the following:

 

(a) Reflecting Contributions. The Plan Administrator may direct that
contributions be reflected in a Contribution Account as follows:

 

(1) Cash Basis Method. The contributions may be reflected in the appropriate
Contribution Account on or as soon as administratively practicable after the
date the contribution is received by the Funding Agent and all information is
available to determine the portion of the contribution that is attributable to
each Contribution Account. If a contribution is received by the Funding Agent
prior to the time that the conditions have been satisfied that entitle the
Participant to an allocation, or if it is received prior to the time that it is
administratively practicable for other reasons to allocate it to a Contribution
Account, the contribution will be reflected in a Pending Allocation Account
until it can be allocated to a Contribution Account.

 

(2) Accrual Basis Method. The contributions may be reflected in the appropriate
Contribution Account on the date as of which the contribution is considered to
be a “receivable” under general principles applied under the accrual method of
accounting. In this case, the fair market value of the receivable will be
determined by the Plan Administrator, and when making such determination the
Plan Administrator may use either of the following valuation methods:

 

(A) The Plan Administrator may direct that the fair market value of the
receivable be reported as the amount of the contribution; that is, without
discounting the contribution yet to be made to reflect the fact that the
contribution is not yet payable.

 

(B) The Plan Administrator may direct that the fair market value of the
receivable be

 

© 2001

   24    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

reported as the amount of the contribution discounted to reflect that the
contribution yet to be made is not yet payable, using an interest rate
determined by the Plan Administrator.

 

(b) Reflecting Investment Gains and Losses. The Plan Administrator may direct
that investment experience be reflected in an Account using daily or balance
forward accounting or on any other basis that reasonably reflects the investment
experience of the Account.

 

To the extent gains or losses are being reflected on a daily or balance forward
basis, the Plan Administrator may direct that amounts due the Plan with respect
to any Plan Asset be reflected in Accounts as a “receivable” (e.g., dividends
payable on Mutual Funds may be reflected as a receivable as of the record date
for such dividends, even if not yet paid into the Funding Vehicle).

 

To the extent gains or losses are being reflected on a balance forward basis,
then the Plan Administrator may direct that contributions are to affect the
allocation of gains or losses in one of the following ways:

 

(1) The contributions may be deemed to have been invested on the Valuation Date
that immediately precedes the Valuation Date as of which the Accounts are being
valued (even though some or all of the contributions had not been so invested on
such prior Valuation Date).

 

(2) The contributions may be deemed to have been invested on the Valuation Date
as of which the Accounts are being valued (even though some or all of the
contributions may have been so invested prior to the Valuation Date).

 

(3) Half of the contributions may be deemed to have been invested on the date
referred to in (1) and half may be deemed to have been invested on the date
referred to in (2) (even though the contributions may not have been so invested
on that basis).

 

(4) The contributions may share in gain or loss based on a weighting that, in
turn, is based on the number of days such contributions have been held by the
Pooled Investment Fund.

 

8.10 Timing of Contributions. A contribution will be deemed to be “for” a Plan
Year if it is designated as being for such Plan Year by the Lead Employer. For
purposes of applying the nondiscrimination tests under Code §§ 401(a)(4), 401(k)
and 401(m), for purposes of determining the maximum allocations under Code §
415, for purposes of calculating the deductions under Code § 404, and for any
other qualification provision of the Code, a contribution will be treated as
having been made for the Plan Year designated by the Lead Employer provided that
the contribution is paid to the Funding Agent by such deadline as may be
prescribed for the applicable provision of the Code.

 

For purposes of applying the provisions of the Code that are based upon when a
contribution is allocated, if a contribution is designated as being for a Plan
Year but it is actually received by the Funding Agent and credited to a
Contribution Account after the end of such Plan Year, the contribution is deemed
to be allocated “as of” the last day of that Plan Year.

 

8.11 Participant Statements. The Plan Administrator may cause benefit statements
to be issued from time to time informing Participants of the status of their
Accounts, but it is not required to issue benefit statements (except at the
request of a Participant or Beneficiary pursuant to ERISA) and the issuance of
benefits statements (and any errors that may be reflected on benefit statements)
will not in any way alter or affect the rights of Participants with respect to
the Plan.

 

A Participant or Beneficiary is obligated to review his/her benefit statement
and inform the Plan Administrator of any error on such benefit statement.

 

ARTICLE IX – INCIDENTAL INSURANCE BENEFITS

 

9.1 Life Insurance Policies. If life insurance is authorized by the Plan
Administrator, a Participant can direct that his/her Contribution Accounts
(except an Employee Deductible Contribution Account) be used to acquire one or
more life insurance policies that will be held for the benefit of his/her
Contribution Accounts subject to all of this Article IX, including the
following:

 

(a) Insured Lives. If the Plan is a profit sharing plan, a life insurance policy
may provide death (and related disability) benefits on the life of the
Participant and/or on the life of any other individual in whom the Participant
has an insurable interest. If the Plan is a money purchase plan, a life
insurance policy may provide benefits only on the life of the Participant.

 

(b) Types of Insurance Policies. A life insurance policy may be evidenced by
group policy certificates (whether or not the group policy is issued to the
Trustee or Custodian) or individual policies and can be term life policies or
cash value policies.

 

(c) No Discrimination in Favor of Highly Compensated Employees. The Plan
Administrator will not discriminate in favor of Highly Compensated Employees in
authorizing and directing the acquisition of life insurance policies. The Plan
Administrator will not be considered to have discriminated in favor of a Highly
Compensated Employees by reason of any of the following facts:

 

(1) A Highly Compensated Employee has a higher value in his/her Contribution
Accounts and, therefore, has the ability to direct a larger amount of funds for
the acquisition of, or for the payment of premiums on life insurance policies.

 

(2) A Highly Compensated Employee is insurable and a Non-Highly Compensated
Employee is not insurable.

 

(3) A Highly Compensated Employee is insurable at standard rates and a
Non-Highly Compensated Employee is insurable at substandard rates.

 

(d) Other Life Insurance Policies. Nothing in this Article will prevent a life
insurance policy on the life of an individual from being acquired as an
investment in a Pooled Investment Fund.

 

9.2 Method of Acquisition. A life insurance policy may be acquired by original
issue — that is, by the insurance company issuing the policy directly to the
Trust or Custodial Account. If so directed by the Plan Administrator, a life
insurance policy also may be acquired by directing that the Trustee or Custodian
purchase a policy from the Participant, provided that such purchases must comply
with PTE-92-5, as amended.

 

© 2001

   25    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

9.3 Application of the Incidental Benefit Limit to the Payment of Premiums. No
premium paid to the insurance company after the Plan acquires the policy can, on
a cumulative basis, exceed the “incidental benefit limit” subject to the
following:

 

(a) “Incidental Benefit Limit”. The aggregate amount of premiums paid from the
Participant’s Contribution Accounts (except an Employee After-Tax Contribution
Account) with respect to all ordinary life insurance policies plus two times the
total aggregate amount of premiums paid therefrom on life insurance policies
which are not ordinary life insurance policies (including any term or universal
life insurance policies) may never equal or exceed one-half of the aggregate
amount of the Contributions and Forfeitures theretofore allocated under the Plan
to such Contribution Accounts. For purposes of this paragraph, ordinary life
insurance policies are policies with both nondecreasing death benefits and
nonincreasing premiums.

 

If a Participant’s Contribution Account is not sufficient under the foregoing
limit to continue to pay such premiums from a particular Contribution Account
from which the Participant has directed the payment of premiums, the Trustee or
Custodian (at the direction of the Plan Administrator) will pay such premiums
out of any of the Participant’s other Contribution Accounts from which the
Participant could have directed the payment of premiums, subject to the
applicable requirements of this subsection (a). If the Plan Administrator does
not provide the Trustee or Custodian with such direction, the Trustee or
Custodian will cause such policy to be put on a paid-up basis if it has cash
surrender value or cancelled if the policy does not have cash surrender value.

 

(b) Application to a Profit Sharing Plan. If the Plan is a profit sharing plan,
the incidental benefit limit will not apply with respect to contributions that
have been allocated to a Participant’s Contribution Account for at least two
years.

 

(c) Application to the Amount of Unearned Premiums Upon Purchase of an Existing
Policy. The unearned premiums at the time a policy is acquired by purchase (if
it is acquired by purchase) will be deemed to be a premium for purposes of
applying the incidental benefit limit.

 

(d) Application to Dividends Applied to Reduce Premiums. The amount of a
dividend applied to reduce a premium will not be deemed to be a payment of a
premium to which the incidental benefit limit is applied.

 

(e) Application to Premiums Paid From an Employee After-Tax Contribution
Account. Employee After-Tax Contribution Accounts can be used to acquire life
insurance policies without regard to the incidental benefit limit.

 

9.4 Special Vesting Rules. The following special vesting rules may apply:

 

(a) Special Full Vesting. The Lead Employer may specify a special vesting rule
in the Adoption Agreement which provides that, as an overriding provision,
otherwise non-vested funds that are used to acquire life insurance policies are
fully vested. Such special vesting applies to the life insurance policy while
such policies are held, to the death benefit proceeds, and to funds attributable
to cash value proceeds or attributable to refunded unearned premiums that are
retained by the Trustee or Custodian after surrendering the policy.

 

(b) Limiting Acquisition Costs to the Vested Portion of a Participant’s
Contribution Account. The Lead Employer may specify that the amounts used to
acquire life insurance policies (including the payment of all premiums thereon)
consist only of amounts that are fully vested.

 

(c) Treatments of Certain Amounts as Withdrawals for Calculation of Vested
Portion of a Contribution Account. If so specified in the Adoption Agreement,
the following amounts will be treated as withdrawals for the purpose of applying
Sec. 10.2(c).

 

(1) All premiums paid on term insurance less refunded unearned premiums, if any,
that are returned to the Trustee or Custodian.

 

(2) In the case of cash value life insurance, either:

 

(A) The excess of the premiums paid over the cash surrender value; or

 

(B) The PS-58 cost charged to the Participant as a result of the holding of the
life insurance policy.

 

9.5 Designation of the Policy Beneficiary. The designation of the beneficiary
under the policy can be handled in either of two ways at the discretion of the
Plan Administrator:

 

(a) The Trustee or Custodian can be the named beneficiary under the policy. In
the case of death, the Trustee or Custodian is to distribute the policy proceeds
as soon as administratively practical to the Participant or Beneficiary under
the Plan, but the distribution to a Beneficiary is subject to the spousal
consent rules of the Plan if the Participant has a Spouse.

 

(b) The life insurance policy beneficiary does not have to be the Trustee or
Custodian but can be an individual or another entity. The naming of an
individual or an other entity as the insurance policy beneficiary requires
spousal consent pursuant to the spousal consent rules of the Plan if the
Participant has a Spouse.

 

9.6 Disposition of Life Insurance Policies. A life insurance policy acquired
pursuant to this Article will be disposed of in accordance with the following as
directed by the Plan Administrator:

 

(a) With the First Distribution Following a Termination of Service. No policy
will continue to be held or acquired after the first distribution from the Plan
to the Participant following his/her Termination of Service.

 

(b) After Any Termination of Service. The Plan Administrator may provide that
such a policy will be disposed of immediately following Termination of Service.

 

(c) After the Death of an Insured Joint Life. A joint life policy insuring the
life of the Participant and another individual may not be maintained after the
death of such other individual.

 

© 2001

   26    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

9.7 In-Kind Distribution of Life Insurance Policies. A life insurance policy may
be distributed in-kind to a Participant, even if no other in-kind distributions
are permitted under the Plan, subject to the following:

 

(a) If the Participant does not agree to be taxed for federal income tax
purposes at the time of the distribution on the fair market value of the policy,
the policy must be endorsed by the Participant to prevent him/her from electing
an annuity option which requires the survival of the Participant or Beneficiary
as a condition for receiving benefits unless such an annuity is permitted under
Sec. 12.6.

 

(b) If the Participant agrees to be taxed for federal income tax purposes at the
time of the distribution on the fair market value of the policy, the policy does
not have to be endorsed as provided in subsection (a). The Plan Administrator
will cause an information return to be filed with the Internal Revenue Service
reporting such amount as taxable for federal income tax purposes.

 

9.8 Sale to Participant or Others. A life insurance policy may be sold to the
Participant, a relative of the Participant, a Participating Employer, or another
plan of a Participating Employer if so authorized by the Plan Administrator in a
writing filed with the records of the Plan, provided the sale complies with
PTE-92-6, and/or subsequent guidance issued by the Department of Labor.

 

9.9 Other Provisions Applicable to the Acquisition, Retention and Disposition of
Life Insurance Policies. The following will apply with respect to the insurance
company:

 

(a) The Insurance Company is Not Responsible for the Provisions of the Plan. An
insurance company (solely by reason of having its policy held by the Trustee or
Custodian) is not deemed to have assumed any obligations under the Plan. Without
limiting the foregoing, the following will apply:

 

(1) The insurance company will not be a party to the Plan or any Funding
Agreement.

 

(2) The insurance company will not be responsible for the validity of the Plan
or any Funding Agreement.

 

(3) The insurance company will not be obligated to examine the terms of the Plan
or the terms of any Funding Agreement.

 

(4) The insurance company will not be responsible for any actions taken by the
Trustee or Custodian with respect to the policy it has issued to the Trustee or
Custodian (or a policy that it recognized as being owned by the Trustee or
Custodian) including, but not limited to, the power of the Trustee or Custodian
to acquire or hold the life insurance policy.

 

(5) The insurance company will not be obligated to see to it that the Trustee
properly applies any moneys paid to the Trustee or Custodian by the life
insurance company or that the Trustee or Custodian has properly directed the
insurance company to pay funds to any other party.

 

(6) If an individual or an entity other than the Trustee or Custodian is the
beneficiary of the life insurance policy, the insurance company may pay death
benefit proceeds to such individual or entity without regard to whether such
payment violates any provisions of the Plan.

 

(b) The Plan Administrator is to Direct the Trustee or Custodian with Respect to
Life Insurance Policies. All determinations as to the form of such policy, the
issuing insurance company, and the amount of coverage will be made by the Plan
Administrator, and all directions by the Plan Administrator or Participant to
the Trustee or Custodian to purchase or dispose of a policy or take any action
with respect to the insurance policy will be complete with respect to the terms
thereof. Without limiting the foregoing, the following will apply:

 

(1) The Plan Administrator may specify which insurance companies are acceptable
issuers, which policy forms are acceptable policy forms and which insurance
agents are acceptable agents to service a policy held in the Trust Fund or
Custodial Account.

 

(2) The Trustee or Custodian will not take any action with respect to such
matters until furnished appropriate written instructions by the Plan
Administrator, it being intended that the Trustee or Custodian will have no
discretion with respect thereto.

 

(3) The Plan Administrator will be responsible for directing the Trustee or
Custodian to exercise all rights, options, and privileges available under such
policies and for the ultimate disposition of such policies and policy proceeds
in a manner consistent with the standard practices of the life insurance
industry and state regulations governing the administration of life insurance
policies.

 

(4) With the consent of the Trustee or Custodian, the Plan Administrator may
authorize Participants to direct the Trustee or Custodian with respect to
individual matters related to the acquisition, holding or disposition of a life
insurance policy.

 

(c) Ownership of the Policy. The application for a policy acquired by original
issue will be in the name of a Trustee or Custodian and the legal ownership of
the policy (whether acquired by original issue or by purchase) will be vested in
the Trustee or Custodian for the benefit of the Participant’s Contribution
Accounts from which the premium for the policy has been paid and (vis-à-vis the
insurance company) the Trustee or Custodian is the entity that exercises all
ownership rights.

 

(d) Application of Dividends. The Plan Administrator will direct the Trustee or
Custodian with respect to all action to be taken with respect to policy
dividends. Without limiting the foregoing, the Plan Administrator may direct the
Trustee or Custodian to take any of the following actions with respect to
dividends:

 

(1) Apply dividends to reduce future premiums.

 

(2) Apply dividends to purchase any additional insurance benefit available under
the policy.

 

(3) Pay dividends to the Trustee or Custodian, in which case the Trustee or
Custodian will hold the payment for the benefit of the Participant’s
Contribution Accounts as directed by the Plan Administrator.

 

(e) Conflict Between Plan and Policy. In the event of any conflict between the
terms of the Plan and the terms of any life insurance policy purchased
hereunder, the Plan provisions shall control.

 

© 2001

   27    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

9.10 Accounting for Insurance Policies.

 

(a) Subaccounts may be Established. If required or convenient for the proper
administration of the Plan, the Trustee or Custodian will establish a subaccount
(within the meaning of Sec. 8.2) for each of the Participant’s Contribution
Accounts which have been the source for the acquisition of life insurance
policies (including for the payment of premiums).

 

(b) One or More Segregated Investment Portfolios will be Established. The
insurance policies acquired for the benefit of a Participant’s Contribution
Accounts will be held in one or more Segregated Investment Portfolios. For the
purpose of applying Sec. 8.8, the fair market value of an insurance policy will
be determined by the Plan Administrator as of each Valuation Date established
for such a Segregated Investment Portfolio as follows:

 

(1) In the case of a term life insurance policy, the fair market value of a
policy will be the unearned premium determined as of the Valuation Date (or, if
the Participant has died prior to the Valuation Date, the amount of any death
benefit proceeds that are payable to the Trustee or Custodian by the insurance
company but which have not yet been paid to the Trustee or Custodian as of the
Valuation Date).

 

(2) In the case of a cash value life insurance policy, the fair market value
will be the cash surrender value determined as of the Valuation Date (or, if the
Participant has died prior to the Valuation Date, the amount of any death
benefit proceeds, including the cash surrender value, that are payable to the
Trustee or Custodian by the insurance company but which have not yet been paid
to the Trustee or Custodian as of the Valuation Date).

 

ARTICLE X – VESTING

 

10.1 Contribution Accounts That Are Fully Vested. A Participant will at all
times have a fully vested and non-forfeitable interest in the balance of the
following Contribution Accounts:

 

Employee Contribution Accounts

Employer Safe-Harbor Matching Contribution Account

Employer Qualified Matching Contribution Account

Employer Safe-Harbor Profit Sharing Contribution Account

Employer Qualified Profit Sharing Contribution Account

Employer Safe-Harbor Pension Contribution Account

Employer Prevailing Wage Contribution Account

Transfer Account

 

10.2 Contribution Accounts Subject to Vesting Schedule.

 

(a) Vesting at Retirement Age. A Participant will have a fully vested and
non-forfeitable interest in the balance of the following Contribution Accounts
upon reaching Normal Retirement Age while employed with a Controlled Group
Member (while it is such):

 

Employer Regular Matching Contribution Account

Employer Regular Profit Sharing Contribution Account

Employer Regular Pension Contribution Account

 

(b) Vesting in Event of Death, Disability or Designated Age.

 

(1) Death. If so specified in the Adoption Agreement, a Participant will have a
fully vested and non-forfeitable interest in his/her Employer Regular Matching
and Regular Profit Sharing Contribution Accounts, or Employer Regular Pension
Contribution Account, upon Termination of Service as a result of death.

 

(2) Disability. If so specified in the Adoption Agreement, a Participant will
have a fully vested and non-forfeitable interest in his/her Employer Regular
Matching and Regular Profit Sharing Contribution Accounts, or Employer Regular
Pension Contribution Account, upon Termination of Service as a result of being
Disabled.

 

(3) Early Retirement or Other Designated Age Prior to Normal Retirement Age. If
so specified in the Adoption Agreement, a Participant will have a fully vested
and non-forfeitable interest in his/her Employer Regular Matching and Regular
Profit Sharing Contribution Accounts, or Employer Regular Pension Contribution
Account, upon reaching Early Retirement Age or other age specified in the
Adoption Agreement while employed with a Controlled Group Member (while it is
such).

 

(c) Vesting Based on Service. As of any date prior to an event specified in
subsection (a) or (b), the vested portion of an Employer Regular Matching or
Regular Profit Sharing Contribution Account, or Employer Regular Pension
Contribution Account, will equal the balance of the Contribution Account as of
such date multiplied by the vested percentage. However, if a withdrawal or
distribution is made to a Participant who is less than fully vested in a
Contribution Account, as of any date after such withdrawal or distribution, the
vested portion of the Contribution Account will be determined under one of the
following formulas as specified in the Adoption Agreement:

 

P(AB + D) – D

P[AB + (R x D)] – (R x D)

 

where “P” equals the current vested percentage; “AB” equals the current balance
of the Contribution Account; “D” equals the amount of all withdrawals or
distributions made prior to the date of determination; and “R” equals the ratio
of AB to the balance of the Contribution Account immediately after the prior
withdrawal or distribution. If a Participant has received a distribution of the
full vested portion of a Contribution Account following Termination of Service,
but Forfeiture of the non-vested portion is delayed to a date after distribution
of the vested portion, the above formula will not apply and the Participant will
be deemed to have no vested interest pending the Forfeiture of the non-vested
portion of the Contribution Account.

 

An assignment made to an alternate payee under a qualified domestic relations
order (as defined in Code § 414(p) will be treated as a withdrawal or
distribution for purposes of applying the above formula with respect to the
Contribution Accounts of the Participant.

 

(d) The Balance in a Contribution Account. For the purpose of determining the
vested portion of a Contribution Account, the balance of such Contribution
Account will be

 

© 2001

   28    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

the amount determined pursuant to Article VIII as of the date the determination
is being made for purposes of the Plan.

 

(e) Vested Percentage. The vested percentage will be determined as follows:

 

(1) As of any date prior to Termination of Service, the vested percentage will
be determined in accordance with the vesting schedule specified in the Adoption
Agreement with respect to the applicable Component applied by reference to
completed years of Service (disregarding any fractional year) as of such date.
If the hour count method is used to determine Service for vesting purposes, a
year of Service will have been completed as of the last day of a vesting
computation period.

 

(2) As of any date at or after Termination of Service, the vested percentage
will be determined in accordance with the vesting schedule specified in the
Adoption Agreement with respect to the applicable Component applied by reference
to completed years of Service (disregarding any fractional year) as of
Termination of Service, or completed and fractional years of Service as of
Termination of Service, as specified in the Adoption Agreement.

 

(f) Disregard of Certain Service for Vesting Purposes. For the purpose of
determining the vested percentage, the Participant’s Service will be adjusted as
follows:

 

(1) If so specified in the Adoption Agreement, the following Service will be
disregarded:

 

(A) Service prior to the date on which the Participant attained age 18. However,
if the Participant had no Hours of Service on or after the first day of the
first Plan Year beginning after December 31, 1984, there will be disregarded any
Service prior to the date on which the Participant attained the age specified
for this purpose by the Plan in effect at that time.

 

(B) Service prior to the earliest date on which any Controlled Group Member
(while it is such) first maintained the Plan (or a predecessor plan). However,
if an employer maintained the Plan (or a predecessor plan) prior to becoming a
Controlled Group Member, Service with such employer prior to becoming a
Controlled Group Member will not be disregarded pursuant to this provision.

 

(2) If the Plan was initially effective as of a date prior to the date the Plan
first became subject to ERISA, Service before the date the Plan first became
subject to ERISA will be disregarded if such Service would have been disregarded
under the provisions of the Plan regarding breaks in service in effect from time
to time prior to such date, whether or not those provisions were expressly
designated as relating to “breaks in service,” provided the Participant incurred
a loss or forfeiture of prior vesting or benefit accruals or was denied
eligibility to participate by reason of separation from service or failure to
complete a required period of service within a specified period of time.

 

(g) Forfeiture of Non-Vested Portion. The nonvested portion of a Contribution
Account will become a Forfeiture on the earliest of the following dates:

 

(1) The date specified in the Adoption Agreement on or after the date the vested
portion of the Contribution Account has been distributed to the Participant in
full following Termination of Service (or immediately upon Termination of
Service if the Participant is not vested in any portion of such Contribution
Account). In no event, however, will any portion of a contribution be recognized
as a Forfeiture prior to the date the contribution is paid into the Funding
Vehicle.

 

(2) The date the Participant incurs a period of five or more consecutive
one-year Breaks in Service.

 

(3) The date the Participant dies, if the Participant dies after Termination of
Service or if death prior to Termination of Service does not result in full
vesting in such Contribution Account.

 

If so specified in the Adoption Agreement, if a Participant who is partially
vested in a Contribution Account receives a distribution of less than the full
vested portion of the Contribution Account following Termination of Service, a
part of the non-vested portion of the Contribution Account will become a
Forfeiture as of the date of the distribution. The amount of the Forfeiture will
equal the non-vested portion of the Contribution Account multiplied by a
fraction, the numerator of which is the amount of the distribution and the
denominator of which is the vested balance of the Contribution Account
immediately prior to the distribution. The vested portion of the Contribution
Account as of any date after such Forfeiture will equal the balance of the
Contribution Account as of such date multiplied by the vested percentage
(without regard to the formulas specified in subsection (c) above).
Alternatively, if so specified in the Adoption Agreement, the applicable formula
specified in subsection (c) will apply to determine the vested portion of a
Contribution Account following a distribution of less than the full vested
portion of such Contribution Account.

 

An assignment made to an alternate payee under a qualified domestic relations
order (as defined in Code § 414(p)) will be treated as a distribution for
purposes of the above paragraph.

 

A Participant will lose all claim to the forfeited nonvested portion of a
Contribution Account when the Forfeiture occurs. The amount of the Forfeiture
will then be transferred to a Pending Allocation Account and will be applied as
specified in the Adoption Agreement.

 

(h) Reinstatement Upon Return to Service. If a Participant resumes employment
with any Controlled Group Member after a Forfeiture but before he/she has a
period of five or more consecutive one-year Breaks in Service:

 

(1) If the Participant was not vested in any portion of a Contribution Account
when the Forfeiture occurred, an amount will be restored to the Contribution
Account equal to the value of the Contribution Account as of the date of the
Forfeiture. The restoration will occur at such time as may be deemed appropriate
by the Lead Employer, but not later than the end of the Plan Year following the
Plan Year in which the Participant returns to employment.

 

© 2001

   29    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

(2) If the Participant received a distribution of all or any portion of a
Contribution Account, and if repayment of such a distribution is specified in
the Adoption Agreement as being a required condition to the restoration of the
nonvested portion of the Contribution Account, the Participant may repay to the
Plan the full amount of the distribution previously made from the Contribution
Account at any time prior to the earlier of the date he/she has a period of five
or more consecutive one-year Breaks in Service or the fifth anniversary of the
date on which he/she resumes employment. If such a repayment is required and
made, an amount will be restored to the Contribution Account equal to the amount
of the prior Forfeiture from such Contribution Account. The restoration will
occur at such time as may be deemed appropriate by the Lead Employer, but not
later than the end of the Plan Year following the Plan Year in which the
repayment is made by the Participant.

 

If the repayment is made by the Participant on a pre-tax basis from a “conduit”
individual retirement account, such repayment will be credited to the
Contribution Account to which the restoration will occur under the Plan.
Otherwise, if the payment is made by the Participant on an after-tax basis, such
repayment will be credited to an Employee Forfeiture Restoration Account
established for the Participant, and the Participant will be credited with a tax
basis (or an additional tax basis) in the Plan equal to the Employee Forfeiture
Restoration Contribution.

 

(3) If the Participant received a distribution of all or any portion of a
Contribution Account and repayment of such distribution is not specified in the
Adoption Agreement as being a condition to the restoration of the nonvested
portion of the Contribution Account, an amount will be restored to the
Contribution Account equal to the amount of the prior Forfeiture from the
Contribution Account. The restoration will occur at such time as may be deemed
appropriate by the Lead Employer, but not later than the end of the Plan Year
following the Plan Year in which the Participant resumes employment.

 

(4) At the direction of the Lead Employer, amounts to be restored pursuant to
the above may be obtained from amounts, if any, credited to any Pending
Allocation Account that reflects Forfeitures. If such Pending Allocation Account
is not sufficient or if the Lead Employer does not direct its use for this
purpose, the restoration amount (or the remaining portion thereof) will be
obtained as follows:

 

(A) If the Plan is a profit sharing plan, the amount may be obtained from any
Employer Regular Profit Sharing Contributions made under a variable formula for
the Plan Year before any allocations are made under such formula to
Participants. If the Plan does not then provide for such contributions or if
such contributions would otherwise not be sufficient, an additional contribution
will be made equal to the amount remaining to be restored without regard to the
limitations of Code § 415.

 

(B) If the Plan is a money purchase pension plan, an additional contribution
will be made equal to the amount to be restored without regard to the
limitations of Code § 415.

 

(i) Disregard of Certain Post-Break Service for Pre-Break Vesting. If the
Participant has a period of five or more consecutive one-year Breaks in Service
(or had a Break in Service of one year or more prior to the first day of the
first Plan Year beginning in 1985), for purposes of determining the vested
portion of an Employer Regular Matching or Regular Profit Sharing Contribution
Account, or Employer Regular Pension Contribution Account, which accrued before
such break, Service after the Breaks in Service will not be taken into account.

 

(j) Segregated Account Upon Return to Employment.

 

(1) If an Employee who is less than fully vested in a Contribution Account
resumes employment with any Controlled Group Member before distribution of the
vested portion of such Contribution Account but after the Forfeiture of the
non-vested portion of such Contribution Account, and if at the time of the
return such Contribution Account would otherwise be subject to a vesting
schedule, such Contribution Account will be retained as a separate Contribution
Account which will be fully vested and to which no additional contributions may
be allocated.

 

(2) If a Participant has an amount restored to a Contribution Account under
subsection (h)(3), or if a Participant received a distribution of the full
vested portion of a Contribution Account and resumes employment with any
Controlled Group Member before the Forfeiture of the non-vested portion of such
Contribution Account and does not repay the distribution, such Contribution
Account will be retained as a separate Contribution Account to which no
additional contributions may be allocated, and the vested portion of such
Contribution Account will be determined using the formula in effect under
subsection (c).

 

(k) Amendment to Vesting Schedule. If the Plan is amended in a way that directly
or indirectly changes the vesting schedule or affects the computation of the
vested percentage, or if the vesting schedule is automatically changed because
the Plan ceases to be Top-Heavy, each Participant who has at least three years
of Service as of the date of the amendment will be permitted to elect within the
election period to have his/her vested percentage computed without regard to
such amendment or change. Each such election will be made in such manner and in
accordance with such rules as will be prescribed for this purpose by the Plan
Administrator (including by means of voice response or other electronic media
under circumstances permitted by the Plan Administrator).

 

The date of the amendment for this purpose is the later of the effective date or
adoption date of the amendment.

 

The “election period” for this purpose will be a reasonable period determined by
the Plan Administrator commencing not later than the date on which the amendment
is adopted and ending no earlier than 60 days after the latest of the date on
which the amendment is adopted, the date on which the amendment becomes
effective, or the date on which the Participant is issued notice of the
amendment. Notwithstanding the foregoing, an election opportunity need

 

© 2001

   30    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

not be provided to any Participant whose vested percentage under the Plan, as
amended, cannot at any time be less than the vested percentage determined
without regard to the amendment.

 

(l) Forfeiture in Event of Missing Participant or Beneficiary. If a Participant
or Beneficiary cannot be found after reasonable effort, the Benefit (or
remaining portion thereof) of such Participant or Beneficiary will be treated as
a Forfeiture at such time as is deemed appropriate by the Plan Administrator.
Otherwise, the Benefit will remain in the Plan until termination of the Plan, at
which time it will be treated as a Forfeiture. In the event of any Forfeiture,
if the individual is subsequently located, the Contribution Accounts will be
restored pursuant to subsection (h)(4) either under the Plan (prior to its
termination) or under another qualified defined contribution plan then
maintained by a Controlled Group Member. If no plan is then being maintained by
any Controlled Group Member, restoration will be made by means of a distribution
from business assets of the Controlled Group Members or other method deemed
appropriate by the Plan Administrator.

 

(m) Break in Service Rules for Vesting. The Break in Service rules for
participation in Sec. 3.3 will apply in the same manner for vesting purposes.

 

10.3 Special Vesting Provisions Related to Life Insurance Policies. Special
vesting provisions may apply with respect to life insurance policies held within
a Contribution Account as provided in Article IX.

 

ARTICLE XI – WITHDRAWALS AND LOANS

 

SEC 11.1 APPLIES ONLY IF THE PLAN IS A MONEY PURCHASE PENSION PLAN.

 

11.1 Withdrawals Prior to Termination of Service – Money Purchase Pension Plan.
A Participant may make a withdrawal from his/her Contribution Accounts prior to
Termination of Service, as specified in the Adoption Agreement; provided that, a
withdrawal will not be allowed from an Employer Safe-Harbor or Regular Pension
Contribution Account prior to Normal Retirement Age, or such later age as may be
specified in the Adoption Agreement.

 

Any withdrawal will be subject to the annuity requirements of Sec. 12.6.

 

SEC 11.2 APPLIES ONLY IF THE PLAN IS A PROFIT SHARING PLAN.

 

11.2 Withdrawals Prior to Termination of Service – Profit Sharing Plan. A
Participant may make a withdrawal from his/her Contribution Accounts prior to
Termination of Service as specified in the Adoption Agreement; provided that:

 

(a) Withdrawals from Employer Regular Matching and Regular Profit Sharing
Contribution Accounts. If withdrawals are allowed from an Employer Regular
Matching or Regular Profit Sharing Contribution Account without regard to
whether the Participant has attained a specified age or completed a specific
number of years of service or participation, then a withdrawal from such
Contribution Account will be limited so that immediately after such withdrawal
the value of the Contribution Account is not less than the greater of:

 

(1) The value of such Contribution Account immediately prior to the withdrawal,
minus the value of such Contribution Account 24 months prior to the date of the
withdrawal.

 

(2) The aggregate amount of Employer Regular Matching or Regular Profit Sharing
Contributions allocated to such Contribution Account during the 24 months prior
to the date of the withdrawal.

 

If so specified in the Adoption Agreement this limit will cease to apply after
the Participant has been an Active Participant in the applicable Component for
five years, and will not apply to any withdrawal for Hardship.

 

(b) Hardship Withdrawals. If withdrawals are allowed from Contribution
Account(s) on account of Hardship, the following rules will apply with respect
to such a withdrawal:

 

(1) A withdrawal will not be allowed from any of the following Contribution
Accounts prior to age 59½: Employer Safe-Harbor or Qualified Matching
Contribution Account; Employer Regular Matching Contribution Account (or the
subaccount thereunder) that reflects Employer Regular Matching Contributions
that were treated as Deferral Percentage Amounts and included in the Actual
Deferral Percentage Test of Code § 401(k); Employer Safe-Harbor or Qualified
Profit Sharing Contribution Account; Employer Regular Profit Sharing
Contribution Account (or the subaccount thereon) that reflects Employer Regular
Profit Sharing Contributions that were treated as Deferral Percentage Amounts
and included in the Actual Deferral Percentage Test of Code § 401(k) or were
treated as Contribution Percentage Amounts and included in the Actual
Contribution Percentage Test of Code § 401(m).

 

(2) A withdrawal will not be allowed from an Employee Pre-Tax Contribution
Account prior to age 59½ in an amount greater than the balance of such Account
as of the later of December 31, 1988, and the last day of the last Plan Year
ending before July 1, 1989 (or such later date specified in Treas. Reg. §
1.401(k)-1(h)), plus the amount of Employee Pre-Tax Contributions added to such
Contribution Account after such date and minus the amount of all prior
withdrawals for Hardship after such date from such Contribution Account.

 

(3) A withdrawal must be on account of an immediate financial need, and must be
necessary to satisfy such need, determined as follows:

 

(A) A withdrawal will be on account of an immediate financial need if it is for
one of reasons specified in the Adoption Agreement as being a Hardship.

 

The Plan Administrator will be responsible for determining the existence of a
Hardship. The Plan Administrator may rely on the representation as to the
existence of a Hardship given by the Participant, or may require the

 

© 2001

   31    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

Participant to prove a Hardship by such evidence as may be required by the Plan
Administrator.

 

(B) A withdrawal will be deemed to be necessary to satisfy an immediate
financial need only if the following are satisfied:

 

(i) The amount of the withdrawal may not exceed the amount of the immediate
financial need (adjusted to reflect income taxes or penalties reasonably
expected to result from the distribution, if so specified in the Adoption
Agreement).

 

The Plan Administrator will be responsible for determining the amount of the
Hardship. The Plan Administrator may rely on the representation as to that
amount given by the Participant, or may require the Participant to provide the
amount by such evidence as may be required by the Administrator.

 

(ii) If the withdrawal is made prior to age 59½ from an Employee Pre-Tax
Contribution Account, the Participant must have obtained all withdrawals and
distributions, other than withdrawals for Hardship, and all nontaxable loans
currently available under the Plan and all other plans maintained by any
Controlled Group Member.

 

(iii) If the withdrawal is made prior to age 59½ from an Employee Pre-Tax
Contribution Account, the Participant’s Employee Pre-Tax and After-Tax
Contributions under the Plan will be suspended starting as soon as
administratively practicable after such withdrawal, and continuing for a period
of twelve months from the start of the suspension. At the end of the suspension
period, the Participant may make a new pay reduction agreement (if otherwise
permitted under the Plan) to be effective as of such date as would otherwise
apply under the Plan had he/she voluntarily elected to discontinue his/her
Employee Pre-Tax Contribution or After-Tax Contributions (thus, the suspension
period may extend beyond twelve months).

 

In addition, the Participant’s Elective Deferrals and voluntary contributions
under all other qualified and nonqualified plans of deferred compensation
maintained by any Controlled Group Member will be suspended starting as soon as
administratively practicable after such withdrawal, and continuing for a period
of at least twelve months after such withdrawal. If such plan does not provide
for such suspension, the Administrator will be responsible for ensuring that an
otherwise legally enforceable agreement provides for such suspension (e.g., an
employment agreement, or separate agreement providing solely for such
suspension).

 

(iv) If the withdrawal is made prior to age 59½ from an Employee Pre-Tax
Contribution Account, the Participant may not make Employee Pre-Tax
Contributions under the Plan or Elective Deferrals under any other plan
maintained by any Controlled Group Member for the Employee’s taxable year
immediately following the year of the withdrawal in excess of the applicable
limit under Code § 402(g) for such next taxable year less the amount of the
Employee’s Elective Deferrals for the year of the withdrawal for Hardship.

 

(c) Age and/or Service Withdrawals. If withdrawals are allowed from any
Contribution Account based on age and/or Service as specified in the Adoption
Agreement, such withdrawals may be made from such Contribution Account without
showing Hardship and without regard to any limits otherwise imposed under
subsection (b).

 

(d) Withdrawals Limited to Vested Portion. The amount of any withdrawal from any
Contribution Account may not exceed the vested portion of such Contribution
Account, minus any portion of the Contribution Account attributable to any
outstanding loan or life insurance.

 

(e) Withdrawal Requests. Withdrawal requests must be made in such manner and in
accordance with such rules as will be prescribed for this purpose by the Plan
Administrator (including by means of voice response or other electronic media
under circumstances authorized by the Plan Administrator).

 

(f) Source of Funds for Withdrawals from Participant Directed Accounts. If a
Participant is allowed to direct the investment of his/her Contribution
Accounts, the Plan Administrator will establish ordering rules specifying how
investments are to be liquidated to allow for a withdrawal from any Contribution
Account (but in the absence of such rules, investments will be liquidated on a
pro rata basis). The Plan Administrator instead may allow Participants to
specify the ordering within parameters established by the Lead Employer.

 

(g) Spousal Consent. If the Participant is subject to the annuity requirements
of Sec. 12.6, those requirements will also apply to withdrawals under this
section.

 

The Plan Administrator will direct the Funding Agent respecting the payment of
withdrawals under this section. Payment will be made to the Participant as soon
as administratively practicable following the receipt of a withdrawal request by
the Participant.

 

11.3 Participant Loan Program. The Lead Employer may establish a participant
loan program pursuant to ERISA § 408(b)(1) which, if established, is
incorporated herein by reference. All such loan programs will meet the following
requirements:

 

(a) Loans shall be made available to all Participants and Beneficiaries on a
reasonably equivalent basis.

 

© 2001

   32    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

(b) Loans shall not be made available to Highly Compensated Employees in an
amount greater than the amount made available to other employees.

 

(c) Loans must be adequately secured and bear a reasonable interest rate.

 

(d) No Participant loan shall exceed the value of the Participant’s Benefit.

 

(e) If spousal consent to a loan is required by the terms of an Employer’s Plan
or an Employer’s loan policy, then a Participant must obtain the consent of his
or her Spouse, if any, to use of the Account balance as security for the loan.
Spousal consent shall be obtained no earlier than the beginning of the 90-day
period that ends on the date on which the loan is to be so secured. The consent
must be in writing, must acknowledge the effect of the loan, and must be
witnessed by a Plan representative or notary public. Such consent shall
thereafter be binding with respect to the consenting Spouse or any subsequent
Spouse if the Account balance is used for renegotiation, extension, renewal, or
other revision of the loan.

 

(f) In the event of default, foreclosure on the note and attachment of security
will not occur until a distributable event occurs in the Plan.

 

(g) For Plan Years beginning prior to January 1, 2002, no loans will be made to
any shareholder-employee or owner-employee. For purposes of this requirement, a
shareholder-employee means an employee or officer of an electing small business
(Subchapter S) corporation who owns (or is considered as owning within the
meaning of section 318(a)(1) of the Code), on any day during the taxable year of
such corporation, more than 5% of the outstanding stock of the corporation.

 

(h) Loan repayments may, at the request of a Participant, be suspended under
this Plan as permitted under Code § 414(u)(4).

 

If a valid Spousal consent has been obtained in accordance with (e), then,
notwithstanding any other provisions of this Plan, the portion of the
Participant’s vested Account balance used as a security interest held by the
Plan by reason of a loan outstanding to the Participant shall be the Account
balance payable at the time of death or distribution, but only if the reduction
is used as repayment of the loan. If less than 100% of the Participant’s vested
Account balance (determined without regard to the preceding sentence) is payable
to the Surviving Spouse, then the Account balance shall be adjusted by first
reducing the vested Account balance by the amount of the security used as
repayment of the loan, and then determining the benefit payable to the Surviving
Spouse.

 

Regardless of whether a participant loan program exists under the Plan, the Lead
Employer may, on a uniform and nondiscriminatory basis, accept a transfer of an
outstanding loan made under the plan of a Predecessor Employer on behalf of an
individual who becomes an Employee in connection with an asset or stock
acquisition by a Controlled Group Member. The Lead Employer may accept a
transfer of an outstanding loan even if Employee Rollover Contributions are not
otherwise allowed under the Plan, even if the Plan does not otherwise accept a
transfer of account balances from the plan of the Predecessor Employer, or even
if the Employee is not entitled to a distribution from the plan of the
Predecessor Employer. Such loan (and cash amounts resulting from repayment of
such loan and investment of such cash amounts) will be credited to a
Contribution Account(s) of the same type as the type to which the loan was
credited under the plan of the Predecessor Employer, but the optional forms of
payment that were available under the plan of the Predecessor Employer will not
be available under the Plan.

 

ARTICLE XII – DISTRIBUTIONS AFTER TERMINATION OF SERVICE

 

12.1 Distributions to Participants. A Benefit will be paid to the Participant
following his/her Termination of Service (for any reason other than death) or as
of his/her Required Beginning Date or as of such earlier date as may be
specified in the Adoption Agreement, in accordance with the terms of this
Article.

 

12.2 Distributions to Beneficiaries. That portion of a Benefit that has been
assigned to a Beneficiary will be paid to that Beneficiary after the death of
the Participant in accordance with the terms of this Article.

 

12.3 Time, Method and Medium of Payment. The Benefit will be paid to a
Participant or Beneficiary as follows:

 

(a) Time of Payment.

 

(1) Payment will be made (or commence) to a Participant at such time after the
earliest payment date specified in the Adoption Agreement as the Participant may
elect, but not later than the earliest of:

 

(A) The Participant’s Required Beginning Date; or

 

(B) Unless the Participant elects to further defer commencement, the 60th day
after the later of:

 

(i) The close of the Plan Year in which the Participant reaches the later of age
62 or Normal Retirement Age; or

 

(ii) The close of the Plan Year in which the Participant’s Termination of
Service occurs.

 

However, if the amount of the payment to be made to a Participant cannot be
ascertained by the later of the dates specified in (i) or (ii), a payment
retroactive to such date may be made no later than 60 days after the earliest
date on which the amount of such payment can be ascertained. An election by a
Participant to defer a distribution must be made in such manner and in
accordance with such rules as may be prescribed for this purpose by the Plan
Administrator (including by means of voice response or other electronic media
under circumstances authorized by the Plan Administrator); provided that, the
failure by a Participant to elect a distribution when an election is required
under the Plan will be deemed to be an election to defer the distribution.

 

(C) The latest payment date specified in the Adoption Agreement.

 

© 2001

   33    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

(2) Payment will be made (or commence) to a Beneficiary at such time after the
earliest payment date specified in the Adoption Agreement as the Beneficiary may
elect, but not later than the latest date allowed under the minimum distribution
rules of Code § 401(a)(9), as implemented under the Plan.

 

(b) Methods of Payments. Payment will be made by one or a combination of the
following methods specified in the Adoption Agreement, as the Participant or
Beneficiary may elect:

 

(1) Payment in a single sum, including, if so specified in the Adoption
Agreement, partial distributions made at the request of the Participant or
Beneficiary.

 

(2) Payment in a series of annual or more frequent installments, with full
distribution of the Benefit to be made within such time limit specified in the
Adoption Agreement, or with each installment to be of a fixed amount elected by
the Participant or Beneficiary.

 

(3) If the Plan is a profit sharing plan, purchase of a non-transferable,
period-certain annuity contract (not contingent on the survival of any person).

 

(4) If the Plan is a money purchase pension plan, or if the Plan is a profit
sharing plan and to the extent the Participant is subject to the annuity
requirements of Sec. 12.6, purchase of any form of non-transferable annuity
contract.

 

(5) Any other method permitted by the Adoption Agreement which complies with the
requirements of this Article.

 

Any payment method is subject to the minimum distribution rules of Code §
401(a)(9) as implemented under Sec. 12.7.

 

(c) Medium of Payment. Payment will be made in cash except as specified in the
Adoption Agreement.

 

12.4 Cash-Out of Small Benefits. If so specified in the Adoption Agreement, if a
Benefit does not exceed the cash-out amount, it will be paid in a single-sum to
the Participant or Beneficiary on or as soon as administratively practicable
following the earliest payment date specified in the Adoption Agreement. In the
event of death of the Participant after the earliest payment date specified in
the Adoption Agreement, the Benefit will be paid to his/her Beneficiary as soon
as administratively practicable after the death of the Participant.

 

If a Benefit exceeds the cash-out amount as of the payment date specified in the
prior paragraph, but subsequently falls below the cash-out amount for any reason
prior to the commencement of installment or annuity payments to the Participant
or Beneficiary (for example, because of distributions or investment losses), the
Plan Administrator may then direct that the Benefit be paid in a single-sum to
the Participant or Beneficiary. However, prior to March 22, 1999, a payment will
not be made under this provision if the Benefit exceeded the cash-out amount at
the time of any prior withdrawal or distribution from the Plan. The Plan
Administrator will be responsible for monitoring Benefits to determine whether
and when payments are appropriate under this section.

 

If a Benefit is zero, the Participant will be deemed to have received
distribution of the Benefit in full as of his/her Termination of Service for
purposes of applying the Forfeiture rules of Sec. 10.2(g).

 

The “cash-out” amount for this purpose is:

 

(1) Prior to the first Plan Year beginning after August 5, 1997, or such later
date as may be specified in the Adoption Agreement, $3,500 or such lesser amount
as may have been specified in the Plan prior to such date;

 

(2) Thereafter, $5,000 or such lesser amount as may be specified in the Adoption
Agreement.

 

12.5 Consent Requirements. If a Benefit exceeds the cash-out amount (as defined
in Sec. 12.4), the Participant must consent to any distribution made prior to
the date he/she attains the later of age 62 or Normal Retirement Age in
accordance with the following:

 

(a) Consent Within 90 Days. The consent must be obtained in writing (or in such
manner, including voice response or other electronic media, as may be expressly
authorized by the Internal Revenue Service and Plan Administrator) no more than
90 days prior to the Benefit Starting Date. Payment will be delayed to the
extent necessary to satisfy the notice requirement under subsection (e), or any
other notice requirement imposed under the Code.

 

(b) Spousal Consent. If the Participant is subject to the annuity requirements
of Sec. 12.6, his/her Spouse, if any, must also consent to any distribution made
to the Participant other than a distribution to purchase a Qualified Joint and
Survivor Annuity. In addition, if the Participant is subject to the annuity
requirements of Sec. 12.6 and the portion of the Benefit payable to the Spouse
following the death of the Participant is more than the cash-out amount, the
Spouse must consent to any distribution made prior to the date the Participant
would have attained the later of age 62 or Normal Retirement Age. Any required
consent by a Spouse will be subject to the same notice and election period
requirements that apply to the Participant.

 

(c) No Consent for Required Distributions. Neither the consent of the
Participant nor his/her Spouse is required to the extent that a distribution is
required to satisfy Code § 401(a)(9) or 415, or reflects a refund of Excess
Deferrals to comply with Code § 402(g) or a return of contributions under the
Actual Deferral Percentage Test of Code § 401(k), or the Actual Contribution
Percentage and/or Multiple Use Test of Code § 401(m).

 

(d) No Consent on Termination of Plan. Upon termination of the Plan:

 

(1) If the Plan is a profit sharing plan and does not offer an annuity option
purchased from a commercial provider, and if no other defined contribution plan
(other than an employee stock ownership plan as defined in Code § 4975(e)(7)) is
maintained by any Controlled Group Member, a Benefit may, without consent, be
distributed to the Participant or Beneficiary;

 

(2) Otherwise, a Benefit may, without consent, be transferred to another defined
contribution plan (other than an employee stock ownership plan as defined in
Code § 4975(e)(7)) maintained by any Controlled Group Member if the Participant
or

 

© 2001

   34    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

Beneficiary does not elect an immediate distribution of such Benefit.

 

(e) Notice Requirements. The Plan Administrator will provide the Participant
with the notice required under Treas. Reg. § 1.411(a)-11(c) in writing (or by
means of electronic media under circumstances authorized by the Internal Revenue
Service) no less than 30 days and no more than 90 days prior to the Benefit
Starting Date (or together with the notice described in Sec. 12.6(d)). However,
the Benefit Starting Date may be less than 30 days after such notice is provided
if the Plan Administrator provides the Participant with an explanation of the
right of the Participant to have at least 30 days to consider whether or not to
elect a distribution and the Participant, after receiving the notice,
affirmatively elects a distribution. This election must be made in such manner
and in accordance with such rules as may be prescribed by the Plan Administrator
(including by means of voice response or other electronic media under
circumstances authorized by the Plan Administrator).

 

The notice required under Treas. Reg. 1.411(a)-11(c) may be provided more than
90 days prior to the Benefit Starting Date under circumstances expressly
authorized in Treas. Reg. 1.411(a)-11(c), but only if the Plan Administrator
then provides the Participant with a summary of such notice within the time
period specified in the prior paragraph. Such summary must be provided in
writing (or by means of electronic media under circumstances authorized by the
Internal Revenue Service and Plan Administrator).

 

12.6 Annuity Requirements.

 

(a) Participants to Whom This Section Applies. The annuity requirements set
forth in this section apply to the following Participants:

 

(1) If the Plan is a money purchase pension plan, the annuity requirements apply
to all Participants.

 

(2) If the Plan is a profit sharing plan, the annuity requirements apply:

 

(A) If so specified in the Adoption Agreement, to all Participants.

 

(B) To any Participant with respect to whom the Plan is a direct or indirect
transferee of a defined benefit plan, a money purchase pension plan (including a
target benefit plan), or, except as otherwise permitted under Code § 411(d)(16)
and the regulations thereunder, a profit sharing or stock bonus plan which is
subject to the annuity requirements of Code § 417 (other than an elective
transfer under Treas. Reg. § 1.411(d)-4 or a transfer made prior to January 1,
1985), but only to the extent of the balance of the Contribution Account or
subaccount thereunder that reflects amounts attributable to the transfer from
such other plan to the Plan. If the annuity requirements apply to any
Participant because of this paragraph (B), the Plan Administrator may direct
that the annuity requirements apply to all Contribution Accounts of such
Participant and/or may direct that the annuity requirements apply to all
Participants.

 

(C) To any Participant who is eligible and elects to receive a distribution in
the form of a life contingent annuity under the Plan.

 

If the Plan is a profit sharing plan, and the annuity requirements apply to a
Participant because the Adoption Agreement specifies that the annuity
requirements apply to all Participants as provided in subparagraph (A) or
because the Plan is a direct or indirect transferee of a profit sharing plan
which states that the Participant is subject to the survivor annuity requirement
of Code § 417 as provided in subparagraph (B), the Plan may be amended so that
the annuity requirements apply only under the circumstances provided in
subparagraph (C).

 

However, the annuity requirements apply to a Participant described above only if
he/she has at least one Hour of Service on or after August 23, 1984, or he/she
does not have at least one Hour of Service on or after August 23, 1984, his/her
benefit payments have not commenced prior to such date and he/she elects to have
this section apply.

 

(b) Qualified Joint and Survivor Annuity. A Participant’s Benefit will be
applied to purchase the following form of annuity unless a different form of
payment is elected pursuant to a Qualified Election made within the period
beginning 90-days prior to the Benefit Starting Date and ending 30 days after
the notice is given under Sec. 12.5(e) (or, if later, on the Benefit Starting
Date):

 

(1) If the Participant has a Spouse, a Qualified Joint and Survivor Annuity.

 

(2) If the Participant does not have a Spouse, a Life Annuity for the
Participant.

 

The Participant may elect to have the payments under such an annuity start as of
any date on or after the earliest payment date specified in the Adoption
Agreement.

 

(c) Qualified Preretirement Survivor Annuity. Either 50% or 100% of the
Participant’s Benefit, as specified in the Adoption Agreement, will be applied
to purchase a Qualified Preretirement Survivor Annuity if the Participant dies
before the Benefit Starting Date and he/she has a Spouse, unless a waiver and
designation of Beneficiary is made pursuant to a Qualified Election made within
the period specified below, or the Spouse makes a Qualified Election of some
other form of payment following the death of the Participant.

 

(1) A Participant may make a Qualified Election to waive the Qualified
Preretirement Survivor Annuity and designate a Beneficiary at any time on or
after the first day of the first Plan Year in which he/she attains age 35 and
prior to his/her death. If the Participant’s Termination of Service occurs prior
to the first day of the Plan Year in which the Participant attains age 35, a
waiver and designation of Beneficiary may be made by the Participant at any time
after the Termination of Service.

 

(2) A Participant who will not attain age 35 as of the end of the current Plan
Year may make a special Qualified Election to waive the Qualified Preretirement
Survivor Annuity and designate a Beneficiary for the period beginning on the
date of such election and ending on the first day of the Plan

 

© 2001

   35    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

Year in which he/she attains age 35. Such election will not be valid unless the
Participant receives an explanation of the Qualified Preretirement Survivor
Annuity as provided in subsection (e). The Qualified Preretirement Survivor
Annuity will be automatically reinstated as of the first day of the Plan Year in
which the Participant attains age 35. Any new waiver on or after such date will
be subject to the full requirements of this section.

 

(3) An election by a Surviving Spouse may be made at any time after the death of
the Participant and prior to the Benefit Starting Date. The Surviving Spouse may
elect to have an immediate commencement annuity purchased and distributed from
the Plan.

 

(d) Explanation of Qualified Joint and Survivor Annuity. In the case of a
Qualified Joint and Survivor Annuity, or Life Annuity for the Participant, the
Plan Administrator will provide the Participant with an explanation of:

 

(1) The terms and conditions of the Life Annuity or Qualified Joint and Survivor
Annuity;

 

(2) The Participant’s right to make, and the effect of, an election to waive the
Life Annuity or Qualified Joint and Survivor Annuity;

 

(3) The rights of the Participant’s Spouse; and

 

(4) The right to make, and the effect of, or revocation of a previous election
to waive the Life Annuity or Qualified Joint and Survivor Annuity.

 

The above notice will be provided in writing (or in such other manner, including
voice response or other electronic media, as may be expressly authorized by the
Internal Revenue Service) no less than 30 days and no more than 90 days prior to
the Benefit Starting Date. However, effective as of the first day of the first
Plan Year beginning on or after January 1, 1997, the notice may be provided less
than 30 days prior to the Benefit Starting Date (and may be provided after the
Benefit Starting Date) if the notice further provides the Participant with an
explanation of the right of the Participant to have at least 30 days to consider
whether to waive the Qualified Joint and Survivor Annuity and elect (with the
consent of his/her Spouse) a form of payment other than a Qualified Joint and
Survivor Annuity, and the right of the Participant to revoke any payment form
election at any time prior to the expiration of the seven-day period that begins
the day after the explanation of the Qualified Joint and Survivor Annuity is
provided (or, if later, until the Benefit Starting Date).

 

Benefit payments will be delayed to the extent necessary to satisfy the notice
requirements, but not beyond the latest commencement date permitted under the
Plan.

 

(e) Explanation of Qualified Preretirement Survivor Annuity. In the case of the
Qualified Preretirement Survivor Annuity, the Plan Administrator will provide
the Participant with an explanation of the Qualified Preretirement Survivor
Annuity in such terms and in such manner as would be comparable to the
explanation of the Qualified Joint and Survivor Annuity. The notice will be
provided in writing (or in such other manner, including voice response or other
electronic media, as may be expressly authorized by the Internal Revenue
Service) within the following applicable period:

 

(1) The applicable period is whichever of the following periods ends last:

 

(A) The period beginning with the first day of the Plan Year in which the
Participant attains age 32 and ending with the close of the Plan Year preceding
the Plan Year in which the Participant attains age 35;

 

(B) A reasonable period ending after the Employee becomes a Participant;

 

(C) A reasonable period ending after this section first applies to the
Participant.

 

Notwithstanding the foregoing, notice must be provided within a reasonable
period ending after Termination of Service in the case of a Participant whose
Termination of Service occurs before age 35.

 

(2) For purposes of applying paragraph (1), a reasonable period ending after the
enumerated events described in subparagraph (B) and (C) is the end of the
two-year period beginning one year prior to the date the applicable event
occurs, and ending one year after that date. In the case of a Participant whose
Termination of Service occurs before the Plan Year in which he/she reaches age
35, notice will be provided within the two-year period beginning one year prior
to, and ending one year after, Termination of Service. If such a Participant
thereafter returns to employment with any Controlled Group Member, the
applicable period will be redetermined for such Participant.

 

(f) Responsibility for Annuity Purchase. The Plan Administrator will be
responsible for selecting the issuer of any annuity contract purchased under the
Plan.

 

(g) Definitions. The following definitions apply for purposes of this section
(or where the context requires elsewhere in the Plan):

 

(1) “Benefit Starting Date” – means the first day of the first period for which
a benefit is paid as an annuity or in any other form available under the Plan
(in the case of a single-sum distribution, the date of such distribution).

 

(2) “Life Annuity” – means an annuity payable for the life of the Participant
that terminates upon the Participant’s death.

 

(3) “Qualified Election” – means an election that satisfies the following
requirements:

 

(A) An election will not be effective unless:

 

(i) The Participant’s Spouse consents to the election in writing (or in such
other manner as may be expressly authorized by the Internal Revenue Service);

 

(ii) The election designates a specific Beneficiary (including any class of
Beneficiaries or any contingent Beneficiaries) which may not be changed

 

© 2001

   36    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

without consent of the Spouse (or the Spouse expressly permits designations by
the Participant without any further consent of the Spouse);

 

(iii) The election designates a specific form of benefit payment which may not
be changed without consent of the Spouse (or the Spouse expressly permits
designations by the Participant without any further consent of the Spouse);

 

(iv) The Spouse’s consent acknowledges the effect of the election; and

 

(v) The Spouse’s consent is witnessed by a notary public or a representative of
the Plan.

 

However, if it is established to the satisfaction of the Plan Administrator that
there is no Spouse or that the Spouse cannot be located, a waiver by the
Participant will be deemed a Qualified Election.

 

(B) Any consent by a Spouse (or establishment that the consent of a Spouse may
not be obtained) will be effective only with respect to such Spouse. A consent
that permits designations by the Participant without any further consent must
acknowledge that the Spouse has the right to limit consent to a specific
Beneficiary, and a specific form of benefit where applicable, and that the
Spouse voluntarily elects to relinquish either or both of such rights.

 

(C) A revocation of a prior election may be made by a Participant without the
consent of his/her Spouse at any time before the Benefit Starting Date (or such
later date as is specified in subsection (d)). Any consent by a Spouse is
irrevocable by the Spouse.

 

(D) No consent obtained under this paragraph will be valid to waive the
Qualified Joint and Survivor Annuity unless the Participant has received notice
as provided in subsection (d). No consent obtained under this paragraph will be
valid to waive the Qualified Preretirement Survivor Annuity unless the
Participant has received notice as provided in subsection (e).

 

(4) “Qualified Preretirement Survivor Annuity” – means an annuity for the life
of the Surviving Spouse of the Participant. The amount of such annuity is the
amount of benefit which can be purchased with either 50% or 100%, as specified
in the Adoption Agreement, of the Participant’s Benefit.

 

(5) “Qualified Joint and Survivor Annuity” – means an immediate annuity for the
life of the Participant with a survivor annuity for the life of his/her Spouse
which is the percentage (not less than 50% or more than 100%) specified in the
Adoption Agreement of the amount of the annuity which is payable during the
joint lives of the Participant and Spouse. The amount of such annuity is the
amount of benefit which can be purchased with the Benefit.

 

(g) Conflicts with Annuity Contracts. The terms of any annuity contract
purchased and distributed by the Plan to a Participant or Spouse shall comply
with the requirements of this Plan.

 

12.7 Minimum Distributions.

 

(a) Minimum Distribution Rules. Payments will be made under the Plan as
necessary to satisfy Code § 401(a)(9), including the minimum distribution
incidental death benefit requirement of Prop. Treas. Reg. § 1.401(a)(9)-2, as
provided in this section.

 

If the Required Beginning Date is amended under the Plan, and if so specified in
the Adoption Agreement, a Participant who had reached his/her pre-amendment
Required Beginning Date, may elect to discontinue minimum distributions until
his/her post-amendment Required Beginning Date. Further, if so specified in the
Adoption Agreement, there will be a new Benefit Starting Date upon
recommencement of minimum distributions as of the post-amendment Required
Beginning Date. A Participant who was an Active Participant prior to the
effective date of the amendment of the Required Beginning Date, but who had not
reached his/her pre-amendment Required Beginning Date, will remain eligible to
elect minimum distributions calculated under Code § 401(a)(9) as of the
pre-amendment Required Beginning Date unless either (i) withdrawals are
otherwise allowed under the Plan which would permit the Participant to duplicate
such a payment stream (in which case the Participant can make withdrawals as
otherwise allowed under the Plan), or (ii) the Participant had not attained (or
will not attain) age 70½ in the calendar year in which the amendment is
effective.

 

(b) Minimum Distributions to Participant. A Participant’s Benefit must be
distributed in full, or minimum distributions must commence, by the
Participant’s Required Beginning Date unless the Participant’s death occurs
before that date.

 

(1) Minimum distributions during the life of the Participant will be paid no
less rapidly than by reference to one of the following periods:

 

(A) A period not longer than the life expectancy of the Participant; or

 

(B) A period not longer than the joint life and last survivor expectancy of the
Participant and the designated Beneficiary;

 

but not to exceed any maximum period specified in the Adoption Agreement.

 

(2) Notwithstanding the foregoing, if the designated Beneficiary is not the
Participant’s Spouse, minimum distributions during the life of the Participant
will be limited to the maximum period permitted under Prop. Treas. Reg. §
1.401(a)(9)-2, as amended.

 

(c) Minimum Distributions to Beneficiary – Death After Required Beginning Date.
If the Participant dies on or after his/her Required Beginning Date (or after
he/she commences payments under an irrevocable annuity), any remaining benefit
will be paid to the Beneficiary at least as rapidly as under the minimum
distribution method being used prior to the death of the Participant.

 

© 2001

   37    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

(d) Minimum Distributions to Beneficiary – Death Before Required Beginning Date.
If the Participant dies before his/her Required Beginning Date (and before
he/she commences payments under an irrevocable annuity), any benefit to which a
Beneficiary is entitled will be distributed to the Beneficiary not later than
December 31 of the calendar year containing the fifth anniversary of the death
of the Participant, subject to the following:

 

(1) If so specified in the Adoption Agreement, payments to a designated
Beneficiary may extend beyond December 31 of the calendar year containing the
fifth anniversary of the death of the Participant if minimum distributions are
paid over a period not exceeding the life expectancy of such designated
Beneficiary or payments are made under an annuity contract over the life of such
designated Beneficiary (subject to recalculation in the event of a Spouse as
provided in subsection (g)), provided such payments begin not later than
December 31 of the calendar year following the calendar year of the death of the
Participant.

 

(2) If so specified in the Adoption Agreement, if the designated Beneficiary is
the Surviving Spouse of the Participant, payments pursuant to paragraph (1) may
begin at any time not later than the later of:

 

(A) December 31 of the calendar year following the calendar year of the death of
the Participant; or

 

(B) December 31 of the calendar year in which the Participant would have reached
age 70½.

 

(3) If a Surviving Spouse who is entitled to benefits under this subsection (d)
dies before the date distributions to the Surviving Spouse are required to begin
under paragraph (1) or (2), as applicable, this subsection (other than paragraph
(2)) will be applied as if the Surviving Spouse were the Participant, with the
date of death of the Surviving Spouse being substituted for the date of death of
the Participant and, if the Surviving Spouse is allowed to designate a successor
Beneficiary under Sec. 13.4, with the designated Beneficiary of the Surviving
Spouse being substituted for the designated Beneficiary of the Participant.

 

(4) If the Participant has not made an election pursuant to this subsection by
the time of death, his/her designated Beneficiary must elect the method of
distribution no later than the earlier of (i) December 31 of the calendar year
in which distributions would be required to begin under this subsection, or (ii)
December 31 of the calendar year which contains the fifth anniversary of the
death of the Participant. If the Participant has no designated Beneficiary, or
if the designated Beneficiary does not elect a minimum distribution method,
distribution of the Benefit must be completed in full by December 31 of the
calendar year containing the fifth anniversary of the death of the Participant.

 

(5) If more than one Beneficiary is entitled to benefits following the death of
the Participant, the interest of each Beneficiary will be segregated into a
separate Contribution Account or subaccount thereof for purposes of applying
this section and for purposes of investments under Article VIII.

 

(6) If an annuity contract has been purchased and distributed to the Participant
and if payments under that contract have irrevocably commenced prior to the
Required Beginning Date, subsection (c), rather than this subsection (d), will
apply to payments following the death of the Participant.

 

(e) Calculation of Minimum Distribution. The amount of the minimum distribution
for each calendar year, beginning with the first calendar year for which a
minimum distribution is required, must be at least equal to the quotient
obtained by dividing the Benefit measured as of the most recent Valuation Date
preceding the calendar year (increased by the amount of any contributions
allocated to, and decreased by the amount of any distributions made from, the
Participant’s Contribution Accounts as of a date in the preceding calendar year
following such Valuation Date) by the number of years of life expectancy which
remain, determined as provided in subsection (g).

 

(1) For purposes of this subsection, the first calendar year for which a minimum
distribution is required will be determined as follows:

 

(A) In the case of minimum distributions to the Participant, the first calendar
year for which a minimum distribution is required is the year preceding the
calendar year which contains the Participant’s Required Beginning Date. The
minimum distribution for subsequent calendar years, including the calendar year
which contains the Participant’s Required Beginning Date, must be made on or
before December 31 of that calendar year.

 

For purposes of this subsection, if any portion of the minimum distribution for
the first calendar year for which a minimum distribution is required is made
during the next calendar year and on or before the Required Beginning Date, that
distribution will be treated as if it had been made in the previous calendar
year.

 

(B) In the case of minimum distributions to a designated Beneficiary pursuant to
subsection (d), the first calendar year for which a minimum distribution is
required is the calendar year containing the latest date by which minimum
distributions must start under subsection (d).

 

(2) Any minimum distribution method under this section will be elected by the
individual entitled to the minimum distributions and the election will specify
the method for determining life expectancies under subsection (g). The election
will be made in such manner and in accordance with such rules as will be
prescribed for this purpose by the Plan Administrator (including by means of
voice response or other electronic media under circumstances authorized by the
Plan Administrator). The election will be irrevocable after the date minimum
distributions are required to start under subsection (b) or (d), except that the
individual entitled to minimum distributions may elect to receive a larger
amount at any time.

 

© 2001

   38    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

(3) Notwithstanding the foregoing, if the designated Beneficiary is not the
Participant’s Spouse, the amount to be distributed to the Participant for each
year, beginning with the first calendar year for which a distribution is
required, will not be less than the quotient obtained by dividing the Benefit by
the applicable divisor determined from the table set forth in Q&A-4 of Prop.
Treas. Reg. § 1.401(a)(9)-2, as amended. Distributions after the death of the
Participant will be made without regard to this paragraph (3).

 

(f) Calculation of Annuity Distributions. If a benefit is applied to purchase an
annuity contract, the issuer of the contract may be any company engaged in the
business of writing annuity contracts, and the contract must satisfy the
following requirements:

 

(1) If the Participant is not subject to the annuity requirements of Sec. 12.6,
the annuity contract must provide for periodic payments over a fixed period no
longer than the applicable life expectancy or joint life and last survivor
expectancy allowed under subsection (b) or (d). The total annual payment may not
be less than the amount determined under the formula in subsection (e). Life
expectancies for this purpose will be determined pursuant to subsection (g) at
the time payments begin. The annuity contract will be endorsed to prohibit any
optional settlement which provides for payment in any form of a Life Annuity.

 

(2) If the Participant is subject to the annuity requirements of Sec. 12.6, the
annuity must provide for periodic payments over the life of the Participant or
Beneficiary, over the joint lives of the Participant and the designated
Beneficiary or over a fixed period determined as provided in paragraph (1).

 

(3) All annuity contracts distributed hereunder must be nontransferable.

 

Distributions under an annuity contract will be made in accordance with the
requirements of Code § 401(a)(9) and the proposed regulations thereunder, and
the provisions of any annuity contract will comply with the requirements of the
Plan.

 

(g) Life Expectancies. For purposes of this section, life expectancies initially
will be determined based on the birth dates occurring in the first calendar year
for which a minimum distribution is required, using the expected return
multiples in Tables V and VI of Treas. Reg. §1.72-9, in accordance with
regulations under Code § 401(a)(9). Such determinations will also be in
accordance with the following:

 

(1) For life expectancies determined for purposes of minimum distributions to
the Participant starting as of his/her Required Beginning Date, life
expectancies will be calculated based on the Participant’s (and the designated
Beneficiary’s) age as of the birthday in the calendar year preceding the
calendar year which contains the Participant’s Required Beginning Date. For
purposes of calculating the minimum distribution for each subsequent calendar
year, one of the following methods will apply based upon the election (or
default election) under paragraph (3):

 

(A) If the life expectancy of the Participant (or the joint life and last
survivor expectancy of the Participant and the designated Beneficiary who is a
Surviving Spouse) is being recalculated, then the life expectancy of the
Participant (or the joint life and last survivor expectancy of the Participant
and the Surviving Spouse) will be recalculated using the Participant’s (and the
Spouse’s) actual age as of the Participant’s (and the Spouse’s) birthday in each
subsequent calendar year.

 

(B) If the life expectancy of the Participant (or the joint life and last
survivor expectancy of the Participant and the designated Beneficiary) is not
being recalculated, then the initial life expectancy (or joint life and last
survivor expectancy) will be reduced by one for each subsequent calendar year.

 

(C) If a joint life and last survivor expectancy is being determined by
recalculating one but not both of the joint lives, then the joint life and last
survivor expectancy will be recalculated using (i) the actual age of the
individual whose life expectancy is being recalculated as of the individual’s
birthday in each subsequent calendar year and (ii) the adjusted age of the
individual whose life expectancy is not being recalculated. An individual’s
“adjusted age” for this purpose is determined in accordance with regulations
under Code § 401(a)(9).

 

(2) For life expectancies determined for purposes of minimum distributions to a
Beneficiary if the Participant dies prior to his/her Required Beginning Date,
the designated Beneficiary’s life expectancy will be calculated based on the
Beneficiary’s age as of the birthday in the calendar year in which minimum
distributions are required to start to the Beneficiary. For purposes of
calculating the minimum distribution for each subsequent calendar year, one of
the following methods will apply:

 

(A) If the designated Beneficiary is the Participant’s Surviving Spouse, and the
life expectancy is being recalculated, then the Surviving Spouse’s life
expectancy will be recalculated using the Surviving Spouse’s actual age as of
the Surviving Spouse’s birthday in each subsequent calendar year.

 

(B) If the designated Beneficiary’s life expectancy is not being recalculated,
then the initial life expectancy will be reduced by one for each subsequent
calendar year.

 

(3) The life expectancy of a Participant or the life expectancy of a designated
Beneficiary who is the Participant’s Spouse, or both of their life expectancies,
may be recalculated each year as specified in the Adoption Agreement. If
recalculation is permitted at the election of the Participant, such election
must be made no later than the date distributions are required to start under
subsection (b) or (d), and will be irrevocable after such date. If no election
is made by the date distributions are required to start under

 

© 2001

   39    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

subsection (b) or (d), life expectancies will be recalculated or not
recalculated as specified in the Adoption Agreement. The life expectancy of a
Beneficiary who is not the Participant’s Spouse may not be recalculated.

 

(4) If the life expectancy of a Participant (or the Participant’s Spouse) is
being recalculated, the recalculated life expectancy of the Participant (or
Spouse) will be reduced to zero in the calendar year following the calendar year
in which Participant (or Spouse) dies.

 

(5) If an annuity contract has been purchased and distributed to the Participant
and if payments under that contract start prior to the Required Beginning Date,
life expectancies for purposes of applying this subsection will be initially
calculated as of the calendar year such payments commence. If an annuity is
purchased with the remaining interest following the Participant’s death and is
distributed to the designated Beneficiary, and that annuity is scheduled to
start immediately, life expectancies for purposes of applying this subsection
will be initially calculated as of the calendar year in which the purchase is
made.

 

(6) If there is more than one designated Beneficiary, the life expectancy of the
designated Beneficiary with the shortest life expectancy will be used for
purposes of calculating minimum distributions under this section. If the
designated Beneficiary is a trust, the life expectancy of the designated
Beneficiary will be zero unless the trust complies with the requirements for
look-through to the shortest life expectancy of the beneficiaries of the trust
as provided in regulations or proposed regulations under Code § 401(a)(9).

 

(h) Transition Rules. Notwithstanding the foregoing, but subject to the annuity
requirements of Sec. 12.6, distributions may be made to any Participant or
Beneficiary pursuant to any designation made prior to January 1, 1984 which
satisfied all the requirements of this subsection (regardless of when
distributions commence):

 

(1) The distribution must be one which would not have disqualified the Plan
under Code § 401(a)(9) as in effect prior to amendment by the Deficit Reduction
Act of 1984.

 

(2) The distribution must be in accordance with a method of distribution
designated by the Participant whose interest is being distributed or, if the
Participant is deceased, by his/her Beneficiary.

 

(3) Such designation must have been in writing, signed by the Participant or the
Beneficiary, and made before January 1, 1984.

 

(4) The Participant must have accrued a benefit under the Plan as of December
31, 1983.

 

(5) The method of distribution designated by the Participant or the Beneficiary
must specify the time at which distribution will commence, the period over which
distributions will be made, and in the case of any distribution upon the
Participant’s death, the Beneficiaries listed in order of priority.

 

(6) A distribution upon death will not be covered by this subsection unless the
designation contains the required information described above with respect to
the distributions to be made upon the death of the Participant.

 

(7) For any distribution which commenced before January 1, 1984, but continues
after December 31, 1983, the Participant, or the Beneficiary, to whom such
distribution is being made will be presumed to have designated the method of
distribution under which the distribution is being made if the method of
distribution was specified in writing and the distribution satisfies the
requirement in paragraphs (1) and (5).

 

(8) If a designation is revoked, any subsequent distribution must satisfy the
requirements of Code § 401(a)(9) and the proposed regulations thereunder. If a
designation is revoked subsequent to the date distributions are required to
begin, the Plan must distribute by the end of the calendar year following the
calendar year in which the revocation occurs the total amount not yet
distributed which would have been required to have been distributed to satisfy
Code § 401(a)(9) and the proposed regulations thereunder, but for the TEFRA
242(b)(2) election. For calendar years beginning after 1988, such distributions
must meet the minimum distribution incidental benefit requirements in Section
1.401(a)(9)-2 of the proposed Income Tax Regulations. Any changes in the
designation will be considered to be a revocation of the designation. However,
the mere substitution or addition of another Beneficiary (not named in the
designation) under the designation will not be considered to be a revocation of
the designation, so long as such substitution or addition does not alter the
period over which distributions are to be made under the designation, directly
or indirectly (for example, by altering the relevant measuring life). In the
case in which an amount is transferred or rolled over from one plan to another
plan, the rules in Q&A J-2 and Q&A J-3 of the aforesaid regulation will control.

 

(i) The provisions in this Sec. 12.7 are subject to the consent requirements of
Sec. 12.5, as and where applicable.

 

12.8 Direct Rollovers.

 

(a) Eligible Rollover Distributions. An Eligible Rollover Distributee may elect
to have all or any portion of an Eligible Rollover Distribution of at least $500
(or such lesser amount as may be prescribed from time to time by the Plan
Administrator) paid directly to one or more Eligible Retirement Plans. Such
election must be made in such manner and in accordance with such rules as will
be prescribed for this purpose by the Plan Administrator (including by means of
voice response or other electronic media under circumstances authorized by the
Plan Administrator).

 

An Eligible Rollover Distributee may not elect a direct rollover of any deemed
distribution resulting from an outstanding loan under the Plan to a Participant.

 

(b) Tax Notice Requirements. The Plan Administrator will provide the Participant
with the tax notice required under Code § 402(f) in such manner and in

 

© 2001

   40    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

accordance with such timing rules as apply to the notice required under Sec.
12.5(e).

 

The notice required under Code § 402(f) may be provided more than 90 days prior
to the Benefit Starting Date under circumstances expressly authorized in Treas.
Reg. § 1.402(f)-1, but only if the Plan Administrator then provides the
Participant with a summary of such notice within the time period specified in
Sec. 12.5(e). Such summary must be provided in writing (or by means of
electronic media, or orally by means of a voice response system, under
circumstances authorized by the Internal Revenue Service).

 

(c) Defined Terms. The following definitions apply for purposes of this section
(or where the context requires elsewhere in the Plan):

 

(1) “Eligible Rollover Distribution” – means any distribution of all or any
portion of the balance to the credit of the Eligible Rollover Distributee
except:

 

(A) Any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for the life (or life
expectancy) of the Eligible Rollover Distributee or the joint lives (or joint
life expectancies) of the Eligible Rollover Distributee and his/her designated
Beneficiary, or for a specified period of ten years or more;

 

(B) Any distribution to the extent such distribution is a minimum distribution
required under Code § 401(a)(9) that is paid on or after the January 1 of the
calendar year prior to the calendar year in which falls the Required Beginning
Date;

 

(C) The portion of any distribution that is not included in gross income
(determined without regard to the exclusion for net unrealized appreciation with
respect to Qualifying Employer Securities or Predecessor Employer Securities);
or

 

(D) Any distribution received on or after January 1, 1999 (or such later date as
the Plan Administrator chooses to implement this provision, but not later than
January 1, 2000) from an Employee Pre-Tax Contribution Account for Hardship
prior to Termination of Service and prior to age 59½.

 

(2) “Eligible Rollover Distributee” – means:

 

(A) Any Employee or former Employee; or

 

(B) The Surviving Spouse of any Employee or former Employee; or

 

(C) The Spouse or former Spouse of any Employee or former Employee who is the
alternate payee under a qualified domestic relations order (as defined in Code §
414(p)).

 

(3) “Eligible Retirement Plan” – means an individual retirement account
described in Code § 408(a), an individual retirement annuity described in Code §
408(b), an annuity plan described in Code § 403(a), a qualified trust described
in Code § 401(a), or any other plan or account allowed under future legislation
or regulation that accepts the Eligible Rollover Distribution. However, in the
case of an Eligible Rollover Distribution to a Surviving Spouse, an Eligible
Retirement Plan is an individual retirement account or individual retirement
annuity.

 

12.9 Distributions From More Than One Contribution Account. The Plan
Administrator will establish ordering rules specifying how distributions are to
be made from the various Contribution Accounts (and in the absence of such
rules, distributions will be made on a pro rata basis from the various
Contribution Accounts), and specifying how investments are to be liquidated to
allow for a distribution (and in the absence of such rules, investments will be
liquidated on a pro rata basis). The Plan Administrator may allow Participants
or Beneficiaries to specify the ordering within parameters established by the
Plan Administrator.

 

12.10 Accounting Following Termination of Service. A Participant’s Benefit (or
the remaining part thereof) will continue to be revalued as of each Valuation
Date until full distribution of the Benefit has been made to the Participant or
Beneficiary. Payment of the premium on an annuity contract for a distributee
will be considered a full distribution for this purpose.

 

12.11 Reemployment. Payments under the Plan (other than payments under an
irrevocable annuity) will cease upon reemployment of a Participant by any
Controlled Group Member (except as provided by the minimum distribution rules of
Code § 401(a)(9)) and the Account will thereafter be available for withdrawal or
distribution in accordance with the terms of the Plan.

 

12.12 Source of Benefits. All benefits to which any Person is entitled under the
Plan will be provided only out of the Plan Assets and only to the extent that
the Plan Assets are adequate therefore. No benefits are provided under the Plan
except those expressly described herein.

 

12.13 Minors and Incompetent Payees. If a Participant or Beneficiary is a minor,
or if the Plan Administrator believes that a Participant or Beneficiary is not
able to care for his/her affairs because of a mental or physical condition,
payments due such individual may be made to his/her parent (in the case of a
minor), guardian, conservator, or other legal personal representative upon the
furnishing of evidence of such status that is satisfactory to the Plan
Administrator. Before such evidence is furnished, payments due the individual
may be made, for such individual’s use and benefit, to any individual or
institution then in the opinion of the Plan Administrator caring for or
maintaining the individual. The Plan Administrator will have no liability with
respect to payments so made and will have no duty to make inquiry as to the
competence of any individual entitled to receive payments hereunder.

 

12.14 Benefits May Not Be Assigned or Alienated. A Participant’s or
Beneficiary’s interest in the Plan may not in any manner whatsoever be assigned
or alienated, whether voluntarily or involuntarily, directly or indirectly,
subject to the following:

 

(a) Domestic Relations Orders. This does not prohibit the Account of, or
payments being made to, a Participant under the Plan from being assigned
pursuant to a domestic relations order that is determined by the Plan
Administrator to be a qualified domestic relations order (as defined in Code §
414(p)), or a domestic relations order entered before January 1, 1986. Such
assignments will be subject to the provisions of Sec. 20.5.

 

© 2001

   41    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

(b) Convictions and Judgments. This does not prohibit a payment made (or
eligible to be made) to a Participant under the Plan from being offset by an
amount that the Participant is ordered or required to pay to the Plan if the
following conditions are satisfied:

 

(1) The order or requirement to repay must arise under a judgment of conviction
for a crime involving the Plan, under a civil judgment (including a consent
order or decree) entered by a court in an action brought in connection with a
violation (or alleged violation) of Part 4 of Subtitle B of Title I of ERISA, or
pursuant to a settlement agreement between the Secretary of Labor and the
Participant in connection with a violation (or alleged violation) of Part 4 of
such Subtitle;

 

(2) The judgment, order, decree or settlement agreement must be issued or
entered into on or after August 5, 1997;

 

(3) The judgment, order, decree or settlement agreement must expressly provide
for the offset of all or part of the amount ordered or required to be paid to
the Plan against the payment made (or eligible to be made) to the Participant
under the Plan; and

 

(4) In a case in which the payment made (or eligible to be made) to the
Participant is subject to the annuity requirements of Sec. 12.6, and the
Participant has a Spouse at the time at which the offset is to be made, the
Spouse must either:

 

(A) Consent to the offset (with such consent obtained in accordance with Sec.
12.6) or, have previously elected to waive the Qualified Joint and Survivor
Annuity or Qualified Preretirement Survivor Annuity;

 

(B) Have been ordered or required in such judgment, order, decree or settlement
to pay an amount to the Plan in connection with a violation of Part 4 of
Subtitle B of ERISA; or

 

(C) Have retained the right under such judgment, order, decree or settlement to
receive a survivor annuity form of benefit pursuant to Code § 401(a)(11).

 

(c) Other Exceptions. This does not prohibit the Plan from recognizing any other
assignment allowed under Code § 401(a)(13) and ERISA, including, but not limited
to:

 

(1) The enforcement of a Federal (but not State) tax levy, or collection on a
judgment resulting from an unpaid tax assessment;

 

(2) Any arrangement for withholding of Federal, State or local tax from benefit
payments, including an arrangement described in Sec. 20.6;

 

(3) Any arrangement for the recovery of overpayments of benefits previously paid
to a Participant or Beneficiary; or

 

(4) Any arrangement for direct deposit of benefit payments (including into a
joint bank account for the Participant and his/her Spouse).

 

12.15 Conditions Precedent to Receipt of a Benefit. A Participant or Beneficiary
is not entitled to a Benefit under the Plan until he/she has submitted all
relevant data reasonably requested by the Plan Administrator (including, but not
limited to, proof of birth or death), and until his/her right to that Benefit
has been finally determined by the Plan Administrator.

 

12.16 Transfer to Other Qualified Plan. In lieu of distributing a Benefit under
the Plan, the Plan Administrator may direct the Funding Agent to make a direct
transfer of assets and liabilities from the Plan to some other plan which meets
the requirements for qualification under Code § 401(a), subject to the
following:

 

(a) No Effect on Qualification. Any such transfer will be made only if the Plan
Administrator has received evidence acceptable to it that such transfer will not
adversely affect the qualified status of the Plan, including evidence that the
recipient plan is a qualified plan, that it contains provisions specifically
authorizing it to receive direct transfers from other plans, and that the
recipient plan will satisfy the applicable requirements of the Plan and the Code
with respect to the transferred funds following the transfer (including but not
limited to the requirements of Code § 411(d)(6) and 417).

 

(b) Notices. Any necessary notices will have been filed with the Internal
Revenue Service at least 30 days prior to the date assets are transferred.

 

(c) No Rights After Transfer. In the event a transfer of assets and liabilities
occurs under this section, each affected Participant or Beneficiary will
thereafter be entitled to no further Benefit from the Plan based on Service
prior to the transfer.

 

(d) Only Full Transfers Allowed. A Participant’s entire Benefit must be
transferred under this section; partial transfers will not be allowed.

 

12.17 Special Distribution Provisions. If the Plan includes (or included in the
past) an Employee Pre-Tax Contribution Component, a Participant’s Benefit may be
distributed upon the occurrence of any of the following events:

 

(a) Termination Without Successor Plan. The termination of the Plan without the
establishment of or maintenance of a successor defined contribution plan (as
defined in Treasury Regulation § 1.401(k)-1(d)(3)) other than an employee stock
ownership plan (as defined in Code § 4975(e)(7)), a simplified employee pension
plan (as defined in Code § 408(k)), or a SIMPLE IRA Plan (as defined in Code §
408 (p)).

 

(b) Sale of Assets of Trade or Business. The disposition by a Participating
Employer that is a corporation to an unrelated corporation of substantially all
of the assets (within the meaning of Code § 409(d)(2)) used in a trade or
business of such Participating Employer if such Participating Employer continues
to maintain the Plan after the disposition.

 

This subsection (b) applies only with respect to an individual who continues
employment with the corporation acquiring such assets.

 

(c) Sale of Subsidiary. The disposition by a Participating Employer that is a
corporation to an unrelated entity of such Participating Employer’s interest in
a subsidiary (within the meaning of Code § 409(d)(3)) if such Participating
Employer continues to maintain the Plan after the disposition.

 

This subsection (c) applies only with respect to an individual who continues
employment with such subsidiary.

 

© 2001

   42    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

Any distributions that may be made pursuant to one or more of the foregoing
distributable events are subject to any applicable consent requirements for the
Participant or Spouse under this Article. In addition, distributions made due to
an event described in this section will be made in a lump sum.

 

ARTICLE XIII – DESIGNATION OF BENEFICIARY

 

13.1 Beneficiary Designation. A Participant may designate any Person as his/her
Beneficiary to receive any amount payable under the Plan as a result of his/her
death. However, a Participant may designate a class (e.g., “children”) as
Beneficiary only if class designations are permitted by the Plan Administrator.

 

A Participant may change or revoke a designation previously made without the
consent of any Beneficiary named therein, except as limited by Sec. 13.2. A
designation (or revocation of a prior designation) of Beneficiary will be made
in such manner and in accordance with such rules as will be prescribed for this
purpose by the Plan Administrator (including by means of voice response or other
electronic media under circumstances authorized by the Plan Administrator and
permitted under the Code and ERISA). If the Spouse of a Participant is
designated as a Beneficiary and the Spouse and Participant divorce, the
designation will be applied as if the Spouse had predeceased the Participant
unless otherwise provided in the rules prescribed by the Plan Administrator, or
unless otherwise required under a qualified domestic relations order, as defined
in Code § 414(p).

 

The Plan Administrator will be responsible for determining the identity of the
Beneficiary.

 

The Plan Administrator and all parties involved in making payment to a
Beneficiary may rely on the latest designation on file at the time of payment
(or may make payment pursuant to Sec. 13.3 if a designation is not on file),
will be fully protected in doing so, and will have no liability whatsoever to
any Person making claim for such payment under a subsequently filed designation
or for any other reason.

 

13.2 Special Requirements for Married Participants. A Participant who has a
Spouse is subject to the following rules:

 

(a) Participants Subject to Annuity Requirements. If the Participant is subject
to the annuity requirements of Sec. 12.6, the waiver of a Qualified Joint and
Survivor Annuity or Qualified Preretirement Survivor Annuity and the designation
of a Beneficiary must be made in accordance with a Qualified Election under Sec.
12.6.

 

(b) Other Participants. If the Participant is not subject to the annuity
requirements of Sec. 12.6, his/her Surviving Spouse will be his/her sole
Beneficiary unless the Spouse has consented in writing (or in such other manner
as may be prescribed by the Plan Administrator and permitted under the Code and
ERISA) to the designation of additional or different Beneficiaries in an
election that satisfies the requirements to be a Qualified Election under Sec.
12.6 (but without regard to any notice requirements thereunder). However,
consent is not required if it is established to the satisfaction of the Plan
Administrator that such consent cannot be obtained because there is no Spouse,
because the Spouse cannot be located, or because of such other circumstances as
may be prescribed by federal regulations. In addition, if so specified in the
Adoption Agreement, this consent requirement will not apply until the
Participant and Spouse have been married for one year.

 

This section applies only to a Participant who has at least one Hour of Service
on or after August 23, 1984.

 

13.3 No Designation. If a Participant has no Surviving Spouse and if the
Participant has no designation of Beneficiary on file at the time of his/her
death (or if no designated Beneficiary survives the Participant), the
Participant’s estate will be his/her Beneficiary except as otherwise specified
in the Adoption Agreement.

 

13.4 Successor Beneficiary. A Beneficiary may designate a successor Beneficiary
only if so specified in the Adoption Agreement. If a Beneficiary is permitted to
designate a successor Beneficiary, such designation may not be made prior to the
death of the Participant, and if made after the death of the Participant, will
not be effective to the extent that it would operate to change any designation
made by a Participant (e.g., if a Participant had designated a contingent
Beneficiary to take on the death of the primary Beneficiary, the primary
Beneficiary cannot change that designation). If a Beneficiary is not permitted
to or does not designate a successor Beneficiary, any benefit remaining payable
under the Plan at the death of the Beneficiary will be payable to any contingent
Beneficiary designated by the Participant, or otherwise to the estate of the
deceased Beneficiary.

 

Notwithstanding the elections in the Adoption Agreement, if a Participant dies
prior to his/her Required Beginning Date (and prior to commencement of an
irrevocable annuity), if his/her Surviving Spouse is the Beneficiary, such
Surviving Spouse may designate a successor Beneficiary if so permitted by the
Plan Administrator. If a Surviving Spouse is permitted to designate a successor
Beneficiary, such designation will be made in accordance with the same rules
(other than Sec. 13.2) applicable to a designation by the Participant.

 

13.5 Insurance Contract. Notwithstanding the foregoing, if any benefits are
payable under a contract issued by an insurance company to a Participant (which
does not include an Annuity Funding Contract), that contract will govern the
designation of Beneficiary with respect to such benefits, except to the extent
the contract is inconsistent with the provisions of Sec. 12.6 or 13.2. In this
situation, the Participant’s Spouse must be the beneficiary under any such
insurance contracts unless the spousal consent requirements of said sections are
satisfied.

 

ARTICLE XIV – ADMINISTRATION OF PLAN

 

14.1 Administration.

 

(a) Plan Administrator. The Plan Administrator will be the Person specified as
such in the Adoption Agreement. If the Plan Administrator is the Lead Employer,
action by the Lead Employer with respect to the Plan may be taken by any of the
following:

 

(1) If the Lead Employer is a corporation, by its board of directors or chief
executive officer.

 

(2) If the Lead Employer is other than a corporation, by its governing body or
managing individual or partner.

 

(3) Any Person to whom responsibilities for a particular function with respect
to the Plan has been delegated by a Person described in (1) or (2) in a writing
that is filed with the records of the Plan.

 

© 2001

   43    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

If the Plan Administrator is a committee of individuals, or if the Plan
Administrator is the Lead Employer and the Lead Employer delegates
administrative authority to a committee of individuals, the Lead Employer will
establish rules of procedure for the committee, including rules regarding how
such committee is to act (e.g., by meeting or by written action), the vote
required for action by the committee (e.g., a majority or a majority of a
quorum), and other procedures for the operation of the committee as deemed
appropriate by the Lead Employer. Any such committee may delegate authority
among the members of the committee unless such delegation is expressly
prohibited by the Lead Employer.

 

(b) Authority and Duties of Plan Administrator. The Plan Administrator will
manage the operation and administration of the Plan and make all decisions and
determinations incident thereto, except to the extent that authority with
respect to a particular item is expressly reserved to another Person in the Plan
or Funding Agreement or is delegated to another Person by the Lead Employer. The
duties of the Plan Administrator will include (but are not limited to) the
following:

 

(1) To insure proper determination of eligibility to participate in each
Component of the Plan;

 

(2) To insure proper implementation of pay reduction agreements under the
payroll system of the Participating Employers (as necessary to provide for
Employee Pre-Tax Contributions, Employee After-Tax Contributions, loan
repayments or for any other purpose under the Plan);

 

(3) To insure proper allocation of contributions;

 

(4) To insure proper determination of the eligibility for, and the amount,
manner and timing of any distribution of, benefits from the Plan;

 

(5) To insure proper documentation and disbursements of loans and proper
repayment of loans made by Participants;

 

(6) To insure proper resolution of any claim for benefits;

 

(7) To insure proper distribution of all statements and notices required by law
to Participants and Beneficiaries;

 

(8) To insure proper filing of all notices, reports and other documents required
by law with the Internal Revenue Service, the Department of Labor or other
governmental agencies; and

 

(9) To insure compliance with all disclosure requirements of ERISA.

 

(c) Rules and Procedures. The Plan Administrator may establish rules and
procedures for the proper administration of the Plan as are deemed appropriate
by the Plan Administrator. The Plan Administrator will insure that any such
rules and procedures comply with applicable law and terms of the Plan, and that
such rules and procedures do not result in impermissible discrimination in favor
of Highly Compensated Employees.

 

(d) Recordkeepers and Other Non-Discretionary Service Providers. The Plan
Administrator may retain a recordkeeper and other non-discretionary service
providers as deemed appropriate by the Plan Administrator. The Plan
Administrator will be responsible for providing the recordkeeper or other
non-discretionary service provider with all data and other information necessary
for the recordkeeper or service provider to perform the services for which it
was retained under the Plan. A recordkeeper or other non-discretionary service
provider may act on directions given by the Plan Administrator which the
recordkeeper or service provider deems in good faith to have been authorized,
and may rely on the data and other information supplied by the Plan
Administrator.

 

14.2 Fiduciary Provisions.

 

(a) Named Fiduciaries. The Lead Employer will be responsible for selecting,
allocating the fiduciary responsibilities among, and monitoring the performance
of the Named Fiduciaries. Any Person may serve in more than one fiduciary
capacity with respect to the Plan.

 

(b) Authority and Duties of Fiduciaries. A Named Fiduciary will have such
authority and responsibility as may be assigned under the Plan or Funding
Agreement, or as may be delegated to the Named Fiduciary by the Lead Employer,
and a Named Fiduciary will be recognized and treated as a fiduciary only with
respect to the particular fiduciary functions as to which such fiduciary has
authority and responsibility.

 

A Named Fiduciary (or any other fiduciary) will discharge his/her/its duties
with respect to the Plan solely in the interests of Participants and their
Beneficiaries and with the care, skill, prudence, and diligence under the
circumstances then prevailing that a prudent person acting in a like capacity
and familiar with such matters would use in the conduct of an enterprise of a
like character and with like aims. A fiduciary with respect to the Plan will not
cause the Plan to engage in any prohibited transaction within the meaning of
ERISA.

 

(c) Advisers. A Named Fiduciary may retain one or more Persons to render advice
with regard to any authority or responsibility such fiduciary has under the
Plan.

 

14.3 Compensation, Fees and Expenses.

 

(a) Compensation. A Named Fiduciary (other than an Employee, Participant or a
Controlled Group Member), and a recordkeeper or other non-discretionary service
provider to the Plan, will be entitled to receive such reasonable compensation
for services rendered, and for the reimbursement of expenses properly and
actually incurred in the performance of such services, as may be agreed to
between the fiduciary, recordkeeper or other non-discretionary service provider
and the Lead Employer. A fiduciary, and a recordkeeper or other
non-discretionary service provider will be entitled to payment of such
compensation and expense reimbursements out of Plan Assets if such amounts are
not paid directly by the Lead Employer or other Controlled Group Member.

 

(b) Payment of Compensation, Fees and Expenses Out of Plan Assets. Compensation
and expense reimbursements payable to fiduciaries, and to recordkeepers and
other non-discretionary service providers, and any other fees and expenses
incurred in the operation or administration

 

© 2001

   44    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

of the Plan, may be paid out of Plan Assets if not prohibited by ERISA. Such
other fees and expenses include, but are not limited to, recordkeeping fees,
trustee and custodial fees, check processing fees, fees and expenses for
investment education or advice services, premiums on bonds required under ERISA,
and also any direct costs incurred by any Participating Employer to the extent
that payment of such amounts out of the Plan Assets is not prohibited by ERISA.

 

The Plan Administrator will provide such information to Participants and
Beneficiaries as the Plan Administrator deems appropriate with respect to fees
and fee arrangements of any service provider or investment, and no Funding Agent
or service provider will have any responsibility for providing such information
to any Participant or Beneficiary.

 

14.4 Records. The Plan Administrator will retain such records as are required by
ERISA (or any other applicable law). Records will be retained as long as
necessary for the proper administration of the Plan and at least for any period
required by ERISA (or other applicable law). Writing, photostating,
photographing, micro-filming, magnetic media, mechanical or electrical
recording, are examples of acceptable means of record retention.

 

The Plan Administrator will be responsible for providing directions to any
Person performing any function in the operation or administration of the Plan or
the investment or control of Plan Assets as to the records to be retained by the
Person, the format of such records and the length of time such records are to be
retained for purposes of the Plan.

 

14.5 Communications to Payees. A Participant, Beneficiary or alternate payee
under a qualified domestic relations order (as defined in Code § 414(p)) will be
obligated to keep his/her address current with the Plan Administrator, and any
communications sent by the Plan Administrator (or any recordkeeper or other
service provider to the Plan) to a Participant, Beneficiary or alternate payee
at his/her last known mailing address will be sufficient under the Plan and will
be binding on the Person.

 

14.6 Evidence. Evidence required of anyone under the Plan may be by certificate,
affidavit, document, or other instrument which the Person acting in reliance
thereon considers to be pertinent and reliable and to be signed, made, or
presented by the proper party.

 

14.7 Correction of Errors. The Plan Administrator will have the power to cause
such equitable adjustments to be made as it considers appropriate to correct any
mathematical and accounting errors that may be made or any mistakes that may
arise by reason of factual errors in information supplied to the Participating
Employers, Plan Administrator, Funding Agent, recordkeeper, or other
non-discretionary service provider.

 

The Plan Administrator will be responsible for determining whether any
correction made under the Plan is appropriate under the Employee Plans
Compliance Resolution System (EPCRS), or any successor procedures issued by the
Internal Revenue Service, and all Persons performing any function in the
operation or administration of the Plan or the investment or control of Plan
Assets may rely on the determination of the Plan Administrator.

 

14.8 Claims Procedure. The Plan Administrator will establish a claims procedure
consistent with the requirements of ERISA.

 

A Participant or Beneficiary will not be entitled to seek judicial review of any
claim denial unless he/she has complied with such claim procedures and exhausted
his/her review rights under such procedures.

 

14.9 Bonding. Plan officials (as defined in ERISA § 412) will be bonded to the
extent required by ERISA. Premiums for such bonding may, in the sole discretion
of the Lead Employer, be paid in whole or in part from Plan Assets.

 

The Lead Employer may provide by agreement with any Person that the premium for
required bonding will be paid by such Person.

 

14.10 Waiver of Notice. Any notice required under the Plan may be waived by the
Person entitled to such notice.

 

14.11 Agent for Legal Process. The Lead Employer will be the agent for service
of legal process with respect to any matter concerning the Plan, unless and
until the Lead Employer designates some other Person as such agent.

 

14.12 Actions Against the Secretary of Labor. The Plan Administrator may bring
suit to review a final order of the Secretary of Labor, to restrain the
Secretary of Labor from taking any actions contrary to the provisions of ERISA,
or to compel the Secretary to take any action required under Title I of said
Act. If the Plan Administrator acting in good faith brings any such suit in
connection with any matter affecting the Plan, the costs and expenses (including
legal fees) of such suit may be paid from the Fund.

 

14.13 Effect of Criminal Conviction. A Person who has been convicted of a crime
will not be permitted to serve as Plan Administrator, fiduciary, officer,
Trustee, Custodian, counsel, agent, or employee of, or as a consultant to, the
Plan, if prohibited from so serving by ERISA.

 

14.14 Funding Policy. The Lead Employer will adopt a procedure, and revise it
from time to time as it deems appropriate, for establishing and carrying out a
funding policy and method consistent with the objectives of the Plan and the
requirements of ERISA. It will advise the Funding Agent, and the appropriate
Named Fiduciaries and Investment Managers, of the funding policy in effect from
time to time with respect to the Plan.

 

14.15 Qualifying Employer Securities. The Plan Assets may include Qualifying
Employer Securities if so specified in the Adoption Agreement and permitted by
the Lead Employer. In such case, the following rules will apply:

 

(a) Securities Law Compliance. The Lead Employer will be responsible for
compliance with any applicable federal or state securities law with respect to
all aspects of the Plan. By way of example, but not limitation, if Employee
Contribution Accounts can be invested in Qualifying Employer Securities, the
Lead Employer will be responsible for taking such steps as may be necessary to
register the Plan.

 

The Lead Employer will be responsible for all reporting and compliance
requirements under Section 16 of the Securities Exchange Act of 1934.

 

(b) Transactions with Disqualified Persons or Parties in Interest. If Qualifying
Employer Securities are purchased or sold by the Plan from or to a “disqualified
person” (as defined in Code § 4975(e)(2)) or a “party in interest” (as defined
in ERISA § 3(14)), and if there is no generally recognized market for such
property or securities, the

 

© 2001

   45    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

purchase will be for not more than fair market value and the sale will be for
not less than fair market value, as determined in good faith by the Person with
power to control such purchase or sale by the Plan. No commissions may be
charged with respect to such purchase or sale.

 

(c) ERISA Limit. Qualifying Employer Securities may not be acquired by the Plan
if such acquisition would cause the Plan to exceed the 10% limit under ERISA §
407. If the Plan is a profit sharing plan, this limit will not apply to any
Component other than the Employee Pre-Tax Contribution Component, and will not
apply to the Employee Pre-Tax Contribution Component under the circumstances
described in ERISA § 407(h); generally if:

 

(1) The Employee Pre-Tax Contribution Account may be invested in Qualifying
Employer Securities only at the direction of a Participant or Beneficiary (that
is, such investments are not required under the terms of the investment policy
established by the Lead Employer and are not made at the direction of anyone
other than the Participant or Beneficiary);

 

(2) On the last day of the prior Plan Year, the fair market value of the assets
of all individual account plans (as defined in ERISA § 407(d)) maintained by any
Controlled Group Member does not exceed the 10% of the fair market value of the
assets of all pension plans (other than multiemployer plans) maintained by any
Controlled Group Member; or

 

(3) The portion of a Participant’s Employee Pre-Tax Contributions that are
required to be invested in Qualifying Employer Securities (or qualifying
employer real property) for any Plan Year does not exceed 1% of the
Participant’s Plan Compensation for the Plan Year.

 

(d) Voting. Voting rights with respect to Qualifying Employer Securities will be
exercised in the manner specified in the Adoption Agreement. The Plan
Administrator will be responsible for selecting an agent to effectuate any such
vote, which agent may be the Trustee, Custodian, Investment Manager or other
Person who agrees to perform this function (“Voting Agent”).

 

Before each meeting of shareholders, the Plan Administrator will cause to be
sent to each Person with power to control such voting rights a copy of any
notice and other information provided to shareholders and, if applicable, a form
for instructing the Voting Agent how to vote at such meeting (or any adjournment
thereof) the number of full and fractional shares subject to the voting control
of such Person. The Voting Agent may establish a deadline in advance of the
meeting by which such forms must be received in order to be effective.

 

If Participants control such voting rights, the Voting Agent will hold their
individual directions in confidence and, except as required by law, will not
divulge or release such individual directions to anyone associated with any
Control Group Member. The Plan Administrator may require verification of
compliance by the Voting Agent with the directions received from Participants by
any independent auditor selected by the Plan Administrator, provided that such
auditor agrees to maintain the confidentiality of such individual directions.
Further, if Participants control such voting rights, the Participants will be
deemed to be Named Fiduciaries of the Plan.

 

(e) Certain Investment Decisions With Respect to Qualifying Employer Securities.
The decision whether to tender in response to a tender or exchange offer for
Qualifying Employer Securities, or the decision to take cash or stock for
Qualifying Employer Securities in response to a cash or stock offer made in
connection with a significant corporate event (as defined below) will be made in
the manner specified in the Adoption Agreement. The Plan Administrator will be
responsible for selecting an agent to effectuate any such direction, which agent
may be the Trustee, Custodian, Investment Manager or other Person who agrees to
perform this function (“Tender Agent”).

 

In the case of a tender or exchange offer, as soon as practicable after the
commencement of such offer, the Plan Administrator will cause each Person with
power to control the response to such tender or exchange offer to be advised in
writing the terms of the offer and, if applicable, to be provided with a form
for instructing the Tender Agent or revoking such instruction, to tender or
exchange shares of Qualifying Employer Securities, to the extent permitted under
the terms of such offer. In advising such Persons of the terms of the offer, the
Lead Employer may require the Plan Administrator to include statements from its
board of directors setting forth the board’s position with respect to the offer.

 

If Participants control such decisions, the Tender Agent will hold their
individual directions in confidence and, except as required by law, will not
divulge or release such individual directions to anyone associated with any
Control Group Member. The Plan Administrator may require verification of
compliance by the Tender Agent with the directions received from Participants by
any independent auditor selected by the Plan Administrator, provided that such
auditor agrees to maintain the confidentiality of such individual directions.
Further, if Participants control such decisions, the Participants will be deemed
to be Named Fiduciaries of the Plan.

 

If the tender or exchange offer is limited so that all of the shares that the
Participants have directed to be tendered or exchanged cannot be tendered or
exchanged, the shares that each Participant has directed to be tendered or
exchanged will be deemed to have been tendered or exchanged in the same ratio
that the number of shares actually tendered or exchanged bears to the total
number of shares that the Participants have directed to be tendered or
exchanged.

 

A “significant corporate event” for this purpose will mean any corporate merger
or consolidation, recapitalization, reclassification, liquidation, dissolution,
sale of substantially all assets of a trade or business, or such similar
transaction as may be prescribed in regulations under Code § 409(e)(3).

 

14.16 Predecessor Employer Securities. The Plan Assets may include Predecessor
Employer Securities as a result of a transfer of account balances and assets
from a plan maintained by a Predecessor Employer or as a result the merger of a
plan previously maintained by a Predecessor Employer with and into the Plan.
Voting rights with respect to Predecessor Employer Securities will be exercised
by the Plan Administrator, or by the Trustee, Investment Manager or Named
Fiduciary who has been assigned this function by the Lead Employer. The
investment decisions specified in Sec. 14.15(e) with respect to Predecessor

 

© 2001

   46    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

Employer Securities will be made in the manner specified in the Adoption
Agreement.

 

14.17 Indemnification. In addition to any other applicable provisions for
indemnification, the Participating Employers will indemnify and hold harmless,
to the extent permitted by law, each director, officer, and Employee of a
Controlled Group Member against any and all liabilities, losses, costs, or
expenses (including legal fees) of whatsoever kind and nature which may be
imposed on, incurred by, or asserted against such individual at any time by
reason of his/her services as a fiduciary in connection with the Plan, but only
if such Person did not act dishonestly, or in bad faith, or in willful violation
of the law or regulations under which such liability, loss, cost, or expense
arises.

 

14.18 Exercise of Discretionary Authority. The Plan Administrator, and any other
Person who has authority with respect to the management or administration of the
Plan or the investment or control of Plan Assets may exercise that authority in
his/her/its full discretion, subject only to the duties imposed under ERISA.
This discretionary authority includes, but is not limited to, the authority to
make any and all factual determinations and interpret all terms and provisions
of the Plan documents relevant to the issue under consideration. However, it
does not include discretion to make determinations regarding the availability of
each optional form of benefit provided by the Plan; such determinations must not
be subject to discretion. The exercise of authority will be binding upon all
Persons; and it is intended that the exercise of authority be given deference in
all courts of law to the greatest extent allowed under law, and that it not be
overturned or set aside by the court of law unless found to be arbitrary and
capricious or made in bad faith.

 

The Plan Administrator is responsible for determining whether the exercise of
discretionary authority with respect to the management or administration of the
Plan creates a separate benefit, right or feature within the meaning of Treas.
Reg. § 1.401(a)(4)-4, and for insuring compliance with the nondiscrimination
requirements imposed with respect to benefits, rights or features under Treas.
Reg. § 1.401(a)(4)-4. Further, the Plan Administrator is responsible for
insuring that any exercise of discretion with respect to the operation or
administration of the Plan does not constitute prohibited discrimination in
favor of Highly Compensated Employees, or is otherwise discriminatory under any
Federal law (e.g. Title VII, ADEA) or applicable State law.

 

ARTICLE XV – PARTICIPATING EMPLOYERS

 

15.1 Participating Employers and Agreement to be Bound.

 

(a) Participating Employers. If the Plan is a standardized plan, each Controlled
Group Member will be a Participating Employer and must sign the Adoption
Agreement (or the appropriate supplement to the Adoption Agreement). If the Plan
is a non-standardized plan, any Controlled Group Member may become a
Participating Employer by signing the Adoption Agreement (or the appropriate
supplement to the Adoption Agreement).

 

(b) Agreement to be Bound. By signing the Adoption Agreement, the Lead Employer
and each other Participating Employer agrees to be bound by all terms of the
Plan.

 

15.2 Action by Controlled Group Member. Action by a Controlled Group Member with
respect to the Plan may be taken on behalf of such Controlled Group Member by
any of the following:

 

(a) If the Controlled Group Member is a corporation, by its board of directors
or chief executive officer.

 

(b) If the Controlled Group Member is other than a corporation, by its governing
body or managing individual or partner.

 

(c) Any Person to whom responsibilities for a particular function with respect
to the Plan has been delegated by a Person described in (a) or (b) in a writing
filed with the records of the Plan.

 

15.3 Contributions by Participating Employers. The same schedule for Employer
Safe-Harbor Matching, Regular Matching and Qualified Matching Contributions
and/or the same formula for Employer Safe-Harbor Profit Sharing, Regular Profit
Sharing and Qualified Profit Sharing Contributions, or Employer Safe-Harbor
Pension or Regular Pension Contributions, will apply to Participants of all
Participating Employers. Forfeitures will be determined and applied without
regard to the Participating Employer with which the Employee who incurs the
Forfeiture or the eligible Participants who will receive an allocation of the
Forfeitures is employed.

 

15.4 Administrative Expenses. Any expenses connected with the operation or
administration of the Plan or any Funding Vehicle may be apportioned among the
Participating Employers in any manner deemed appropriate by the Plan
Administrator to the extent not paid out of Plan Assets.

 

15.5 Lead Employer Acts on Behalf of Participating Employers. By signing the
Adoption Agreement, each Participating Employer appoints the Lead Employer and
the Plan Administrator (if other than the Lead Employer) to act as its
designated representative in all matters relating to the Plan, and agrees that
the acts of the Lead Employer or Plan Administrator will bind the Participating
Employer to the same extent as if the Participating Employer had taken those
acts itself. The Lead Employer also will have the authority to amend the Plan
with respect to all Participating Employers, and an amendment will be binding on
each Participating Employer and its Employees (unless the joint participation in
the Plan by the Participating Employer is discontinued pursuant to Sec. 15.6).

 

15.6 Discontinuance of Joint Participation of a Participating Employer.

 

(a) Discontinuance by Action of Lead or Participating Employer. If the Plan is a
standardized plan, the joint participation of a Participating Employer may be
discontinued by first converting the Plan into a non-standardized or
individually designed plan.

 

If the Plan is a non-standardized plan, the Lead Employer may discontinue the
joint participation in the Plan by another Participating Employer, and any
Participating Employer may discontinue its joint participation in the Plan with
the other Participating Employers. Any action to remove a Participating Employer
must be in the form of an amendment to the Adoption Agreement that removes the
employer as a Participating Employer. If the Lead Employer wishes to discontinue
its participation in the Plan, such action must be in the form of an amendment
to the Adoption

 

© 2001

   47    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

Agreement that removes itself as a Participating Employer, which amendment may
(but need not) also designate a different Lead Employer from among the
Participating Employers.

 

(b) Automatic Discontinuance Upon Ceasing to Be a Controlled Group Member. A
Participating Employer will automatically cease to be a Participating Employer
as of the date it ceases to be a Controlled Group Member. If the Lead Employer
and a former Controlled Group Member agree to spin off the portion of the Plan
attributable to the former Controlled Group Member, the Lead Employer will cause
a determination to be made of the equitable part of the assets held on account
of Employees (and former Employees as so agreed between the Lead Employer and
former Controlled Group Member) of the former Controlled Group Member and their
Beneficiaries. The Lead Employer will direct the Funding Agent to transfer
assets representing such equitable part to a separate fund for the plan of the
former Controlled Group Member. Such former Controlled Group Member may
thereafter exercise, with respect to such separate fund, all the rights and
powers reserved to the Lead Employer with respect to the separate fund. The plan
of the former Controlled Group Member will, until amended by the former
Controlled Group Member, continue as an individually designed plan with the same
terms as the Plan, except that with respect to the separate plan of the former
Controlled Group Member the word “Lead Employer” will thereafter be considered
to refer only to the former Controlled Group Member. Any such spin-off will be
effected in such manner that each Participant or Beneficiary would (if the Plan
and the plan of the former Controlled Group Member then immediately terminated)
receive a benefit which is equal to or greater than the benefit the individual
would have been entitled to receive immediately before such spin-off if the Plan
had then terminated.

 

No transfer of assets pursuant to this provision will be effected until such
statements with respect thereto, if any, required by ERISA to be filed in
advance thereof have been filed. If the Lead Employer determines not to spin off
the portion of the Plan attributable to the former Controlled Group Member, the
Contribution Accounts of Participants of the former Controlled Group Member and
their Beneficiaries will continue to be held in the Plan for distribution in
accordance with the provisions of the Plan.

 

15.7 Reorganizations of Participating Employers. If two or more Participating
Employers are consolidated or merged or in the event one or more Participating
Employers acquires the assets of another Participating Employer, the Plan will
be deemed to have continued, without termination and without a complete
discontinuance of contributions, as to all the Participating Employers involved
in such reorganization and their Employees. In such event, in administering the
Plan, the corporation resulting from the consolidation, the surviving
corporation in the merger, or the Participating Employer acquiring the assets
will be considered as a continuation of all of the Participating Employers
involved in the reorganization.

 

15.8 Acquisition of a Controlled Group Member. If the Plan is a standardized
plan, any business entity that becomes a Controlled Group Member will
automatically become a Participating Employer, and must promptly sign the
Adoption Agreement (or the appropriate supplement to the Adoption Agreement).
However, if so specified in the Adoption Agreement, Covered Employment does not
include employment during the transition period described in Code § 410(b)(6)(C)
– generally the period beginning on the acquisition date and ending on the last
day of the following Plan Year - provided the acquisition qualifies for the
transition relief available under Code § 410(b)(6).

 

If the Plan is a non-standardized plan, any business entity that becomes a
Controlled Group Member will not become a Participating Employer unless and
until it is specified as such in the Adoption Agreement and it signs the
Adoption Agreement (or appropriate supplement to the Adoption Agreement).

 

ARTICLE XVI – AMENDMENT, TERMINATION AND MERGER

 

16.1 Amendment.

 

(a) Amendment by Lead Employer. The Lead Employer may amend the Plan from time
to time in any respect by executing a revised Adoption Agreement or by executing
any other instrument in writing that amends one or more of the items on the
Adoption Agreement (for example, the Lead Employer may adopt a revised page of
the Adoption Agreement by written action and re-execution of the signature page
of the Adoption Agreement); provided that, an amendment will not change the
rights, duties or responsibilities of a Funding Agent without the written
consent of the Funding Agent.

 

Action on behalf of the Lead Employer to amend the Plan will be taken by any of
the following:

 

(1) If the Lead Employer is a corporation, by its board of directors or chief
executive officer.

 

(2) If the Lead Employer is other than a corporation, by its governing body or
managing individual or partner.

 

(3) Any Person to whom responsibilities for a particular function with respect
to the Plan has been delegated by a Person described in (1) or (2) in a writing
filed with the records of the Plan.

 

If the Plan provides for Employer Prevailing Wage Contributions under Schedule P
of the Adoption Agreement, Schedule P may be modified by written action of any
of the above (and execution of a revised Adoption Agreement is not required).

 

(b) Amendment by Prototype Sponsor. The Sponsor of the Prototype may amend the
Plan from time to time in any respect (other than by changing an election made
in the Adoption Agreement). Any such amendment will be deemed to have been made
with the full consent of the Lead Employer. However, the Sponsor of the
Prototype will have no duty to amend the Plan and no Person (including a
Participant or Beneficiary, or a Participating Employer) will have any right or
claim against the Sponsor of the Prototype for any consequences resulting from
any failure to amend the Plan. The Sponsor of the Prototype will provide notice
of any amendment to the Lead Employer at such time and in such manner as is
deemed appropriate by the Sponsor of the Prototype.

 

The ability of the Sponsor of the Prototype to amend the Plan will terminate if
the Plan ceases to be a prototype plan as provided in Sec. 16.3.

 

© 2001

   48    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

(c) Amendment by Mass Submitter. If the Plan is a “mass submitter” plan, the
mass submitter will have the authority to amend the Plan on behalf of and as
agent for the Sponsor of the Prototype. However, if the Sponsor of the Prototype
fails to adopt amendments made by the mass submitter, the Plan will no longer be
identical to or a minor modifier of the mass submitter’s plan.

 

No amendment will be effective to the extent it has the effect of decreasing the
accrued benefit of any Participant, except to the extent permitted under Code §
411(d)(6) or 412(c)(8). For this purpose, an amendment which has the effect of
decreasing the balance of a Participant’s Contribution Accounts, or eliminating
an optional form of payment attributable to service before the effective date of
the amendment will be treated as reducing an accrued benefit. No amendment will
decrease the vested interest of any Participant determined without regard to
such amendment as of the later of the date the amendment is adopted or the date
it becomes effective.

 

Further, no amendment will be effective to eliminate or restrict an optional
form of benefit, other than an amendment that eliminates or restricts the
ability of a Participant to receive payment of his or her Account balance under
a particular optional form of benefit if the amendment satisfies the conditions
in (1) or (2) below:

 

(1) The amendment provides a single-sum distribution form that is otherwise
identical to the optional form of benefit eliminated or restricted. A single-sum
distribution form is otherwise identical only if it is identical in all respects
to the eliminated or restricted optional form of benefit (or would be identical
except that it provides greater rights to the Participant) except with respect
to the timing of payments after commencement.

 

(2) The amendment is not effective unless it provides that it shall not apply to
any distribution with a Benefit Starting Date earlier than the earlier of (i)
the 90th day after the date the Participant receiving the distribution has been
furnished a summary that reflects the amendment and that satisfies the
requirements of DOL Regs. § 2520.104b-3 relating to a summary of material
modifications or (ii) the first day of the second Plan Year following the Plan
Year in which the amendment is adopted.

 

The restrictions on amendments described above will not prohibit an amendment
described in Sec. 12.6(a).

 

16.2 Effect of Amendment in Event of a Prior Termination of Service. If a
Participant’s Termination of Service occurred before the effective date of any
amendment of the Plan, benefits under the Plan (if any) attributable to his/her
service before the effective date of the amendment will be determined and paid
according to the provisions of the Plan in effect on the date of his/her
Termination of Service unless the Participant becomes an Active Participant
after that date and such active participation causes a contrary result under the
Plan, or unless the amendment specifically provides that it applies to
terminated Participants, or unless the amendment was required to comply with a
provision of the Code or regulations or other guidance of the Internal Revenue
Service which applies to the rights of both Active and Inactive Participants.

 

16.3 Nonconformity to Prototype Plan. The Plan will no longer be a prototype
plan and will thereafter be an individually designed plan if:

 

(a) Amendment. The Plan will no longer be a prototype plan if the Lead Employer
amends the Plan in any manner other than by changing the options specified in
the Adoption Agreement, adds overriding language in the Adoption Agreement when
such language is necessary to satisfy Code § 415 or 416 because of the required
aggregation of multiple plans, or adds model amendments published by the
Internal Revenue Service which specifically provide that their adoption will not
cause the Plan to be treated as individually designed. If the Lead Employer
amends the Plan by adding overriding language in the Adoption Agreement other
than as provided above, the Lead Employer may submit such Plan to the Internal
Revenue Service for a determination letter that the prototype status continues
with respect to the Plan, subject to the right of the Sponsor of the Prototype
to discontinue its role as such pursuant to subsection (d).

 

For so long as the Plan remains a prototype plan, the Lead Employer will
promptly notify the Sponsor of the Prototype of any amendment made to the Plan
(but failure to provide such notice will not invalidate the amendment). The Lead
Employer will promptly provide written notice of its discontinuance of the Plan
in the form of this prototype plan to the Sponsor of the Prototype.

 

(b) Funding Waiver. The Plan will no longer be a prototype plan and will be
considered to be individually designed if it is a money purchase pension plan
and the Lead Employer modifies the Plan to reflect a waiver of the minimum
funding requirement under Code § 412(d).

 

(c) Failure to Qualify. The Plan will no longer be a prototype plan and will be
considered to be individually designed if it fails to meet the requirements of
Code § 401(a); and the Lead Employer will promptly provide written notice of
such failure to the Sponsor of the Prototype.

 

(d) Discontinuance by Sponsor of the Prototype. Continued acceptance of the Plan
as a prototype by the Sponsor of the Prototype is expressly conditioned on
compliance with such business and investment standards and requirements as may
be established from time to time by the Sponsor of the Prototype. Accordingly,
the Plan will no longer be a prototype if the Sponsor of the Prototype
discontinues its role as such with respect to the Plan.

 

The Sponsor of the Prototype will provide advance written notice to the Lead
Employer and Plan Administrator if it discontinues its role as Sponsor of the
Prototype with respect to the Plan.

 

16.4 Permanent Discontinuance of Contributions or Termination of Plan.

 

(a) Discontinuance of Contributions. The Lead Employer may cause all
contributions to be discontinued under the Plan. After such discontinuance, no
Employee will become a Participant in the Plan, no further contributions will be
made to the Plan and the balance of the Contribution Accounts of each
Participant which has not previously become a Forfeiture will become fully
vested and nonforfeitable as of the date of the discontinuance. Subject to the
foregoing, all of the provisions of the Plan will continue in effect, and upon
entitlement thereto, distributions will be made in accordance with the
provisions of the Plan.

 

Whether there has been a discontinuance of contributions under the Plan will be
determined at the level

 

© 2001

   49    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

of the Plan, and not at the level of any Component; thus, the elimination of any
Component will not be a discontinuance of contributions if contributions
continue under any other Component.

 

(b) Termination. The Lead Employer may at any time terminate the Plan by written
action that specifies the termination date and is filed with the records of the
Plan. After such termination date:

 

(1) No Employee will become a Participant in the Plan;

 

(2) No further contributions will be made to the Plan except as required to meet
pre-termination date contribution requirements, and for purposes of determining
such contributions, Plan Compensation for the Plan Year does not include amounts
paid after the termination date;

 

(3) Any Pending Allocation Account will be allocated among the Participants in
such manner as may be directed by the Plan Administrator;

 

(4) Each Participant will obtain a fully vested and non-forfeitable interest in
the balance of all Contribution Accounts which have not previously become a
Forfeiture (subject to the provisions of the Plan regarding Forfeiture in the
event of missing Participants or Beneficiaries); and

 

(5) An immediate distribution option will be available to each Participant;
provided that the Funding Agreement will continue in force for the purpose of
making such distributions until the Plan Assets have been entirely distributed.

 

Notwithstanding any contrary provision of the Plan, the Plan Administrator may
defer any distribution of benefit payments to Participants and Beneficiaries
with respect to which such termination applies until after the receipt of a
final determination from the Internal Revenue Service or any court of competent
jurisdiction regarding the effect of such termination on the qualified status of
the Plan under Code § 401(a), and appropriate adjustment of Accounts has been
made to reflect taxes, costs, and expenses (if any) incident to such
termination. However, any corrective distribution of Excess Contributions or
Excess Aggregate Contributions to satisfy the Actual Deferral Percentage Test of
Code § 401(k) or the Actual Contribution Percentage or Multiple Use Test of Code
§ 401(m) for the Plan Year in which the termination occurs will be made as soon
as administratively practicable, but not more than 12 months, after the
termination date. If distributions on termination have already been made,
distribution reporting will be amended to show the portion of any such
distribution that is a corrective distribution.

 

(c) Partial Termination. The Lead Employer may, in writing, declare a partial
termination of the Plan or a partial termination may occur by operation of law,
as determined by the Lead Employer. If there is a partial termination of the
Plan, the balance of the Contribution Accounts of each Participant who is in a
classification with respect to which the partial termination occurs which has
not previously become a Forfeiture will become fully vested and nonforfeitable
as of the date of the partial termination. Subject to the foregoing, all of the
provisions of the Plan will continue in effect as to each such Participant, and
upon entitlement thereto distributions will be made in accordance with the
provisions of the Plan.

 

16.5 Merger, Consolidation, or Transfer of Assets. In the case of any merger or
consolidation of the Plan with any other plan, or in the case of the transfer of
assets or liabilities of the Plan to any other plan, provision will be made so
that each Participant and Beneficiary would (if such other plan then terminated)
receive a benefit immediately after the merger, consolidation, or transfer which
is equal to or greater than the benefit the Participant or Beneficiary would
have been entitled to receive immediately before the merger, consolidation, or
transfer (if the Plan had then terminated). No such merger, consolidation, or
transfer will be effected until such statements with respect thereto (if any)
required by ERISA to be filed in advance thereof have been filed.

 

ARTICLE XVII – TOP-HEAVY RULES

 

ARTICLE XVII APPLIES ONLY IF THE PLAN IS TOP-HEAVY.

 

17.1 Minimum Contribution.

 

(a) Minimum Contribution Amount. If the Plan is Top-Heavy, the Employer
Contributions and Forfeitures (other than Employer Safe-Harbor Matching, Regular
Matching or Qualified Matching Contributions, and Forfeitures allocated as such)
allocated to each Top-Heavy Eligible Participant will be not less than the
smaller of:

 

(1) 3% of his/her Top-Heavy Compensation for the Plan Year, or such greater
percentage as may be specified in the Adoption Agreement to apply under the
circumstances where a defined benefit plan also is maintained by a Controlled
Group Member; or

 

(2) A percent of his/her Top-Heavy Compensation for the Plan Year equal to the
highest contribution percentage of any Key-Employee for the Plan Year.

 

The “contribution percentage” for this purpose is the percentage determined by
dividing the Employee Pre-Tax Contributions and Employer Contributions and
Forfeitures allocated to the Key-Employee for the Plan Year by his/her Top-Heavy
Compensation for the Plan Year.

 

This paragraph (2) will not apply if the Plan is adopted as a paired plan.

 

Employee Pre-Tax Contributions and Employer Safe-Harbor Matching, Regular
Matching and Qualified Matching Contributions may not be treated as Employer
Contributions for purposes of satisfying the minimum contribution requirements
of this section. However, such contributions will be treated as Employer
Contributions for purposes of determining the contribution percentage under
paragraph (2), and for purposes of determining whether the Plan is Top-Heavy.
The minimum contribution is determined without regard to any Social Security
contributions as specified in Code § 416(e).

 

The minimum contribution required under this subsection (a) will be provided to
any Top-Heavy Eligible Participant even if he/she would not otherwise receive an
Employer Regular Profit Sharing Contribution, or Employer

 

© 2001

   50    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

Regular Pension Contribution, for the Plan Year because such contribution is not
provided for under the Plan or because the Participant has not completed a
specified number of Hours of Service. However, the minimum contribution will not
be provided under the Plan to any Participant who is covered under any other
defined contribution or defined benefit plan of any Controlled Group Member if
the minimum contribution or benefit requirement that applies under Code § 416 to
plans that are Top-Heavy is satisfied under such other plan or plans with
respect to such Participant, as specified in the Adoption Agreement. If any one
plan of a set of paired defined contribution plans is specified in the Adoption
Agreement as the plan under which the minimum contribution will be made, and the
coverage under the paired plans is not identical, then the minimum contribution
will be provided under each paired plan, including the Plan.

 

(b) Method of Satisfying Minimum Contribution. To satisfy the minimum
contribution requirement:

 

(1) If the Plan is a profit sharing plan that does not otherwise provide for an
Employer Safe-Harbor or Regular Profit Sharing Contribution, an Employer Regular
Profit Sharing Contribution will be made on behalf of each Top-Heavy Eligible
Participant in an amount necessary to satisfy the minimum contribution
requirement.

 

(2) If the Plan is a profit sharing plan that provides for an Employer
Safe-Harbor Profit Sharing Contribution, the contribution formula under Sec. 6.1
will be applied with the following modifications, unless an additional
contribution is elected under paragraph (6):

 

(i) The contribution will be made on behalf of those Participants who are
otherwise entitled to a contribution under Sec. 6.1 plus the Top-Heavy Eligible
Participants (to the extent such groups differ).

 

(ii) The contribution will be determined using Top-Heavy Compensation for the
Plan Year instead of Plan Compensation for the Plan Year (to the extent such
definitions differ).

 

(3) If the Plan is a profit sharing plan that does not provide for an Employer
Safe-Harbor Profit Sharing Contribution but provides for an Employer Regular
Profit Sharing Contribution, the contribution or allocation formula under Sec.
6.2 will be applied with the following modifications, unless an additional
contribution is elected under paragraph (6):

 

(i) The contribution or allocation will be made on behalf of those Participants
who are otherwise entitled to a contribution or allocation under Sec. 6.2 plus
the Top-Heavy Eligible Participants (to the extent such groups differ).

 

(ii) The contribution or allocation will be determined using Top-Heavy
Compensation for the Plan Year instead of Plan Compensation for the Plan Year
(if the contribution or allocation is otherwise based on Plan Compensation for
the Plan Year, and to the extent such definitions differ).

 

(iii) If the Plan otherwise provides for a variable contribution that is
allocated among the eligible Participants using a two- or three-step integrated
allocation formula, and if the allocation under such formula (with the
modifications in (i) and (ii)) would not satisfy the minimum contribution
requirement, the allocation will instead be made using the four-step allocation
formula specified in Sec. 6.2(a)(2)(C).

 

(iv) If the Plan otherwise provides for a fixed contribution for each eligible
Participant that is determined using an integrated formula, and the base
contribution percentage under such formula is less than the minimum required
contribution percentage, the base contribution percentage under such formula
will be increased to equal the minimum contribution percentage for the Plan
Year.

 

(v) If the Plan otherwise provides for a variable contribution that is allocated
among the eligible Participants as an equal dollar amount or pursuant to a
uniform points allocation formula, or a fixed contribution for each eligible
Participant that is determined by reference to a unit of service (e.g., week or
day), and if the contribution or allocation under such formula would not satisfy
the minimum contribution requirement, the allocation will instead be made in
proportion to Top-Heavy Compensation for the Plan Year.

 

(4) If the Plan is a money purchase pension plan that provides for an Employer
Safe-Harbor Pension Contribution, the contribution formula under Sec. 7.1 will
be applied with the following modifications, unless an additional contribution
is elected under paragraph (6):

 

(i) The contribution will be made on behalf of those Participants who are
otherwise entitled to a contribution under Sec. 7.1 plus the Top-Heavy Eligible
Participants (to the extent such groups differ).

 

(ii) The contribution will be determined using Top-Heavy Compensation for the
Plan Year instead of Plan Compensation for the Plan Year (to the extent such
definitions differ).

 

(5) If the Plan is a money purchase pension plan that provides for an Employer
Regular Pension Contribution but not an Employer Safe-Harbor Pension
Contribution, the contribution or allocation formula under Sec. 7.2 will be
applied with the following modifications, unless an additional contribution is
elected under paragraph (6):

 

(i) The contribution or allocation will be made on behalf of those Participants
who are otherwise entitled to a contribution or allocation under Sec. 7.2 plus
the Top-Heavy Eligible Participants (to the extent such groups differ).

 

(ii) The contribution or allocation will be determined using Top-Heavy
Compensation for the Plan Year instead of Plan Compensation

 

© 2001

   51    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

for the Plan Year (to the extent such definitions differ).

 

(iii) If the Plan otherwise provides for a fixed contribution for the Plan that
is allocated among the eligible Participants using a two-step integrated
allocation formula, and the allocation under such formula (with the
modifications in (i) and (ii)) would not satisfy the minimum contribution
requirement, the allocation will instead be made using the four-step allocation
formula specified in Sec. 6.2(a)(2)(C).

 

(iv) If the Plan otherwise provides for a fixed contribution for each eligible
Participant that is determined using an integrated formula, and the base
contribution percentage under such formula is less than the minimum required
contribution percentage, the base contribution percentage under such formula
will be increased to equal the minimum contribution percentage for the Plan
Year.

 

(v) If the Plan otherwise provides for a fixed contribution for each eligible
Participant that is an equal dollar amount, and if the contribution under such
formula would not satisfy the minimum contribution requirement, then the total
contribution called for under such formula on behalf of all eligible
Participants will be made to the Plan and will be allocated among the eligible
Participants in proportion to Top-Heavy Compensation for the Plan Year instead
of as an equal dollar amount.

 

(6) If the Plan is a non-standardized plan and if so specified in the Adoption
Agreement, then in lieu of the modifications to the contribution or allocation
formula under paragraphs (2) through (5), an additional Employer Safe-Harbor
Profit Sharing or Regular Profit Sharing Contribution (in that order), or an
additional Employer Safe-Harbor Pension or Regular Pension Contribution (in that
order) will be made on behalf of each Top-Heavy Eligible Participant as
necessary to satisfy Code § 416.

 

17.2 Vesting. If the Plan is Top-Heavy, the vested percentage of any Participant
in his/her Employer Regular Matching or Regular Profit Sharing Contribution
Account, or Employer Regular Pension Contribution Account, will be determined as
follows:

 

(a) If the vesting schedule specified in the Adoption Agreement for a
Contribution Account provides for a vested percentage at each year of Service
level in Column A which is at least as great as the vested percentage specified
in Column B, then the vested percentage of the Participant will be the greater
of the vested percentage determined under the schedule specified in the Adoption
Agreement or the vested percentage determined under Column C:

 

A

Years of

Service

--------------------------------------------------------------------------------

  

B

Vested

Percentage

--------------------------------------------------------------------------------

 

C

Vested

Percentage

--------------------------------------------------------------------------------

Less than 2

   0%   0%

2

   0%   20%

3

   20%   40%

4

   40%   60%

5

   60%   80%

6

   80%   100%

7 or more

   100%   100%

 

(b) Otherwise, the vested percentage of the Participant will be the greater of
the vested percentage determined under the schedule specified in the Adoption
Agreement, or the vested percentage determined under Column B:

 

A

Years of

Service

--------------------------------------------------------------------------------

  

B

Vested

Percentage

--------------------------------------------------------------------------------

Less than 3

   0%

3 or more

   100%

 

However, this minimum vesting requirement will apply only to a Participant who
is credited with at least one Hour of Service on or after the first day of the
Plan Year in which this Article first applies under the Plan.

 

If this Article ceases to apply under the Plan, the vested percentage of a
Participant will not be reduced because the minimum schedule ceases to apply.
Further, if so specified in the Adoption Agreement, the vesting provisions of
this section will continue to apply under the Plan either with respect to all
Participants or with respect to any Participant who has at least three years of
Service as of the last day of the last Plan Year in which this Article applies
under the Plan, as specified in the Adoption Agreement. Otherwise, the election
procedures of Sec. 10.2(k) will apply to any Participant who has at least three
years of Service as of the last day of the last Plan Year in which this Article
applies under the Plan.

 

17.3 Code § 415 Adjustment for Limitation Years Beginning Before January 1,
2000. If the Plan is Top-Heavy, and if during any Limitation Year beginning
before January 1, 2000, or such later date as may be specified in the Adoption
Agreement, a Participant is also a participant in a defined benefit plan
maintained by any Controlled Group Member, a factor of 1.0 will be substituted
for the factor of 1.25 in the denominators of the Defined Benefit Fraction and
the Defined Contribution Fraction (and the adjustment will be made to the
transitional rule described in Code § 416(h)(4)) if the Top-Heavy Ratio exceeds
90% for such Limitation Year. Such substitution also will be made for such
Limitation Year if the Plan is Top-Heavy but the Top-Heavy Ratio does not exceed
90%, unless under the terms of the Plan as in effect prior to amendment in the
form of this prototype, either a minimum benefit of 3% per year of service (up
to 30%) is provided in a defined benefit plan for such Participant, or a minimum
contribution of 7.5% is provided in a defined contribution plan for such
Participant.

 

This section will not apply to any Limitation Year beginning on or after January
1, 2000, or such later date as may be specified in the Adoption Agreement.

 

17.4 Defined Terms. The following definitions will apply for purposes of this
Article (or where the context requires elsewhere in the Plan):

 

(a) Determination Date – means the last day of the preceding Plan Year or, for
the first Plan Year, the last day of such Plan Year.

 

© 2001

   52    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

(b) Key Employee – means any individual defined as such in Code § 416(i);
generally, any Employee or former Employee (including the Beneficiary of a
deceased Employee or former Employee) who at any time during the Top-Heavy
Determination Period was:

 

(1) An officer who has Top-Heavy Compensation greater than 50% of the dollar
limitation in effect under Code § 415(b)(1)(A) for any such Plan Year. However,
no more than 50 Employees (or, if lesser, the greater of three Employees or 10%
of the Employees) will be treated as officers.

 

(2) A more than one-half percent owner who owns one of the ten largest interests
and who has Top-Heavy Compensation in excess of the dollar limitation under Code
§ 415(c)(1)(A). If two Employees have the same interest, the one having the
greater Top-Heavy Compensation will be treated as having the larger interest.

 

(3) A more than five-percent owner.

 

(4) A more than one-percent owner who has Top-Heavy Compensation of more than
$150,000.

 

An individual’s ownership will be determined using the ownership attribution
rules of Code § 318.

 

(c) Non-Key Employee – means any Employee or former Employee (including the
Beneficiary of a deceased Employee or former Employee) who is not a
Key-Employee.

 

(d) Permissive Aggregation Group – means the Required Aggregation Group plus any
other plan of any Controlled Group Member which, when considered as a group with
the Required Aggregation Group, would continue to satisfy the requirements of
Code § 401(a)(4) and 410(b).

 

(e) Present Value – means present value calculated using the actuarial factors
specified in the Adoption Agreement.

 

(f) Required Aggregation Group – means:

 

(1) Each qualified plan of any Controlled Group Member in which at least one Key
Employee participates or participated at any time during the Top-Heavy
Determination Period (whether or not the plan has terminated), and

 

(2) Any other qualified plan of any Controlled Group Member which enables a plan
described in (1) to meet the requirements of Code § 401(a)(4) or 410(b).

 

(g) Top-Heavy – means the condition of the Plan that exists (or would exist) for
any Plan Year beginning after December 31, 1983, if:

 

(1) The Plan is not part of a Required Aggregation Group and the Top-Heavy Ratio
for the Plan exceeds 60%.

 

(2) The Plan is a part of a Required Aggregation Group and the Top-Heavy Ratio
for the Required Aggregation Group exceeds 60%.

 

Notwithstanding the above, the Plan is not Top-Heavy if the Plan is a part of a
Permissive Aggregation Group and the Top-Heavy Ratio for the Permissive
Aggregation Group does not exceed 60%.

 

(h) Top-Heavy Compensation – means Plan Compensation determined without regard
to any exclusions specified in the Adoption Agreement.

 

(i) Top-Heavy Compensation for the Plan Year – means Top-Heavy Compensation
actually paid during, and the Earned Income for, the Plan Year, even if a
different determination period is specified in the Adoption Agreement for
purposes of determining or allocating Employer Regular Profit Sharing
Contributions or Employer Regular Pension Contributions. However, if it is
specified in the Adoption Agreement that only amounts paid after the Entry Date
are included in Plan Compensation for purposes of determining or allocating
Employer Regular Profit Sharing Contributions or Employer Regular Pension
Contributions, only amounts paid after the Entry Date will be included in
Top-Heavy Compensation for the Plan Year for purposes of satisfying the minimum
contribution requirement under Sec. 17.1(b) by means of such type of Employer
Contribution.

 

(j) Top-Heavy Determination Period – means the Plan Year containing the
Determination Date and the four preceding Plan Years.

 

(k) Top-Heavy Eligible Participant – means a Participant who:

 

(1) Is an Active Participant in any Component at any time during the Plan Year,

 

(2) Is an Employee on the last day of the Plan Year, or, if the Plan is a
standardized plan, is either an Employee on the last day of the Plan Year or has
500 or more Hours of Service during the Plan Year; and

 

(3) Is a Non-Key Employee with respect to the Plan Year or, if the Plan is a
non-standardized plan and if so specified in the Adoption Agreement, is either a
Key- or Non-Key-Employee with respect to the Plan Year.

 

A Participant is not a Top-Heavy Eligible Participant with respect to the Plan
if subsection (a) does not apply to the Participant because he/she is covered
under another defined contribution or defined benefit plan that provides for the
minimum contribution or benefit required under Code § 416 (but such Participant
will be a Top-Heavy Eligible Participant with respect to such plan).

 

(l) Top-Heavy Ratio – means the ratio determined as follows:

 

(1) If no Controlled Group Member maintains or has maintained any defined
benefit plan which during the five-year period ending on the Determination Date
has or has had accrued benefits, the Top-Heavy Ratio for the Plan alone or for
the Required or Permissive Aggregation Group, as appropriate, is a fraction, the
numerator of which is the sum of the account balances under the defined
contribution plan or plans of all Key Employees as of the Determination Date
(including any part of any account balance distributed in the five-year period
ending on the Determination Date), and the denominator of which is the sum of
all account balances under the defined contribution plan or plans (including any
part of any account balance distributed in the five-year period ending on the
Determination Date), both computed in accordance with Code § 416

 

© 2001

   53    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

and the regulations thereunder. Both the numerator and denominator of the
Top-Heavy Ratio will be increased to reflect any contribution not actually made
as of the Determination Date, but which is required to be taken into account on
that date under Code § 416 and the regulations thereunder.

 

(2) If any Controlled Group Member maintains or has maintained one or more
defined benefit plans which during the five-year period ending on the
Determination Date has or has had any accrued benefits, the Top-Heavy Ratio for
any Required or Permissive Aggregation Group, as appropriate, is a fraction, the
numerator of which is the sum of account balances under the defined contribution
plan or plans of all Key Employees (determined in accordance with paragraph (1)
above), and the Present Value of accrued benefits under the defined benefit plan
or plans for all Key Employees as of the Determination Date, and the denominator
of which is the sum of all account balances under the defined contribution plan
or plans (determined in accordance with paragraph (1) above), and the Present
Value of accrued benefits under the defined benefit plan or plans for all
Participants as of the Determination Date, all determined in accordance with
Code § 416 and the regulations thereunder. The accrued benefits under a defined
benefit plan in both the numerator and denominator of the Top-Heavy Ratio are
increased for any distribution of an accrued benefit made in the five-year
period ending on the Determination Date.

 

(3) For purposes of paragraphs (1) and (2) above, the value of account balances
and the Present Value of accrued benefits will be determined as of the most
recent Valuation Date that falls within or ends with the twelve-month period
ending on the Determination Date, except as provided in Code § 416 and the
regulations thereunder for the first and second Plan Years of a defined benefit
plan. The account balances and accrued benefits of a Participant (i) who is not
a Key Employee but who was a Key Employee in a prior year, or (ii) who has not
been credited with at least one Hour of Service with any employer maintaining
the Plan at any time during the five-year period ending on the Determination
Date will be disregarded. The calculation of the Top-Heavy Ratio, and the
determination of the extent to which distributions, rollovers, and transfers are
taken into account will be made in accordance with Code § 416 and the
regulations thereunder. Deductible Employee Contributions will not be taken into
account for purposes of computing the Top-Heavy Ratio. When aggregating plans,
the value of account balances and accrued benefits will be calculated with
reference to the Determination Dates that fall within the same calendar year.

 

(4) The accrued benefit of a Participant other than a Key Employee will be
determined under the method (if any) that uniformly applies for accrual purposes
under all defined benefit plans maintained by any Controlled Group Member, or if
there is no such method, as if such benefit accrued not more rapidly than the
slowest accrual rate permitted under the fractional rule of Code § 411(b)(1)(C).

 

ARTICLE XVIII – LIMITATIONS ON ALLOCATIONS

 

18.1 If Covered Only Under The Plan. If the Participant does not participate in,
and has never participated in another qualified plan, welfare benefit fund (as
defined in Code § 419(e)), individual medical account (as defined in Code §
415(l)(2)) or simplified employee pension (as defined in Code § 408(k)
maintained by any Controlled Group Member which provides an Annual Addition for
the current Limitation Year, the Annual Additions that may be credited to the
Participant’s Contribution Accounts under the Plan for the current Limitation
Year will not exceed the Maximum Permissible Amount.

 

If the Annual Additions that would otherwise be contributed or allocated to the
Participant’s Contribution Accounts would cause the Annual Additions for the
Limitation Year to exceed the Maximum Permissible Amount, the amount contributed
or allocated will be reduced so that the Annual Additions for the Limitation
Year will equal the Maximum Permissible Amount, subject to the following rules:

 

(a) Permissible Practices. The Plan Administrator may initially determine the
Maximum Permissible Amount for a Participant using the following practices:

 

(1) The Plan Administrator may initially use a reasonable estimate of the
Participant’s 415 Compensation for the Limitation Year, and Employer
Contributions then can be made based on such estimate. Then, as soon as is
administratively practicable after the end of the Limitation Year, the Maximum
Permissible Amount for the Limitation Year will be determined on the basis of
the Participant’s actual 415 Compensation for the Limitation Year.

 

(2) The Plan Administrator may initially determine the Maximum Permissible
Amount for a Participant without regard to Employee Pre-Tax and After-Tax
Contributions that are subject to refund under subsection (b)(1) and (2), below,
and without regard to the corresponding Employer Matching Contributions that
will be subject to forfeiture as a result of such refunds. Employer SIMPLE,
Safe-Harbor, Regular and Qualified Profit Sharing Contributions, or Employer
Regular Pension Contributions, then can be made based on such determination.

 

The Maximum Permissible Amount for the Limitation Year will be determined by
taking into account the amount disregarded above.

 

(b) Correction of Excess. If as a result of using the permissible practices in
subsection (a), or as a result of an allocation of Forfeitures, or as a result
of a reasonable error in determining the amount of Employee Pre-Tax
Contributions that may be made with respect to a Participant or under other
facts and circumstances allowed by the Internal Revenue Service, there is an
Excess Amount, the Excess Amount will be disposed of as follows:

 

(1) Any Employee After-Tax Contributions (plus attributable gains), to the
extent they would reduce the Excess Amount, will be returned to the Participant.
Gains will be determined in accordance with a uniform method that is established
by the Plan Administrator and that reasonably reflects the manner

 

© 2001

   54    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

in which gain and loss is allocated to Contribution Accounts for the Limitation
Year.

 

(2) Any Employee Pre-Tax Contributions (plus attributable gains), to the extent
they would reduce the Excess Amount, will be returned to the Participant. Gains
will be determined in accordance with a uniform method that is established by
the Plan Administrator and that reasonably reflects the manner in which gain and
loss is allocated to Contribution Accounts for the Limitation Year.

 

(3) If an Excess Amount still exists after the application of paragraphs (1) and
(2), and any Forfeiture of Employer Safe-Harbor, Regular or Qualified Matching
Contributions under Sec. 5.2(e) the remaining Excess Amount will be disposed of
under one of the following methods as specified in the Adoption Agreement:

 

(A) If the individual reduction method is specified in the Adoption Agreement,
then:

 

(i) If the Participant is an Active Participant at the end of the Limitation
Year, the Excess Amount in the Participant’s Contributions Accounts will be used
to reduce Employer Safe-Harbor Matching, Regular Matching, Safe-Harbor Profit
Sharing or Regular Profit Sharing Contributions, or Employer Safe-Harbor or
Regular Pension Contributions, (including any allocation of Forfeitures) for
such Participant in the next and succeeding Limitation Years.

 

(ii) If the Participant is not an Active Participant at the end of the
Limitation Year, the Excess Amount will be credited to a Pending Allocation
Account. The Pending Allocation Account will be applied as determined by the
Plan Administrator to reduce future Employer Safe-Harbor Matching, Regular
Matching, Safe-Harbor Profit Sharing or Regular Profit Sharing Contributions, or
Employer Safe-Harbor or Regular Pension Contributions, (including any allocation
of Forfeitures) for all remaining Participants in the next and succeeding
Limitation Years.

 

(B) If the suspense account method is specified in the Adoption Agreement, the
Excess Amount will be held unallocated in a Pending Allocation Account and will
be applied as determined by the Plan Administrator to reduce Employer
Safe-Harbor Matching, Regular Matching, Safe-Harbor Profit Sharing and Regular
Profit Sharing Contributions, or Employer Safe-Harbor or Regular Pension
Contributions, of all Participants in the next and succeeding Limitation Years
and will be allocated in such Limitation Years.

 

(C) If the current reallocation method is specified in the Adoption Agreement,
the Excess Amount will be allocated and reallocated to other Active Participants
as of the last day of the Limitation Year in proportion to Plan Compensation,
provided that such allocation will not cause the Annual Additions to any
Participant to exceed the limit specified in this Article. If the full Excess
Amount cannot be reallocated, it will be held unallocated in a Pending
Allocation Account and applied as provided above in subparagraph (B).

 

(4) If a Pending Allocation Account is in existence at any time during the
Limitation Year pursuant to this section, it will or will not participate in the
allocation of the investment gains and losses under the Plan as specified in the
Adoption Agreement.

 

18.2 If Also Covered Under Another Defined Contribution Plan.

 

(a) Master or Prototype Defined Contribution Plan. If, in addition to the Plan,
the Participant is covered under another qualified master or prototype defined
contribution plan, a welfare benefit fund (as defined in Code § 419(e)), an
individual medical account (as defined in Code § 415(l)(2)), or simplified
employee pension (as defined in Code § 408(k)), maintained by a Controlled Group
Member which provides an Annual Addition during the current Limitation Year:

 

(1) The Annual Additions which may be credited to a Participant’s Contributions
Accounts under the Plan for the current Limitation Year will not exceed the
Maximum Permissible Amount reduced by the Annual Additions credited to the
Participant’s accounts under the other qualified plans, welfare benefit funds,
individual medical accounts or simplified employee pensions for the current
Limitation Year. If the Annual Additions with respect to the Participant under
other qualified plans, welfare benefit funds, individual medical accounts or
simplified employee pensions are less than the Maximum Permissible Amount and
the Annual Additions that would otherwise be contributed or allocated to the
Participant’s Contributions Accounts under the Plan would cause the Annual
Additions for the Limitation Year to exceed this limitation, the amount
contributed or allocated will be reduced so that the Annual Additions under all
such plans and funds for the Limitation Year will equal the Maximum Permissible
Amount. If the Annual Additions with respect to the Participant under such other
qualified plans, welfare benefit funds, individual medical accounts or
simplified employee pensions in the aggregate are equal to or greater than the
Maximum Permissible Amount, no amount will be contributed or allocated to the
Participant’s Contributions Accounts under the Plan for the Limitation Year.

 

(2) The Plan Administrator may use the permissible practices specified in Sec.
18.1(a).

 

(3) If as a result of using the permissible practices in Sec. 18.1(a), or as a
result of the allocation of Forfeitures, or as a result of a reasonable error in
determining the amount of Elective Deferrals that may be made with respect to a
Participant or under other facts and circumstances allowed by the Internal
Revenue Service, a Participant’s Annual Additions under the Plan and such other
plans would result in an

 

© 2001

   55    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

Excess Amount for a Limitation Year, the Excess Amount will be deemed to consist
of the Annual Additions last allocated, except that Annual Additions
attributable to a simplified employee pension will be deemed to have been
allocated first, followed by Annual Additions attributable to a welfare benefit
fund or an individual medical account, regardless of the actual allocation date.

 

(4) If an Excess Amount was allocated to a Participant on an allocation date of
the Plan which coincides with an allocation date of another plan, the Excess
Amount attributed to the Plan will be the product of:

 

(A) The total Excess Amount allocated as of such date, times

 

(B) The ratio of (i) the Annual Additions allocated to the Participant for the
Limitation Year as of such date under the Plan to (ii) the total Annual
Additions allocated to the Participant for the Limitation Year as of such date
under this and all the other qualified master or prototype defined contributions
plans.

 

Any Excess Amount attributed to the Plan will be disposed in the manner
described in Sec. 18.1(b).

 

(b) Defined Contribution Plan That is Not a Master or Prototype Defined
Contribution Plan. If the Participant is covered under another qualified defined
contribution plan maintained by a Controlled Group Member which is not a Master
or Prototype Plan, Annual Additions which may be credited to the Participant’s
Contribution Accounts under the Plan for any Limitation Year will be limited in
accordance with subsection (a) as though the other plan were a Master or
Prototype Plan unless other limitations are specified in the Adoption Agreement.

 

18.3 If Also Covered Under Defined Benefit Plan. If the Plan was in existence
prior to the first day of the first Limitation Year beginning on or after
January 1, 2000, or such later date as may be specified in the Adoption
Agreement, and if during such Limitation Year any Controlled Group Member
maintained a qualified defined benefit plan covering any Participant in the
Plan, the sum of the Participant’s Defined Benefit Fraction and Defined
Contribution Fraction will not exceed 1.0 in any such Limitation Year. This
limit will be met in the manner specified under the terms of the Plan as in
effect prior to amendment in the form of this prototype by either reducing the
Participant’s Projected Annual Benefit in one or more of the qualified defined
benefit plans that provide current accruals, or by limiting Annual Additions, as
necessary so that the sum of the Defined Benefit Fraction and the Defined
Contribution Fraction does not exceed 1.0.

 

This limit will not apply for any Limitation Year beginning on or after January
1, 2000, or such later date as may be specified in the Adoption Agreement.

 

18.4 Defined Terms. The following definitions will apply for purposes of this
Article (or where the context requires elsewhere in the Plan):

 

(a) Annual Additions – means the sum of the following amounts credited to a
Participant’s account for the Limitation Year:

 

(1) Employer contributions.

 

(2) Employee contributions.

 

(3) Forfeitures.

 

(4) Amounts allocated after March 31, 1984, to an individual medical account (as
defined in Code § 415(l)(2)) which is part of a pension or annuity plan
maintained by a Controlled Group Member.

 

(5) Amounts derived from contributions paid or accrued after December 31, 1985,
in taxable years ending after such date, which are attributable to
post-retirement medical benefits allocated to the separate account of a Key
Employee (as defined in Code § 419A(d)(3)), under a welfare benefit fund (as
defined in Code § 419(e)), maintained by a Controlled Group Member.

 

(6) Amounts allocated under a simplified employee pension (as defined in Code §
408(k)).

 

(7) Any allocation of any amount that has been transferred from a terminating
defined benefit plan (or gain allocable thereto) to an account under any defined
contribution plan maintained by a Controlled Group Member that is described in
Code § 4980(d)(2)(C).

 

Any Excess Amount applied in the Limitation Year in accordance with this Article
to reduce Employer Safe-Harbor Matching, Regular Matching, Safe-Harbor Profit
Sharing or Regular Profit Sharing Contributions, or Employer Safe-Harbor or
Regular Pension Contributions, will be considered Annual Additions for such
Limitation Year.

 

Excess Deferrals that are distributed no later than the first April 15 following
the close of the taxable year of the Participant in accordance with Treasury
Reg. § 1.402(g)-1(e)(2) or (3) are not Annual Additions. Otherwise,
contributions do not fail to be Annual Additions merely because they are Excess
Deferrals, Excess Contributions or Excess Aggregate Contributions, or merely
because Excess Contributions or Excess Aggregate Contributions are corrected
through distribution or recharacterization in order to satisfy the Actual
Deferral Percentage Test of Code § 401(k) or the Actual Contribution Percentage
Test of Code § 401(m), or the multiple use test.

 

Employer Safe-Harbor, Regular or Qualified Matching Contributions that are
forfeited because the Employee Pre-Tax or After-Tax Contributions on which they
are based are refunded pursuant to Sec. 18.1(b) are not Annual Additions.

 

(b) 415 Compensation – means with respect to common-law employees, compensation
determined under whichever of the definitions in Sec. 2.56(a) is specified in
the Adoption Agreement as 415 Compensation; otherwise, Plan Compensation. In any
event, 415 Compensation will be determined without regard to any exclusions from
Plan Compensation specified in the Adoption Agreement and without regard to the
limit imposed under Code § 401(a)(17). For Limitation Years beginning on or
after January 1, 1998, 415 Compensation includes Elective Deferrals and
contributions under a cafeteria plan described in Code § 125 or a Code § 457
plan (but it does not include such amounts prior to such Limitation Year). For
Limitation Years beginning on or after January 1, 2000, 415 Compensation

 

© 2001

   56    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

also includes amounts excluded from Compensation under Code § 132(f)(4).

 

If so specified in the Adoption Agreement, 415 Compensation will be imputed
during periods of permanent and total disability (within the meaning of Code §
22(e)(3)); except that, 415 Compensation will be imputed to a Highly Compensated
Employee only if the Plan provides for full and immediate vesting of Employer
Regular Profit Sharing Accounts. The amount imputed hereunder is the 415
Compensation the disabled Participant would have received if he/she had been
paid at the rate of compensation paid immediately before becoming permanently
and totally disabled.

 

(c) 415 Compensation for the Limitation Year – means 415 Compensation actually
paid or includible in gross income during such Limitation Year, except that the
Plan Administrator may elect to include on a uniform and consistent basis and
pursuant to applicable regulations any de minimis amounts earned but not paid
during a year because of the timing of pay periods and pay dates which are paid
during the first few weeks of the next year.

 

(d) Defined Benefit Fraction – means a fraction, the numerator of which is the
sum of the Participant’s Projected Annual Benefits under all the defined benefit
plans (whether or not terminated) maintained by any Controlled Group Member, and
the denominator of which is the lesser of 125% of the dollar limitation
determined for the Limitation Year under Code §§ 415(b) and (d) or 140% of the
Participant’s Highest Average Compensation, including any adjustments under Code
§ 415(b). Notwithstanding the previous sentence, if the Participant was a
participant as of the first day of the first Limitation Year beginning after
December 31, 1986, in one or more defined benefit plans maintained by any
Controlled Group Member which were in existence on May 6, 1986, the denominator
of this fraction will not be less than 125% of the sum of the annual benefits
under such plans which the Participant had accrued as of the close of the last
Limitation Year beginning before January 1, 1987, disregarding any changes in
the terms and conditions of the Plan after May 5, 1986. The preceding sentence
applies only if the defined benefit plans individually and in the aggregate
satisfied the requirements of Code § 415 for all Limitation Years beginning
before January 1, 1987.

 

(e) Defined Contribution Fraction – means a fraction, the numerator of which is
the sum of the Annual Additions to the Participant’s account under all the
defined contribution plans (whether or not terminated) maintained by any
Controlled Group Member for the current and all prior Limitation Years
(including the Annual Additions attributable to the Participant’s nondeductible
employee contributions to all defined benefit plans, whether or not terminated,
maintained by any Controlled Group Member, and the Annual Additions attributable
to all welfare benefit funds (as defined in Code § 419(e)), individual medical
accounts (as defined in Code § 415(l)(2)), and simplified employee pensions (as
defined in Code § 408(k)) maintained by any Controlled Group Member), and the
denominator of which is the sum of the maximum aggregate amounts for the current
and all prior Limitation Years of service with any Controlled Group Member
(regardless of whether a defined contribution plan was maintained by any
Controlled Group Member). The maximum aggregate amount in any Limitation Year is
the lesser of 125% of the dollar limitation in effect under Code § 415(c)(1)(A)
or 35% of the Participant’s 415 Compensation for such year. If the Participant
was a participant as of the end of the first day of the first Limitation Year
beginning after December 31, 1986, in one or more defined contribution plans
maintained by any Controlled Group Member which were in existence on May 6,
1986, the numerator of this fraction will be adjusted if the sum of this
fraction and the Defined Benefit Fraction would otherwise exceed 1.0 under the
terms of the Plan. Under the adjustment, an amount equal to the product of (i)
the excess of the sum of the fractions over 1.0 times (ii) the denominator of
this fraction, will be permanently subtracted from the numerator of this
fraction. The adjustment is calculated using the fractions as they would be
computed as of the end of the last Limitation Year beginning before January 1,
1987, and disregarding any changes in the terms and conditions of the Plan made
after May 6, 1986, but using the Code § 415 limitation applicable to the first
Limitation Year beginning on or after January 1, 1987. The Annual Addition for
any Limitation Year beginning before January 1, 1987 will not be recomputed to
treat all employee contributions as Annual Additions.

 

(f) Excess Amount – means the excess of the Participant’s Annual Additions over
the Maximum Permissible Amount for the Limitation Year.

 

(g) Highest Average Compensation – means the average 415 Compensation for the
three consecutive years of Service with a Controlled Group Member that produce
the highest average.

 

(h) Limitation Year – means the twelve-consecutive-month period specified as
such in the Adoption Agreement. All qualified plans maintained by all Controlled
Group Members must use the same Limitation Year. If the Limitation Year is
amended to a different twelve-consecutive-month period, the new Limitation Year
must begin on a date within the Limitation Year in which the amendment is made.

 

(i) Master or Prototype Plan – means a plan the form of which is the subject of
a favorable opinion letter from the Internal Revenue Service.

 

(j) Maximum Permissible Amount – means the maximum Annual Addition that may be
contributed or allocated to a Participant’s Contribution Accounts under the Plan
for any Limitation Year, which will not exceed the lesser of:

 

(1) $30,000 (as adjusted under Code § 415(d)).

 

If a short Limitation Year is created because of an amendment changing the
Limitation Year to a different twelve-consecutive-month period, the dollar limit
above will be multiplied by the number of months (full months) in the short
Limitation Year and divided by 12.

 

(2) 25% of the Participant’s 415 Compensation for the Limitation Year.

 

The limitation referred to in paragraph (2) will not apply to any contribution
for medical benefits (within the meaning of Code § 401(h) or 419A(f)(2)) which
is otherwise treated as an Annual Addition under Code § 415(l)(1) or 419A(d)(2).

 

© 2001

   57    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

(k) Projected Annual Benefit – means the annual retirement benefit (adjusted to
an actuarially equivalent straight-Life Annuity if such benefit is expressed in
a form other than a straight-Life Annuity or qualified joint and survivor
annuity) to which an individual would be entitled under the terms of a defined
benefit plan assuming the individual will continue employment until normal
retirement age under that plan (or current age, if later), and the individual’s
compensation for the current Limitation Year and all other relevant factors used
to determine benefits under the Plan will remain constant for all future
Limitation Years.

 

ARTICLE XIX – LIMIT ON ELECTIVE DEFERRALS, ADP/ACP TESTS

 

SEC. 19.1 APPLIES ONLY IF THE PLAN IS A PROFIT SHARING PLAN.

 

19.1 Return of Excess Deferrals.

 

(a) Refund of Excess Deferrals. A Participant may assign all or a portion of
his/her Excess Deferrals for his/her taxable year to the Plan and request a
refund from the Plan. The Plan Administrator will cause a refund to be made to
the Participant of any such Excess Deferrals (and the gain or loss allocable
thereto) by April 15 of the taxable year following the taxable year in which the
deferral was made, provided a timely and proper refund request is received from
the Participant.

 

Excess Deferrals refunded under this section may result in a Forfeiture of
Employer Safe-Harbor Matching, Regular Matching and/or Qualified Matching
Contributions as provided in Sec. 5.2(e).

 

(b) Request for Refund. A Participant’s request for refund of Excess Deferrals
must be made in writing (or in such other manner as may be expressly authorized
by the Internal Revenue Service and the Plan Administrator) and must be received
by March 1 of the year after the taxable year in which the amounts were deferred
under the Plan. The request for refund must be accompanied by a statement that
if such amounts are not distributed, the Participant’s Employee Pre-Tax
Contributions, when added to other Elective Deferrals, will exceed the limit
imposed under Code § 402(g) for the taxable year in which he/she made the
Employee Pre-Tax Contributions.

 

A Participant will be deemed to have submitted a request for refund to the
extent he/she has Excess Deferrals for the taxable year taking into account only
Employee Pre-Tax Contributions under the Plan and Elective Deferrals under any
other plan maintained by a Controlled Group Member.

 

Excess Aggregate Contributions (including the amounts recharacterized) which are
not distributed shall be treated as Annual Additions under Sec. 18.4.

 

(c) Determining Gain or Loss. Excess Deferrals to be distributed to a
Participant will be adjusted for gain or loss allocable thereto using the same
method specified for Excess Contributions under Sec. 19.2(d), applied solely by
reference to the Employee Pre-Tax Contribution Account of the Participant.

 

(d) Reduction for Excess Contributions. Excess Deferrals which would otherwise
be distributed pursuant to this section will be reduced, in accordance with
applicable regulations, by the Excess Contributions that have previously been
distributed or recharacterized pursuant to Sec. 19.2(c) for the Plan Year
beginning with or within the taxable year of the Participant.

 

SEC. 19.2 APPLIES ONLY IF THE PLAN IS A PROFIT SHARING PLAN.

 

19.2 Adjustment of Contributions Required by Code § 401(k).

 

(a) Actual Deferral Percentage Test. The Plan will satisfy the requirements of
either paragraph (1), (2) or (3) each Plan Year:

 

(1) 1.25x Test. The Plan satisfies this requirement if the Actual Deferral
Percentage for the current Plan Year of the Eligible Employees who are Highly
Compensated Employees for the current Plan Year does not exceed the following:

 

(A) If the current year testing method is specified in the Adoption Agreement,
1.25 times the Actual Deferral Percentage for the current Plan Year of the group
of Eligible Employees who are Non-Highly Compensated Employees for the current
Plan Year.

 

(B) If the prior year testing method is specified in the Adoption Agreement,
1.25 times the Actual Deferral Percentage for the prior Plan Year of the group
of Eligible Employees who were Non-Highly Compensated Employees for the prior
Plan Year.

 

(2) 2x/2%+ Test. The Plan satisfies this requirement if the Actual Deferral
Percentage for the current Plan Year of the Eligible Employees who are Highly
Compensated Employees for the current Plan Year does not exceed the following:

 

(A) If the current year testing method is specified in the Adoption Agreement,
the lesser of 2 times or 2% plus the Actual Deferral Percentage for the current
Plan Year of the group of Eligible Employees who are Non-Highly Compensated
Employees for the current Plan Year.

 

(B) If the prior year testing method is specified in the Adoption Agreement, the
lesser of 2 times or 2% plus the Actual Deferral Percentage for the prior Plan
Year of the group of Eligible Employees who were Non-Highly Compensated
Employees for the prior Plan Year.

 

(3) Safe-Harbor Contributions. The Plan satisfies this requirement for a Plan
Year beginning on or after January 1, 1999, if:

 

(A) The Plan is designated as a Safe-Harbor Plan in the Adoption Agreement and
Employer Safe-Harbor Matching and/or Safe-Harbor Profit Sharing Contributions
are made for the Plan Year under the Plan, or safe-harbor

 

© 2001

   58    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

contributions are made for the Plan Year under another plan specified in the
Adoption Agreement; and

 

(B) The Plan Administrator provides such notice to Eligible Employees as is
required under Code § 401(k)(12)(D) – generally, at least 30, but not more than
90, days before the beginning of the Plan Year, the Plan Administrator will
provide each Eligible Employee a notice of his/her rights and obligations under
the Plan, written in a manner calculated to be understood by the average
Eligible Employee. If an Employee becomes an Eligible Employee after the 90th
day before the beginning of the Plan Year and does not receive the notice for
that reason, the notice must be provided no more than 90 days before the
Employee becomes an Eligible Employee, but not later than the date the Employee
becomes an Eligible Employee.

 

If the Plan is a profit sharing plan and there is an age and service requirement
imposed on participation in the Employer Safe-Harbor Matching or Safe-Harbor
Profit Sharing Component, or on participation in the other plan that provides
for safe-harbor contributions, that is greater than the age and service
requirement imposed on participation in the Employee Pre-Tax Component, the
Employee Pre-Tax Component will be treated as two such Components – one covering
those Participants who have reached age 21 and completed one year of Service,
and the other covering those Participants who have not reached age 21 or not
completed one year of Service. The Component covering those Participants who
have not reached age 21 or not completed on year of Service must comply with one
of the tests in paragraphs (1) or (2), even if the Component covering those
Participants who have reached age 21 and completed one year of Service complies
with this paragraph (3).

 

An election to use the current year testing method can be undone only if the
Plan meets the requirements for changing to the prior year testing method set
forth in Notice 98-1 (or subsequent guidance issued by the Internal Revenue
Service). For this purpose, reliance upon paragraph (3) or (4) above to satisfy
this section will be deemed to be an election to use the current year testing
method.

 

(b) Determining and Allocating the Excess Contributions. The Plan will have
Excess Contributions if neither paragraph (1), (2) nor (3) of subsection (a) is
satisfied for a Plan Year. The Excess Contributions will first be determined by
starting with the Highly Compensated Employee(s) who has the highest Deferral
Percentage, and reducing his/her Deferral Percentage to equal that of the Highly
Compensated Employee(s) who has the next highest Deferral Percentage, and
continuing in that manner until either paragraph (1) or (2) of subsection (a) is
satisfied. The Excess Contributions will equal the sum total of the percentage
reduction for each Highly Compensated Employee multiplied by his/her 414(s)
Compensation for the Plan Year.

 

The Excess Contributions will then be allocated among the Highly Compensated
Employees starting with the Highly Compensated Employee(s) with the highest
Deferral Percentage Amounts, and reducing his/her Deferral Percentage Amounts to
equal those of the Highly Compensated Employee(s) with the next highest Deferral
Percentage Amounts, and continuing in that manner until the Excess Contributions
have been allocated among the Highly Compensated Employees.

 

(c) Treatment of Allocated Excess Contributions. The portion of the Excess
Contributions allocated to each Highly Compensated Employee will be treated as
follows:

 

(1) If Employee After-Tax Contributions are allowed under the Plan, and if so
specified in the Adoption Agreement at the discretion of the Plan Administrator
or election of the Participant, the portion of the Excess Contributions
allocated to each Highly Compensated Employee will be treated and reported as an
amount distributed to the Participant and then contributed to the Plan as an
Employee After-Tax Contribution. These recharacterized amounts will remain 100%
vested and will continue to be treated as an Employer Contribution for the
purposes specified in Treas. Reg. § 1.401(k)-1(f)(3)(ii)(B), but will be subject
to the same distribution options as Employee After-Tax Contributions under the
Plan. Amounts may not be recharacterized to the extent that such amounts, in
combination with other Employee After-Tax Contributions made by the Participant,
would exceed any limits imposed on Employee After-Tax Contributions under the
Plan and, if recharacterization is allowed at the election of the Participant,
amounts may not be recharacterized to the extent such recharacterization would
cause the Plan to fail (or further fail) the Actual Contribution Percentage
Test. Recharacterization must occur no later than two and one-half months after
the last day of the Plan Year with respect to which the Excess Contributions
relate, and will be deemed to occur no earlier than the date the last Highly
Compensated Employee is informed in writing of the amount recharacterized and
the consequences of such recharacterization. Recharacterized amounts will be
reported as taxable to the Participant for the taxable year of the Participant
in which the Participant would have received those amounts had the Participant
elected to receive them in cash, determined on a “first-in”,
first-recharacterized” basis.

 

(2) Otherwise, to the extent not corrected through recharacterization under
paragraph (1), the portion of the Excess Contributions allocated to each Highly
Compensated Employee (plus any gain and minus any loss allocable thereto) will
be distributed to the Highly Compensated Employee no later than the last day of
the Plan Year following the Plan Year to which the Excess Contributions relate.
However, to the extent such amounts are not distributed within 2½ months after
the last day of the preceding Plan Year, a 10% excise tax will be imposed with
respect to the undistributed amount on the Participating Employers.

 

Excess Contributions distributed or recharacterized under this section for a
Plan Year will be reduced by the amount of any Excess Deferrals previously
distributed to the Participant for the taxable year of the Participant ending
with or within the Plan Year. If the entire Benefit of a Highly Compensated
Employee has been distributed during the Plan

 

© 2001

   59    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

Year (or prior to a corrective distribution under this section), the
distribution will be deemed to have been a corrective distribution to the extent
that a corrective distribution would have been required under this section.

 

Excess Contributions that are recharacterized will be attributed to Employee
Pre-Tax Contributions.

 

Excess Contributions (plus any gain and minus any loss allocable thereto) that
are distributed will be attributed to Employee Pre-Tax Contributions and to
Employer Contributions that were treated as Deferral Percentage Amounts for the
Plan Year in such order as may be established by the Plan Administrator. If the
Plan Administrator does not establish an order, Excess Contributions will be
attributed first to Employee Pre-Tax Contributions, and next to the following
Employer Contributions in the following order to the extent that such
contributions were treated as Deferral Percentage Amounts for the Plan Year:
Employer Regular Matching Contributions, Employer Qualified Matching
Contributions, Employer Regular Profit Sharing Contributions, and Employer
Qualified Profit Sharing Contributions.

 

Employee Pre-Tax Contributions that are recharacterized or distributed under
this section may result in a Forfeiture of Employer Safe-Harbor Matching,
Regular Matching and/or Qualified Matching Contributions as provided in Sec.
5.2(e).

 

Excess Contributions (including the amounts recharacterized which are not
distributed shall be treated as Annual Additions under Sec. 18.4.

 

(d) Determining Gain or Loss. The Excess Contributions to be distributed to a
Participant will be adjusted for gain or loss for the Plan Year plus, if so
specified in the Adoption Agreement, gain or loss for the “gap period” – that
is, the period between the end of the Plan Year and the date of distribution.

 

The gain or loss on Excess Contributions allocated to any Participant for the
Plan Year will be determined in accordance with one of the following methods as
specified in the Adoption Agreement:

 

(1) If so specified in the Adoption Agreement, the gain or loss allocable to
Excess Contributions for the Plan Year will be determined in accordance with a
uniform method that is established by the Plan Administrator and that reasonably
reflects the manner in which gain and loss is allocated to Contribution Accounts
for the Plan Year.

 

(2) Otherwise, if the safe-harbor method is specified in the Adoption Agreement,
the gain or loss allocable to Excess Contributions for the Plan Year is equal to
the gain or loss allocated to the Participant’s Employee Pre-Tax Contribution
Account, and to the Contribution Accounts (or subaccounts thereunder) reflecting
Employer Contributions that have been treated as Deferral Percentage Amounts for
the Plan Year multiplied by a fraction. The numerator of the fraction is the
Excess Contributions to be distributed to the Participant for the Plan Year, and
the denominator of the fraction is sum of:

 

(A) The balance, as of the beginning of the Plan Year, of the Participant’s
Employee Pre-Tax Contribution Account and the Contribution Accounts (or
subaccounts thereunder) reflecting Employer Contributions that were treated as
Deferral Percentage Amounts for prior Plan Years; plus

 

(B) The Participant’s Employee Pre-Tax Contributions, and the Employer
Contributions that are treated as Deferral Percentage Amounts for the Plan Year.

 

The allocable gain or loss for the gap period (if included in the distribution)
will be equal to 10% of the amount of gain or loss determined above, multiplied
by the number of calendar months that have elapsed between the end of the Plan
Year and the date of the distribution. In determining the number of calendar
months which have elapsed, any distribution made on or before the 15th day of
any month will be treated as having been made on the last day of the preceding
month, and any distribution made after the 15th day of any month will be treated
as having been made on the first day of the next month.

 

(e) Authority to Limit Contributions by Highly Compensated Employees. The Plan
Administrator may at any time during the Plan Year make an estimate of the
amount of Employee Pre-Tax Contributions that will be permitted under this
section for the Plan Year and may reduce the maximum percent or amount permitted
to be contributed by Highly Compensated Employees to the extent the Plan
Administrator determines in its sole discretion to be necessary to satisfy the
section.

 

(f) Aggregation of Plans. If the Plan satisfies the requirements of Code §
401(k), 401(a)(4) or 410(b) only if aggregated with one or more other plans, or
if one or more other plans satisfy the requirements of such sections of the Code
only if aggregated with the Plan, then this section will be applied as if all
such plans were a single plan. If the prior year testing method is specified in
the Adoption Agreement, any adjustments to the Actual Deferral Percentage of the
Non-Highly Compensated Employees for the prior year will be made in accordance
with Notice 98-1 and any superseding guidance issued by the Internal Revenue
Service. Plans may be aggregated in order to satisfy Code § 401(k) only if they
use the same testing method and only if they have the same Plan Year.

 

If a Highly Compensated Employee participates in two or more plans maintained by
any Controlled Group Member to which Elective Deferrals are made, all such
contributions must be aggregated for purposes of applying the provisions of this
section. This provision will be applied by treating all such plans with Plan
Years ending within the same calendar year as a single plan unless mandatorily
disaggregated pursuant to regulations under Code § 401(k).

 

(g) Disaggregation of Collective Bargaining Employees. If Collective Bargaining
Employees participate in the Plan, the portion of the Plan benefiting the
members of each collective bargaining unit will be treated as a separate Plan
for purposes of applying this section. However, at the discretion of the Plan
Administrator, two or more separate collective bargaining units may be
aggregated and treated as one unit for this purpose provided the combinations of
units are treated consistently from year to year.

 

(h) Mergers, Spin-Offs and Asset Transfers. The Plan Administrator will
determine the appropriate manner in

 

© 2001

   60    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

which the Actual Deferral Percentage Test is to be applied In the event of a
merger, spin-off or asset transfer involving the Plan, based upon such authority
(if any) as may be issued by the Internal Revenue Service.

 

(i) Records. The Plan Administrator will maintain (or cause to be maintained)
records sufficient to demonstrate compliance with this section and to show the
amount of Employer Contributions treated as Deferral Percentage Amounts.

 

19.3 Adjustment of Contributions Required by Code § 401(m).

 

(a) Actual Contribution Percentage Test. The Plan will satisfy the requirements
of either paragraph (1), (2) or (3) each Plan Year:

 

(1) 1.25x Test. The Plan satisfies this requirement if the Actual Contribution
Percentage for the current Plan Year of the Eligible Employees who are Highly
Compensated Employees for the current Plan Year does not exceed the following:

 

(A) If the current year testing method is specified in the Adoption Agreement,
1.25 times the Actual Contribution Percentage for the current Plan Year of the
group of Eligible Employees who are Non-Highly Compensated Employees for the
current Plan Year.

 

(B) If the prior year testing method is specified in the Adoption Agreement,
1.25 times the Actual Contribution Percentage for the prior Plan Year of the
group of Eligible Employees who were Non-Highly Compensated Employees for the
prior Plan Year.

 

(2) 2x/2%+ Test. The Plan satisfies this requirement if the Actual Contribution
Percentage for the current Plan Year of the Eligible Employees who are Highly
Compensated Employees for the current Plan Year does not exceed the following:

 

(A) If the current year testing method is specified in the Adoption Agreement,
the lesser of 2 times or 2% plus the Actual Contribution Percentage for the
current Plan Year of the group of Eligible Employees who are Non-Highly
Compensated Employees for the current Plan Year.

 

(B) If the prior year testing method is specified in the Adoption Agreement, the
lesser of 2 times or 2% plus the Actual Contribution Percentage for the prior
Plan Year of the group of Eligible Employees who were Non-Highly Compensated
Employees for the prior Plan Year.

 

(3) Safe-Harbor Contributions. The Plan satisfies this requirement for a Plan
Year beginning on or after January 1, 1999, if:

 

(A) The Plan is a profit sharing plan; and

 

(B) The Plan is designated as a Safe-Harbor Plan in the Adoption Agreement and
Employer Safe-Harbor Matching and/or Safe-Harbor Profit Sharing Contributions
are made for the Plan Year under the Plan, or safe-harbor contributions are made
for the Plan Year under another plan specified in the Adoption Agreement; and

 

(C) The Plan does not provide for Employer Safe-Harbor Matching, Regular
Matching or Qualified Matching Contributions based on Employee Pre-Tax and/or
After-Tax Contributions in excess of 6% of Plan Compensation, and, if the Plan
provides for Employer Safe-Harbor Matching Contributions and discretionary
Employer Regular Matching Contributions, such discretionary contributions made
on behalf of any Eligible Employee do not exceed 4% of Plan Compensation for the
Plan Year; and

 

(D) The Plan Administrator provides such notice to Eligible Employees as is
required under Code § 401(k)(12)(D) – generally, at least 30, but not more than
90, days before the beginning of the Plan Year, the Plan Administrator will
provide each Eligible Employee a notice of his/her rights and obligations under
the Plan, written in a manner calculated to be understood by the average
Eligible Employee. If an Employee becomes an Eligible Employee after the 90th
day before the beginning of the Plan Year and does not receive the notice for
that reason, the notice must be provided no more than 90 days before the
Employee becomes an Eligible Employee, but not later than the date the Employee
becomes an Eligible Employee.

 

If the Plan provides for Employee After-Tax Contributions, such contributions
must satisfy one of the tests in paragraphs (1) or (2), above, notwithstanding
that contributions are otherwise provided that satisfy this paragraph (3).

 

An election to use the current year testing method can be undone only if the
Plan meets the requirements for changing to the prior year testing method set
forth in Notice 98-1 (or subsequent guidance issued by the Internal Revenue
Service). For this purpose, reliance upon paragraph (3) above to satisfy this
section will be deemed to be an election to use the current year testing method.

 

(b) Determining and Allocating the Excess Aggregate Contributions. The Plan will
have Excess Aggregate Contributions if neither paragraph (1), (2) nor (3) of
subsection (a) is satisfied for a Plan Year. The Excess Aggregate Contributions
will first be determined by starting with the Highly Compensated Employee(s) who
has the highest Contribution Percentage, and reducing his/her Contribution
Percentage to equal that of the Highly Compensated Employee(s) who has the next
highest Contribution Percentage, and continuing in that manner until either
paragraph (1) or (2) of subsection (a) is satisfied. The Excess Aggregate
Contributions will equal the sum total of the percentage reduction for each
Highly Compensated Employee multiplied by his/her 414(s) Compensation for the
Plan Year.

 

The Excess Aggregate Contributions will then be allocated among the Highly
Compensated Employees starting with the Highly Compensated Employee(s) with the
highest Contribution Percentage Amounts, and reducing

 

© 2001

   61    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

his/her Contribution Percentage Amounts to equal those of the Highly Compensated
Employee(s) with the next highest Contribution Percentage Amounts, and
continuing in that manner until the Excess Aggregate Contributions have been
allocated among the Highly Compensated Employees.

 

(c) Treatment of Allocated Excess Aggregate Contributions. The portion of the
Excess Aggregate Contribution allocated to each Highly Compensated Employee will
be treated as follows:

 

(1) To the extent that the portion of the Excess Aggregate Contributions
allocated to the Highly Compensated Employee is attributable to Employer Regular
Matching Contributions and he/she would not be vested in such Employer Regular
Matching Contributions if his/her Termination of Service occurred on the last
day of the Plan Year with respect to which such contributions were made, the
amount will be treated as a Forfeiture and will be applied in the manner
specified in the Adoption Agreement.

 

(2) Otherwise, the portion of the Excess Aggregate Contributions allocated to
each Highly Compensated Employee (plus any gain and minus any loss allocable
thereto) will be distributed to the Highly Compensated Employee no later than
the last day of the Plan Year following the Plan Year to which the Excess
Aggregate Contributions relate. However, if such amounts are distributed more
than 2½ months after the last day of the preceding Plan Year, a 10% excise tax
will be imposed with respect to the undistributed amount on the Participating
Employers.

 

If the Benefit of a Highly Compensated Employee has been distributed in full
during the Plan Year (or prior to a corrective distribution under this section),
the distribution will be deemed to have been a corrective distribution to the
extent that a corrective distribution would have been required under this
section.

 

Excess Aggregate Contributions will be attributed to Employee After-Tax
Contributions and to Employer Contributions that were treated as Contribution
Percentage Amounts for the Plan Year in such order as may be established by the
Plan Administrator. If the Plan Administrator does not establish an order,
Excess Aggregate Contributions will be attributed first to Employee After-Tax
Contributions, next to the following Employer Contributions in the following
order to the extent that such contributions were treated as Contribution
Percentage Amounts for the Plan Year: Employer Regular Matching Contributions,
Employer Qualified Matching Contributions, Employer Qualified Profit Sharing
Contributions, Employer Safe-Harbor Matching Contributions, Employer Safe-Harbor
Profit Sharing Contributions, and finally to Employee Pre-Tax Contributions that
were treated as Contribution Percentage Amounts for the Plan Year.

 

Employee After-Tax Contributions that are distributed under this section may
result in a Forfeiture of Employer Safe-Harbor Matching, Regular Matching and/or
Qualified Matching Contributions as provided in Sec. 5.2(e).

 

(d) Determining Gain or Loss. The Excess Aggregate Contributions to be
distributed to a Participant will be adjusted for gain or loss for the Plan Year
plus, if so specified in the Adoption Agreement, gain or loss for the “gap
period” – that is, the period between the end of the Plan Year and the date of
distribution.

 

The gain or loss on Excess Aggregate Contributions allocated to any Participant
for the Plan Year will be determined in accordance with one of the following
methods as specified in the Adoption Agreement:

 

(1) If so specified in the Adoption Agreement, the gain or loss allocable to
Excess Aggregate Contributions for the Plan Year will be determined in
accordance with a uniform method that is established by the Plan Administrator
and that reasonably reflects the manner in which income and loss is allocated to
Contribution Accounts for the Plan Year.

 

(2) Otherwise, if the safe-harbor method is specified in the Adoption Agreement,
the gain or loss allocable to Excess Aggregate Contributions for the Plan Year
will be equal to the gain or loss allocated to the Participant’s Employee
After-Tax Contribution Account and to the Contribution Accounts (or subaccounts
thereunder) reflecting Employee Pre-Tax Contributions and Employer Contributions
that have been treated as Contribution Percentage Amounts for the Plan Year
multiplied by a fraction. The numerator of the fraction is the Excess Aggregate
Contributions to be distributed to the Participant for the Plan Year, and the
denominator of the fraction is sum of:

 

(A) The balance, as of the beginning of the Plan Year, of the Participant’s
Employee After-Tax Contribution Account and the Contribution Accounts (or
subaccounts thereunder) reflecting Employee Pre-Tax Contributions and Employer
Contributions that have been treated as Contribution Percentage Amounts for
prior Plan Years; plus

 

(B) The Employee After-Tax Contributions and the Employee Pre-Tax Contributions
and Employer Contributions that are treated as Contribution Percentage Amounts
for the Plan Year.

 

The allocable gain or loss for the gap period (if included in the distribution),
will be equal to 10% of the amount of gain or loss determined above, multiplied
by the number of calendar months that have elapsed between the end of the Plan
Year and the date of the distribution. In determining the number of calendar
months which have elapsed, any distribution made on or before the 15th day of
any month will be treated as having been made on the last day of the preceding
month, and any distribution made after the 15th day of any month will be treated
as having been made on the first day of the next month.

 

(e) Authority to Limit Contributions By Highly Compensated Employees. The Plan
Administrator may at any time during the Plan Year make an estimate of the
amount of Employee After-Tax Contributions and Employer Regular Matching
Contributions that will be permitted under this section for the Plan Year and
may reduce the maximum percent or amount permitted to be contributed as Employee
Pre-Tax or After-Tax Contributions by Highly Compensated Employees to the extent
the Plan Administrator determines to be necessary to satisfy this section.

 

© 2001

   62    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

The Lead Employer further reserves the right to amend the schedule for Employer
Regular Matching Contributions (whether such schedule is set forth in this
Adoption Agreement or a writing filed with the records of the Plan) to reduce or
eliminate such contributions for Highly Compensated Employees to be made with
respect to Elective Deferrals made after the later of the effective date or
adoption date of the amendment.

 

(f) Aggregation of Plans. If the Plan satisfies the requirements of Code §
401(m), 401(a)(4) or 410(b) only if aggregated with one or more other plans, or
if one or more other plans satisfy the requirements of such sections of the Code
only if aggregated with the Plan, then this section will be applied as if all
such plans were a single plan. If the prior year testing method is specified in
the Adoption Agreement, any adjustments to the Actual Contribution Percentage of
the Non-Highly Compensated Employees for the prior year will be made in
accordance with Notice 98-1 and any superseding guidance issued by the Internal
Revenue Service. Plans may be aggregated in order to satisfy Code § 401(m) only
if they use the same testing method and only if they have the same Plan Year.

 

If a Highly Compensated Employee participates in two or more plans maintained by
any Controlled Group Member to which Employee After-Tax Contributions or
Employer Safe-Harbor Matching, Regular Matching or Qualified Matching
Contributions are made, all such contributions must be aggregated for purposes
of applying the provisions of this section. This provision will be applied by
treating all such plans with Plan Years ending within the same calendar year as
a single plan unless mandatorily disaggregated pursuant to regulations under
Code § 401(m).

 

(g) Disaggregation of Collective Bargaining Employees. If Collective Bargaining
Employees participate in the Plan, the portion of the Plan benefiting the
members of each collective bargaining unit will be treated as a separate plan
for purposes of applying this section. This section will not apply to the
portion of the Plan benefiting Collective Bargaining Employees.

 

(h) Mergers, Spin-Offs and Asset Transfers. The Plan Administrator will
determine the appropriate manner in which the Actual Contribution Percentage
Test is to be applied in the event of a merger, spin-off or asset transfer
involving the Plan, based upon such authority (if any) as may be issued by the
Internal Revenue Service.

 

(i) Records. The Plan Administrator will maintain (or cause to be maintained)
records sufficient to demonstrate compliance with this section and to show the
amount of the Employee Pre-Tax Contributions and the Employer Contributions
treated as Contribution Percentage Amounts.

 

19.4 No Multiple Use of Alternative Limitations. This section will apply only if
the Plan does not rely on Sec. 19.2(a)(3) or (4) to satisfy the Average Deferral
Percentage Test, and the 1.25x Test is not satisfied under either Sec. 19.2 or
19.3 (after the recharacterization, distributions or Forfeitures called for
under such sections).

 

(a) Multiple Use Test. The sum of the Actual Deferral Percentage and the Actual
Contribution Percentage of the group of Eligible Employees who are Highly
Compensated Employees for the current Plan Year (after adjustment of each under
Sec. 19.2 and 19.3) will not exceed the greater of the following:

 

(1) The sum of the following amounts:

 

(A) 1.25 multiplied by the greater of the Actual Deferral Percentage or the
Actual Contribution Percentage of the group of Eligible Employees who are
Non-Highly Compensated Employees; and

 

(B) The lesser of 2 multiplied by, or 2% plus, the lesser of the Actual Deferral
Percentage or the Actual Contribution Percentage of the group of Eligible
Employees who are Non-Highly Compensated Employees.

 

(2) The sum of the following amounts:

 

(A) 1.25 multiplied by the lesser of the Actual Deferral Percentage or the
Actual Contribution Percentage of the group of Eligible Employees who are
Non-Highly Compensated Employees; and

 

(B) The lesser of 2 multiplied by, or 2% plus, the greater of the Actual
Deferral Percentage or the Actual Contribution Percentage of the group of
Eligible Employees who are Non-Highly Compensated Employees.

 

The Actual Deferral Percentage and Actual Contribution Percentage of the group
of Eligible Employees who are Non-Highly Compensated Employees that is used
above will be Actual Deferral Percentage and Actual Contribution Percentage for
the same Plan Year used in Sec. 19.2 and 19.3 (depending on whether the current
year or prior year testing method is used).

 

(b) Correcting for Multiple Use. If the Multiple Use Test is not satisfied,
additional corrective action will be taken under either Sec. 19.2 or 19.3, as
specified in the Adoption Agreement.

 

19.5 Exception to Notice and Consent Requirements. Excess Deferrals, Excess
Contributions and Excess Aggregate Contributions may be distributed without
regard to any notice or consent requirements otherwise imposed on distributions
from the Plan.

 

19.6 Defined Terms. For purposes of this Article (or where the context requires
elsewhere in the Plan), the following definitions will apply:

 

(a) Actual Contribution Percentage – means the average of the Contribution
Percentages of the group of Eligible Employees who are Non-Highly Compensated
Employees, and of the group of Eligible Employees who are Highly Compensated
Employees.

 

If the prior year testing method is specified in the Adoption Agreement, for the
first Plan Year that the Plan permits any Participant to make Employee After-Tax
Contributions or for which Employer Regular Matching Contributions are made (and
provided this is not a successor plan), for purposes of the prior year testing
method, the Actual Contribution Percentage for the prior Plan Year of the group
of Eligible Employees who are Non-Highly Compensated Employees for the prior
Plan Year will be deemed to be the greater of:

 

(1) 3%; or

 

© 2001

   63    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

(2) The Actual Contribution Percentage for the current Plan Year of the group of
Eligible Employees who are Non-Highly Compensated Employees for the current Plan
Year.

 

If the prior year testing method is specified in the Adoption Agreement, and
there has been a plan coverage change as defined in Notice 98-1 or subsequent
guidance issued by the Internal Revenue Service, the Actual Contribution
Percentage for Eligible Employees who are Non-Highly Compensated Employees for
the prior Plan Year will be the weighted average of the percentages for the
various prior year subgroups calculated in accordance with Notice 98-1 or
subsequent guidance issued by the Internal Revenue Service. However, if 90% or
more of the total number of Non-Highly Compensated Employees from all prior year
subgroups are from a single prior year subgroup, or under such other
circumstances as may be permitted by the Internal Revenue Service, the Plan
Administrator may elect to use the Actual Contribution Percentage for such
single prior year subgroup in lieu of using a weighted average.

 

The Actual Contribution Percentage will be calculated to the nearest
one-hundredth of one percent.

 

The Plan Administrator will direct the manner in which the Actual Contribution
Percentage will be determined in the event of a merger or spin-off involving the
Plan during the Plan Year.

 

(b) Actual Deferral Percentage – means the average of the Deferral Percentages
of the group of Eligible Employees who are Non-Highly Compensated Employees, and
of the group of Eligible Employees who are Highly Compensated Employees.

 

If the prior year testing method is specified in the Adoption Agreement, for the
first Plan Year that the Plan permits any Participant to make Employee Pre-Tax
Contributions (and provided this is not a successor plan), for purposes of the
prior year testing method, the Actual Deferral Percentage for the prior Plan
Year of the group of Eligible Employees who are Non-Highly Compensated Employees
for the prior Plan Year will be deemed to be the greater of:

 

(1) 3%; or

 

(2) The Actual Deferral Percentage for the current Plan Year of the group of
Eligible Employees who are Non-Highly Compensated Employees for the current Plan
Year.

 

If the prior year testing method is specified in the Adoption Agreement, and
there has been a plan coverage change as defined in Notice 98-1 or subsequent
guidance issued by the Internal Revenue Service, the Actual Deferral Percentage
of the group of Eligible Employees who are Non-Highly Compensated Employees for
the prior Plan Year will be the weighted average of the percentages for the
various prior year subgroups calculated in accordance with Notice 98-1 or
subsequent guidance issued by the Internal Revenue Service. However, if 90% or
more of the total number of Non-Highly Compensated Employees from all prior year
subgroups are from a single prior year subgroup, or under such other
circumstances as may be permitted by the Internal Revenue Service, the Plan
Administrator may elect to use the Actual Deferral Percentage for such single
prior year subgroup in lieu of using a weighted average.

 

The Actual Deferral Percentage will be calculated to the nearest one-hundredth
of one percent.

 

The Plan Administrator will direct the manner in which the Actual Deferral
Percentage will be determined in the event of a merger or spin-off involving the
Plan during the Plan Year.

 

(c) Contribution Percentage – means the ratio (expressed as a percentage)
determined by dividing the Contribution Percentage Amounts of the Eligible
Employee for the Plan Year by his/her 414(s) Compensation for the Plan Year.

 

(d) Contribution Percentage Amounts – means the sum of the following:

 

(1) The Employee After-Tax Contributions made by the Participant for the Plan
Year (including Employee Pre-Tax Contributions recharacterized as Employee
After-Tax Contributions under Sec. 19.2(c)(1)), but excluding any such
contributions refunded to comply with the Annual Addition limit of Code § 415.

 

(2) The Employer Regular Matching Contributions made on behalf of the
Participant for the Plan Year, but excluding any such contributions to the
extent that the Plan Administrator directs that such contributions be treated as
Deferral Percentage Amounts for the Plan Year, and excluding any such
contributions that are deemed to be Forfeitures pursuant to Sec. 5.2(e).

 

If the Plan provides for Employer Safe-Harbor Matching Contributions but does
not satisfy the requirements of Sec. 19.3(a)(3), the Employer Safe-Harbor
Matching Contributions made on behalf of the Participant for the Plan Year will
be treated in the same manner as described above for Employer Regular Matching
Contributions.

 

(3) The Employer Qualified Matching Contributions made on behalf of the
Participant for the Plan Year to the extent that the Plan Administrator directs
that such contributions be treated as Contribution Percentage Amounts for the
Plan Year, but excluding any such contributions that are deemed to be
Forfeitures pursuant to Sec. 5.2(e).

 

(4) The Employer Qualified Profit Sharing Contributions made on behalf of the
Participant for the Plan Year to the extent that the Plan Administrator directs
that such contributions be treated as Contribution Percentage Amounts for the
Plan Year.

 

(5) The Employer Safe-Harbor Profit Sharing Contributions made on behalf of the
Participant for the Plan Year, but only to the extent that such contributions
exceed the minimum required (that is, 3% of Plan Compensation) to satisfy the
safe-harbor requirements of Code § 401(k)(12)(C), and only to the extent the
Plan Administrator directs that such contributions in excess of the minimum
required be treated as Contribution Percentage Amounts for the Plan Year.

 

© 2001

   64    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

(6) If so specified in the Adoption Agreement and to the extent the Plan
Administrator directs that any of the following amounts be treated as
Contribution Percentage Amounts for the Plan Year:

 

(A) Employee Pre-Tax Contributions, (provided that the Actual Deferral
Percentage Test is satisfied both with and without the exclusion of such
contributions), but excluding any such contributions refunded to comply with the
Annual Addition limit of Code § 415.

 

(B) Employer Regular Profit Sharing Contributions made on behalf of the
Participant for the Plan Year (provided that such contributions satisfy the
requirements to be Employer Qualified Profit Sharing Contributions and further
provided that the non-discrimination requirements of Code § 401(a)(4) are
satisfied both with and without the exclusion of such contributions).

 

If the Plan provides for Employer Safe-Harbor Profit Contributions but does not
satisfy the requirements of Sec. 19.2(a)(3), the Employer Safe-Harbor Profit
Sharing Contributions made on behalf of the Participant for the Plan Year will
be treated in the same manner as described above for Employer Regular Profit
Sharing Contributions (otherwise, they will be treated as described in (5)).
However, Employer Safe-Harbor Profit Sharing Contributions may be treated as
Contribution Percentage Amounts regardless of whether it is specified in the
Adoption Agreement that such treatment is permitted for Employer Regular Profit
Sharing Contributions.

 

Employee After-Tax Contributions will be included in the Contribution Percentage
Amounts for the Plan Year in which such contributions were paid to the Funding
Agent.

 

Elective Deferrals and Employer Contributions made for a Plan Year will be
included as part of the Contribution Percentage Amounts for such Plan Year only
if paid to the Funding Agent before the end of the 12-month period immediately
following the Plan Year; otherwise, they will be included as part of the
Contribution Percentage Amounts for the Plan Year in which paid to the Funding
Agent.

 

(e) Deferral Percentage – means the ratio (expressed as a percentage) determined
by dividing the Deferral Percentage Amounts of the Eligible Employee for the
Plan Year by his/her 414(s) Compensation for the Plan Year.

 

(f) Deferral Percentage Amounts – means the sum of the following:

 

(1) The Employee Pre-Tax Contributions made on behalf of the Participant for the
Plan Year, including any Excess Deferrals of Highly Compensated Employees that
are distributed under Sec. 19.1, but excluding any Excess Deferrals of
Non-Highly Compensated Employees made under the plans of the Controlled Group
Members, and excluding any such contributions refunded to comply with the Annual
Addition limit of Code § 415.

 

(2) The Employer Qualified Matching Contributions made on behalf of the
Participant for the Plan Year, but excluding any such contributions that the
Plan Administrator directs be treated as Contribution Percentage Amounts for the
Plan Year, and excluding any such contributions that are treated as Forfeitures
pursuant to Sec. 5.2(e).

 

(3) The Employer Qualified Profit Sharing Contributions made on behalf of the
Participant for the Plan Year, but excluding any such contributions that the
Plan Administrator directs be treated as Contribution Percentage Amounts for the
Plan Year.

 

(4) If so specified in the Adoption Agreement and to the extent the Plan
Administrator directs that any of the following amounts be treated as Deferral
Percentage Amounts for the Plan Year:

 

(A) Employer Regular Profit Sharing Contributions made on behalf of the
Participant for the Plan Year (provided that such contributions satisfy the
requirements to be Employer Qualified Profit Sharing Contributions and further
provided that the non-discrimination requirements of Code § 401(a)(4) are
satisfied both with and without the exclusion of such contributions).

 

(B) Employer Regular Matching Contributions made on behalf of the Participant
for the Plan Year (provided that such contributions satisfy the requirements to
be Employer Qualified Matching Contributions), but excluding any such
contributions that are treated as Forfeitures pursuant to Sec. 5.2(e).

 

If the Plan provides for Employer Safe-Harbor Matching Contributions but does
not satisfy the requirements of Sec. 19.2(a)(3), the Employer Safe-Harbor
Matching Contributions made on behalf of the Participant for the Plan Year will
be treated in the same manner as described above for Employer Regular Matching
Contributions. Similarly, if the Plan provides for Employer Safe-Harbor Profit
Contributions but does not satisfy the requirements of Sec. 19.2(a)(3), the
Employer Safe-Harbor Profit Sharing Contributions made on behalf of the
Participant for the Plan Year will be treated in the same manner as described
above for Employer Regular Profit Sharing Contributions. However, Employer
Safe-Harbor Matching and Profit Sharing Contributions may be treated as Deferral
Percentage Amounts regardless of whether it is specified in the Adoption
Agreement that such treatment is permitted for Employer Regular Matching and
Profit Sharing Contributions.

 

Elective Deferrals and Employer Contributions made for a Plan Year will be
included as part of the Deferral Percentage Amounts for such Plan Year only if
paid to the Funding Agent before the end of the 12-month period immediately
following the Plan Year; otherwise, they will be included in the Deferral
Percentage Amounts for the Plan Year in which paid to the Funding Agent.

 

(g) Eligible Employee – means:

 

(1) For purposes of calculating the Actual Deferral Percentage, any Participant
who is eligible to make Employee Pre-Tax Contributions for any portion

 

© 2001

   65    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

of the Plan Year (regardless of whether he/she makes such contributions).

 

(2) For purposes of calculating the Actual Contribution Percentage:

 

(A) Any Participant who is eligible to make Employee After-Tax Contributions for
any portion of the Plan Year (regardless of whether he/she makes such
contributions);

 

(B) Any Participant who would be eligible to receive an Employer Safe-Harbor,
Regular or Qualified Matching Contribution for the Plan Year were he/she to have
made Match Eligible Contributions (regardless of whether he/she makes such
contributions), or

 

(C) If Employee Pre-Tax Contributions are treated as Contribution Percentage
Amounts for the Plan Year, any Participant who is eligible to make Employee
Pre-Tax Contributions for any portion of the Plan Year (regardless of whether
he/she makes such contributions).

 

The Plan Administrator may direct that Non-Highly Compensated Employees who have
not attained age 21 or have not completed one year of Service (or who have not
yet reached the Entry Date for the applicable Component after having attained
such age and completed such service), may be disregarded and treated as not
being Eligible Employees. However, this is permitted only if the portion of the
Component that covers Participants (either Highly Compensated Employees or
Non-Highly Compensated Employees) who have not attained age 21 or have not
completed one year of Service (or who have not yet reached the Entry Date for
the applicable Component after having attained such age and completed such
service), and the remaining portion of the Component each satisfy the coverage
requirements of Code § 410(b).

 

(h) Excess Deferrals – means the amount of any Elective Deferrals made for the
taxable year of a Participant in excess of the limit for such year under Code §
402(g). Excess Deferrals shall be treated as Annual Additions under Sec. 18.4
unless such amounts are distributed no later than the first April 15 following
the close of the Participant’s taxable year.

 

(i) 414(s) Compensation for the Plan Year – means Plan Compensation for the Plan
Year, but disregarding any exclusions specified in the Adoption Agreement other
than exclusions of Employee Pre-Tax Contributions and other Elective Deferrals,
amounts that are excluded under Code § 125, and reimbursements or other expense
allowances, fringe benefits (cash and non-cash), moving expenses, deferred
compensation and welfare benefits, and any amounts in excess of the limit
imposed under Code § 401(a)(17).

 

414(s) Compensation for the Plan Year only includes amounts paid after the Entry
Date for the applicable Component.

 

ARTICLE XX – MISCELLANEOUS PROVISIONS

 

20.1 Offset For Leased Employee Benefits. The contributions received by a Leased
Employee under a qualified plan maintained by the leasing organization and that
are attributable to services performed for a Participating Employer may be
applied as an offset against Employer Regular Profit Sharing Contributions, or
Employer Regular Pension Contributions, in such manner as the Plan Administrator
determines is consistent with Code § 414(n).

 

20.2 Coverage Failures. If the Plan is a non-standardized plan, and it would
otherwise fail to satisfy the coverage requirements of Code §410(b) for a Plan
Year because of a requirement that a Participant be employed on the last day of
the Plan Year or complete a specified number (greater than 500) of Hours of
Service during the Plan Year in order to receive an Employer Regular Matching or
Regular Profit Sharing Contribution, or Employer Regular Pension Contribution,
then the last day of the Plan Year requirement (if any) will not apply for such
Plan Year. If the Plan still fails to satisfy the coverage requirements after
such modification, then the Hours of Service requirement will be applied using
500 Hours of Service instead of the number otherwise specified in the Adoption
Agreement.

 

20.3 Qualified Military Service. The Plan will comply with the requirements of
Code § 414(u) with respect to each Participant who is absent from service
because of “qualified military service” (as defined in code § 414(u)(5))
provided that he/she returns to employment within such period after the end of
the qualified military service as is prescribed under Code § 414(u) (or other
federal law cited therein). Accordingly, any such Participant will be permitted
to make additional Employee Pre-Tax Contributions after his/her reemployment,
will receive Employer Contributions, and will receive service credit for the
period of qualified military service as required under Code § 414(u).

 

This provision will apply beginning on December 12, 1994.

 

20.4 No Diversion. The Funding Vehicle(s) will be for the exclusive purpose of
providing benefits to Participants and Beneficiaries and defraying reasonable
expenses of administering the Plan. Accordingly, Plan Assets may not be used
for, or diverted to, purposes other than for the exclusive benefit of
Participants and their Beneficiaries and no amendment will be effective if it
causes such diversion. Notwithstanding the foregoing:

 

(a) Contributions Made by Mistake. If any contribution (or portion thereof) is
made by a mistake of fact, the Funding Agent will, upon written direction of the
Lead Employer or Plan Administrator, return such contribution within one year
after the payment of the contribution to the Funding Vehicle. However, gains
attributable to such contribution or portion thereof will not be returned, but
will remain in the Funding Vehicle and will be credited to a Pending Allocation
Account. However, the amount returned will be reduced by any losses attributable
to such contribution (or portion thereof).

 

(b) Contributions Conditioned on Qualification. Contributions are conditioned
upon initial qualification of the Plan under Code § 401(a). If the Plan receives
an adverse determination from the Internal Revenue Service with respect to such
initial qualification, the Funding Agent will, upon written direction of the
Lead Employer or Plan Administrator, return the amount of such contribution
within one year after the date of denial of qualification of the Plan; provided,
however, that the application for qualification must have been submitted to the
Internal Revenue Service by the time prescribed by law for filing the Lead
Employer’s federal income tax return for the taxable year in which the Plan is
adopted, or by such later date as the Secretary of the

 

© 2001

   66    Full-Flex Plan Document #03



--------------------------------------------------------------------------------

Treasury may prescribe. For this purpose, the amount to be so returned will be
the contributions actually made, adjusted for the investment experience of, and
any expenses chargeable against, the portion of the Plan Assets attributable to
the contributions actually made to the Plan.

 

(c) Contributions Conditioned on Deductibility. Each employer contribution is
conditioned upon its deductibility under Code § 404. To the extent the deduction
is disallowed by the Internal Revenue Service, the Funding Agent will, upon
written direction of the Lead Employer or Plan Administrator, return such
contribution (to the extent disallowed) within one year after the disallowance
of the deduction. However, gains attributable to such contribution (or
disallowed portion thereof) will not be returned but will remain in the Funding
Vehicle and will be credited to a Pending Allocation Account, and the amount
returned will be reduced by any losses attributable to such contribution (or
disallowed portion thereof).

 

(d) Residual Assets. If any residual assets remain in the Funding Vehicles after
the liabilities of the Plan to Participants and Beneficiaries have been
satisfied, such residual assets will be returned to Participating Employers.

 

In the case of any such return of contributions, adjustments will be made to the
Contribution Accounts of Participants, and any Pending Allocation Account
resulting from gains on returned amounts will be applied, in such manner as is
directed by the Plan Administrator.

 

20.5 Qualified Domestic Relations Orders. Notwithstanding any contrary
provision, an individual who is entitled to payments from the Plan as an
“alternate payee” pursuant to a qualified domestic relations order (as defined
in Code § 414(p)) may, if the order so provides, receive a lump sum payment from
the Plan of the amount payable to such individual as soon as administratively
practicable after the date the order is determined to be a qualified domestic
relations order, and all time for appeal of such determination has elapsed under
the qualified domestic relations order procedures prescribed by the Plan
Administrator. This payment form is available in addition to any payment forms
otherwise provided under the Plan and authorized under the qualified domestic
relations order.

 

The Plan Administrator will be responsible for determining the “qualified”
status of a domestic relations order, and a domestic relations order will not be
effective for any purpose of the Plan until it is adopted by the court or
applicable state authority and it is determined to be a qualified domestic
relations order by the Plan Administrator. The Plan Administrator is not
obligated to take any action (e.g., suspending distributions or investment
transactions) in response to a proposed or draft order, or on information that
any order is to be filed with the Plan. Further, the Plan Administrator may
suspend payments under an order that it previously has determined to be a
qualified domestic relations order if the Plan Administrator has received
evidence calling into question the validity of such order under applicable
domestic relations law. In such case, the Plan Administrator will take such
actions as he/she/it deems reasonable to determine the validity of the order.

 

A qualified domestic relations order may provide for an immediate assignment of
only the vested portion of a Contribution Account, but may not provide for an
immediate assignment of that portion of the vested portion of a Contribution
Account that is subject to any lien (e.g., the portion that is subject to a tax
levy, or the portion that secures a loan made to the Participant).

 

20.6 Use of Employer’s Checking Account for Withholding. If the Plan is required
to electronically pay any federal tax withholding amount on any withdrawal or
distribution, the Plan Administrator may direct that the tax withheld on the
withdrawal or distribution be transferred to the checking account of the Lead
Employer to facilitate the electronic payment of such withholding amount,
subject to the approval of the Funding Agent.

 

20.7 Insurance Company Not Responsible for Validity of Plan. No insurance
company that issues a contract under the Plan will have any responsibility for
the validity of the Plan. An insurance company to which an application may be
submitted hereunder may accept such application and will have no duty to make
any investigation or inquiry regarding the authority of the applicant to make
such application or any amendment thereto or to inquire as to whether an
individual on whose life any contract is to be issued is entitled to such
contract under the Plan.

 

20.8 Adjustment of Dollar Limits. The dollar limits imposed under the Code for
various purposes as specified in the Plan will be adjusted from time to time for
cost-of-living increases as provided in the Code.

 

20.9 No Guarantee of Employment. Participation in the Plan does not constitute a
guarantee or contract of employment with any Controlled Group Member.
Participation in the Plan will in no way interfere with any rights the employer
has to determine the duration of employment or the duration of an individual’s
status as a Self-Employed Individual.

 

20.10 Headings. Headings at the beginning of Articles and Sections are for
convenience of reference, will not be considered a part of the text of the Plan,
and will not influence its construction.

 

20.11 Capitalized Definitions. Capitalized terms used in the Plan will have
their meaning as defined in the Plan unless the context clearly indicates to the
contrary.

 

20.12 Gender. Any references to the masculine gender include the feminine and
vice versa.

 

20.13 Use of Compounds of Word “Here”. Use of the words “hereof”, “herein”,
“hereunder”, or similar compounds of the word “here” will mean and refer to the
entire Plan unless the context clearly indicates to the contrary.

 

20.14 Plan Construed as a Whole. The provisions of the Plan will be construed as
a whole in such manner as to carry out the provisions thereof and will not be
construed separately without relation to the context.

 

20.15 Benefiting. A Participant is treated as benefiting under the Plan for any
Plan Year during which the Participant received or is deemed to receive an
allocation in accordance with Treas. Reg. § 1.410(b)-3(a).

 

© 2001

   67    Full-Flex Plan Document #03